EXHIBIT 10.48
 

 
Published CUSIP Number:  78403GAA
Revolving Credit CUSIP Number:  78403GAB9
Term Loan CUSIP Number:  78403GAC7


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
$300,000,000


AMENDED AND RESTATED CREDIT AGREEMENT
dated as of December 20, 2007,


by and among


POOL CORPORATION,
as US Borrower,


SCP DISTRIBUTORS INC.,
as Canadian Borrower,


the Lenders referred to herein,


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender,


WACHOVIA CAPITAL FINANCE CORPORATION (CANADA),
as Canadian Dollar Lender,


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,


WELLS FARGO BANK, N.A.,
as Documentation Agent


REGIONS BANK,
as Documentation Agent


and


CAPITAL ONE, N.A.,
as Documentation Agent


WACHOVIA CAPITAL MARKETS, LLC,
as Sole Lead Arranger and Sole Book Manager





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


                                                                                                                                         
 
 

 


TABLE OF CONTENTS
         
Page
     
ARTICLE I DEFINITIONS
2
     
SECTION 1.1
Definitions
2
SECTION 1.2
Other Definitions and Provisions
26
SECTION 1.3
Accounting Terms
26
SECTION 1.4
UCC Terms
26
SECTION 1.5
Rounding
26
SECTION 1.6
References to Agreement and Laws
26
SECTION 1.7
Times of Day
27
SECTION 1.8
Letter of Credit Amounts
27
     
ARTICLE II REVOLVING CREDIT FACILITY
27
     
SECTION 2.1
Revolving Credit Loans
27
SECTION 2.2
Canadian Dollar Loans
27
SECTION 2.3
Swingline Loans
29
SECTION 2.4
Procedure for Advances of Revolving Credit Loans, Canadian Dollar Loans and
Swingline Loans
31
SECTION 2.5
Repayment of Loans
32
SECTION 2.6
Permanent Reduction of the Revolving Credit Commitment
35
SECTION 2.7
Termination of Revolving Credit Facility
36
SECTION 2.8
Nature of Obligations
36
SECTION 2.9
Optional Increase of Revolving Credit Commitment
36
     
ARTICLE III LETTER OF CREDIT FACILITY
38
     
SECTION 3.1
L/C Commitment
38
SECTION 3.2
Procedure for Issuance of Letters of Credit
39
SECTION 3.3
Commissions and Other Charges
39
SECTION 3.4
L/C Participations
39
SECTION 3.5
Reimbursement Obligation of the US Borrower
40
SECTION 3.6
Obligations Absolute
41
SECTION 3.7
Effect of Letter of Credit Application
42
     
ARTICLE IV TERM LOAN FACILITY
42
     
SECTION 4.1
Term Loan
42
SECTION 4.2
Repayment of Term Loan
42
SECTION 4.3
Prepayments of Term Loan
42
     
ARTICLE V GENERAL LOAN PROVISIONS
45
     
SECTION 5.1
Interest
45
SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans
48
SECTION 5.3
Fees
48
SECTION 5.4
Manner of Payment
48
SECTION 5.5
Evidence of Indebtedness
49

 
i

--------------------------------------------------------------------------------


 
SECTION 5.6
Adjustments
50
SECTION 5.7
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent
51
SECTION 5.8
Changed Circumstances
51
SECTION 5.9
Indemnity
53
SECTION 5.10
Increased Costs
53
SECTION 5.11
Taxes
55
SECTION 5.12
Mitigation Obligations; Replacement of Lenders
57
SECTION 5.13
Redenomination of Canadian Dollar Loans
58
SECTION 5.14
US Borrower as Agent for the Canadian Borrower
58
     
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
59
     
SECTION 6.1
Closing
59
SECTION 6.2
Conditions to Closing and Initial Extensions of Credit
59
SECTION 6.3
Conditions to All Extensions of Credit
62
     
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
63
     
SECTION 7.1
Representations and Warranties
63
SECTION 7.2
Survival of Representations and Warranties, Etc.
70
     
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
71
     
SECTION 8.1
Financial Statements and Projections
71
SECTION 8.2
Officer’s Compliance Certificate
72
SECTION 8.3
Accountants’ Certificate
72
SECTION 8.4
Other Reports
72
SECTION 8.5
Notice of Litigation and Other Matters
73
SECTION 8.6
Accuracy of Information
74
     
ARTICLE IX AFFIRMATIVE COVENANTS
74
     
SECTION 9.1
Preservation of Corporate Existence and Related Matters
75
SECTION 9.2
Maintenance of Property
75
SECTION 9.3
Insurance
75
SECTION 9.4
Accounting Methods and Financial Records
75
SECTION 9.5
Payment and Performance of Obligations
75
SECTION 9.6
Compliance With Laws and Approvals
75
SECTION 9.7
Environmental Laws
75
SECTION 9.8
Compliance with ERISA
76
SECTION 9.9
Compliance With Agreements
76
SECTION 9.10
Visits and Inspections
76
SECTION 9.11
Additional Subsidiaries
77
SECTION 9.12
Use of Proceeds
77
SECTION 9.13
Further Assurances
77
     
ARTICLE X FINANCIAL COVENANTS
77
     
SECTION 10.1
Average Total Leverage Ratio
77

 
ii

--------------------------------------------------------------------------------


 
SECTION 10.2
Fixed Charge Coverage Ratio
78
     
ARTICLE XI NEGATIVE COVENANTS
78
     
SECTION 11.1
Limitations on Indebtedness
78
SECTION 11.2
Limitations on Liens
80
SECTION 11.3
Limitations on Loans, Advances, Investments and Acquisitions
81
SECTION 11.4
Limitations on Mergers and Liquidation
84
SECTION 11.5
Limitations on Sale of Assets
85
SECTION 11.6
Limitations on Dividends and Distributions
85
SECTION 11.7
Limitations on Exchange and Issuance of Capital Stock
86
SECTION 11.8
Transactions with Affiliates
86
SECTION 11.9
Certain Accounting Changes; Organizational Documents
86
SECTION 11.10
Amendments; Payments and Prepayments of Certain Indebtedness
86
SECTION 11.11
Restrictive Agreements
87
SECTION 11.12
Nature of Business
88
     
ARTICLE XII UNCONDITIONAL US BORROWER GUARANTY
88
     
SECTION 12.1
Guaranty of Obligations
88
SECTION 12.2
Nature of Guaranty
88
SECTION 12.3
Demand by the Administrative Agent
89
SECTION 12.4
Waivers
89
SECTION 12.5
Modification of Loan Documents etc.
90
SECTION 12.6
Reinstatement
90
SECTION 12.7
No Subrogation
90
     
ARTICLE XIII DEFAULT AND REMEDIES
91
     
SECTION 13.1
Events of Default
91
SECTION 13.2
Remedies
94
SECTION 13.3
Rights and Remedies Cumulative; Non-Waiver; etc.
94
SECTION 13.4
Crediting of Payments and Proceeds
95
SECTION 13.5
Administrative Agent May File Proofs of Claim
95
SECTION 13.6
Judgment Currency
96
     
ARTICLE XIV THE ADMINISTRATIVE AGENT
97
     
SECTION 14.1
Appointment and Authority
97
SECTION 14.2
Delegation of Duties
97
SECTION 14.3
Exculpatory Provisions
97
SECTION 14.4
Reliance by the Administrative Agent
98
SECTION 14.5
Notice of Default
98
SECTION 14.6
Non-Reliance on the Administrative Agent and Other Lenders
98
SECTION 14.7
Indemnification
99
SECTION 14.8
The Administrative Agent in Its Individual Capacity
99

 
iii

--------------------------------------------------------------------------------


 
SECTION 14.9
Resignation of the Administrative Agent; Swingline Lender, Issuing Lender and
Canadian Dollar Lender; Successor Administrative Agent, Swingline Lender,
Issuing Lender and Canadian Dollar Lender
100
SECTION 14.10
Guaranty Matters
101
SECTION 14.11
Other Agents, Arrangers and Managers
101
     
ARTICLE XV MISCELLANEOUS
102
     
SECTION 15.1
Notices
102
SECTION 15.2
Amendments, Waivers and Consents
103
SECTION 15.3
Expenses; Indemnity
104
SECTION 15.4
Set-off
105
SECTION 15.5
Governing Law
106
SECTION 15.6
Jurisdiction and Venue
106
SECTION 15.7
Binding Arbitration; Waiver of Jury Trial
106
SECTION 15.8
Reversal of Payments
108
SECTION 15.9
Injunctive Relief; Punitive Damages
108
SECTION 15.10
Accounting Matters
108
SECTION 15.11
Successors and Assigns; Participations
108
SECTION 15.12
Confidentiality
111
SECTION 15.13
Performance of Duties
112
SECTION 15.14
All Powers Coupled with Interest
112
SECTION 15.15
Survival of Indemnities
112
SECTION 15.16
Titles and Captions
112
SECTION 15.17
Severability of Provisions
112
SECTION 15.18
Counterparts
112
SECTION 15.19
Integration
112
SECTION 15.20
Term of Agreement
113
SECTION 15.21
Advice of Counsel, No Strict Construction
113
SECTION 15.22
Inconsistencies with Other Documents; Independent Effect of Covenants
113
SECTION 15.23
USA Patriot Act
113
SECTION 15.24
Amendment and Restatement; No Novation
113

 
 
                                                                                                                                           
 
iv

--------------------------------------------------------------------------------

 



   
EXHIBITS
     
Exhibit A-1
-
Form of Revolving Credit Note
Exhibit A-2
-
Form of Swingline Note
Exhibit A-3
-
Form of Canadian Note
Exhibit A-4
-
Form of Term Note
Exhibit B
-
Form of Notice of Borrowing
Exhibit C
-
Form of Notice of Account Designation
Exhibit D
-
Form of Notice of Repayment
Exhibit E
-
Form of Notice of Conversion/Continuation
Exhibit F
-
Form of Officer’s Compliance Certificate
Exhibit G
-
Form of Assignment and Assumption
Exhibit H
-
Form of Amended and Restated Subsidiary Guaranty Agreement
     
SCHEDULES
         
Schedule 1.1
-
Existing Letters of Credit
Schedule 7.1(a)
-
Jurisdictions of Organization and Qualification
Schedule 7.1(b)
-
Subsidiaries and Capitalization
Schedule 7.1(i)
-
ERISA Plans
Schedule 7.1(l)
-
Material Contracts
Schedule 7.1(m)
-
Labor and Collective Bargaining Agreements
Schedule 7.1(t)
-
Indebtedness
Schedule 7.1(u)
-
Litigation
Schedule 11.2
-
Existing Liens
Schedule 11.3
-
Existing Loans, Advances and Investments

 
 
v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 20, 2007, by and
among POOL CORPORATION (formerly known as SCP Pool Corporation), a Delaware
corporation (the “US Borrower”), SCP DISTRIBUTORS INC., a company organized
under the laws of Ontario (the “Canadian Borrower” and, together with the US
Borrower, the “Borrowers”), the lenders who are or may become a party to this
Agreement (collectively, the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders, WACHOVIA
CAPITAL FINANCE CORPORATION (CANADA), as Canadian Dollar Lender, JPMORGAN CHASE
BANK, N.A., as Syndication Agent, WELLS FARGO BANK, N.A., as Documentation
Agent, REGIONS BANK, as Documentation Agent and CAPITAL ONE, N.A., as
Documentation Agent.
 
STATEMENT OF PURPOSE
 
Pursuant to that certain Credit Agreement dated as of November 2, 2004 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”) by and among the US Borrower, the Canadian
Borrower, the lenders from time to time party thereto (the “Existing Lenders”)
and Wachovia Bank, National Association, as Administrative Agent, the Existing
Lenders extended certain credit facilities to the Borrowers pursuant to the
terms thereof.
 
The Borrowers have requested that the Lenders agree to amend and restate the
Existing Credit Agreement to (a) provide a revolving credit loan facility in the
amount of $240,000,000 and make certain related amendments necessary for such
purpose and (b) make certain other amendments.
 
It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties with respect to the
Existing Credit Agreement or be deemed to be evidence of or constitute repayment
of all or any portion of such obligations and liabilities, but that this
Agreement amend and restate in its entirety the Existing Credit Agreement and
re-evidence the obligations and liabilities of the Borrowers and the other
credit parties with respect thereto.
 
It is also the intent of the Borrowers and Subsidiary Guarantors (as defined
below) to confirm that all obligations under the loan documents referred to in
the Existing Credit Agreement shall continue in full force and effect as
modified by the Loan Documents referred to herein and that, from and after the
Closing Date, all references to the “Credit Agreement” contained in any such
existing loan documents shall be deemed to refer to this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereby agree
that the Existing Credit Agreement is hereby amended and restated as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I
DEFINITIONS
SECTION 1.1 Definitions
 
The following terms when used in this Agreement shall have the meanings assigned
to them below:
 
“Accounts Securitization” means, with respect to the US Borrower and its
Subsidiaries (other than Superior Commerce), any pledge, sale, transfer,
contribution, conveyance or other disposition of (a) “accounts”, “chattel
paper”, “instruments” or “general intangibles” (each as defined in the UCC)
arising in connection with the sale of goods or the rendering of services by
such Person, including, without limitation, the related rights to any finance,
interest, late payment or similar charges (such items, the “Receivables”), (b)
such Person’s interest in the inventory or goods the sale of which by such
Person gave rise to such Receivable (but only to the extent such inventory or
goods consists of returned or repossessed inventory or goods, if any), (c) all
other guaranties, letters of credit, insurance and security interests or liens
purporting to secure or support payment of such Receivable, (d) all insurance
contracts, service contracts, books and records associated with such Receivable,
(e) any lockbox, post office box or similar deposit account related solely to
the accounts being transferred, (f) cash collections and cash proceeds of such
Receivable and (g) any proceeds of the foregoing (all such items referenced in
clauses (a) through (g), the “Transferred Assets”) which such sale, transfer,
contribution, conveyance or other disposition is funded by the recipient of such
Transferred Assets in whole or in part by borrowings or the issuance of
instruments or securities that are paid principally from the cash derived from
such Transferred Assets; provided that the aggregate amount of gross proceeds
available to the US Borrower or any Subsidiary in connection with all such
transactions shall not at any time exceed $175,000,000; and provided further
that such sale, transfer, contribution, conveyance or other disposition and any
Indebtedness arising from such sale, transfer, contribution, conveyance or other
disposition shall be without recourse to the US Borrower or any of its
Subsidiaries (other than Superior Commerce) except with respect to (i)
reductions in the balance of such Receivable as a result of any defective or
rejected goods or set off by the obligor of such Receivable transferred by such
Person, (ii) breaches of representations or warranties by such Person in the
Receivables Sale Agreement or any other receivables sale agreements which
contain representations and warranties which are no broader in scope and
obligation than the representations and warranties contained in the Receivables
Sale Agreement and (iii) indemnification of Superior Commerce to the extent
provided in the Receivables Sale Agreement or any other receivables sale
agreements which contain indemnification terms and provisions which are no
broader in scope and obligation than the terms and provisions contained in the
Receivables Sale Agreement.
 
“Administrative Agent” means Wachovia, in its capacity as Administrative Agent
hereunder, and any successor thereto appointed pursuant to Section 14.9.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 15.1(c).
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
2

--------------------------------------------------------------------------------


 
“Affiliate” means, with respect to any Person, any other Person (other than any
Subsidiary of a Borrower) which, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any Subsidiary thereof.  The term “control” means (a) the
power to vote ten percent (10%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Margin” means
 
(a) with respect to the Revolving Credit Facility, the corresponding percentages
per annum as set forth below:
 

     
Revolving Credit Facility
Pricing Level
Average Total Leverage Ratio
Revolving Credit Facility Fee
LIBOR +
and LIBOR Market Index Rate +
Base Rate +
and Canadian Base Rate+
I
Greater than or equal to 3.00 to 1.00
0.300%
1.250%
0.250%
II
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
0.250%
1.000%
0.000%
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
0.200%
0.800%
0.000%
IV
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
0.175%
0.700%
0.000%
V
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
0.150%
0.600%
0.000%
VI
Less than 1.00 to 1.00
0.125%
0.500%
0.000%



(b) with respect to the Term Loan Facility, (i) at any time for which the
Average Total Leverage Ratio is greater than or equal to 1.25 to 1.00 as of the
most recently ended fiscal quarter for which an Officer’s Compliance Certificate
has been received by the Administrative Agent, 0.750% for LIBOR Rate Loans and
0.000% for Base Rate Loans or (ii) at any time for which the Average Total
Leverage Ratio is less than 1.25 to 1.00 as of the most recently ended fiscal
quarter for which an Officer’s Compliance Certificate has been received by the
Administrative Agent, 0.625% for LIBOR Rate Loans and 0.000% for Base Rate
Loans.
 
3

--------------------------------------------------------------------------------


 
The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to Section
8.2 for the most recently ended fiscal quarter of the US Borrower; provided,
however, that:
 
(i)           the Applicable Margin with respect to the Revolving Credit
Facility shall be based on Pricing Level III until the first Calculation Date
occurring after the first full fiscal quarter ending after the Closing Date and
thereafter the Applicable Margin shall be determined by reference to the Average
Total Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the US Borrower preceding the applicable Calculation Date; and
 
(ii)           if the Borrowers fail to provide the Officer’s Compliance
Certificate as required by Section 8.2 for the most recently ended fiscal
quarter of the US Borrower preceding the applicable Calculation Date, the
Applicable Margin from such Calculation Date shall be (A) based on Pricing Level
I with respect to Revolving Credit Loans, (B) 0.750% for Term Loans that are
LIBOR Rate Loans and (C) 0.000% for Term Loans that are Base Rate Loans, in each
case until such time as an appropriate Officer’s Compliance Certificate is
provided, at which time the Pricing Level shall be determined by reference to
the Average Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the US Borrower preceding such Calculation Date.  The
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date.  Any adjustment in the Applicable Margin shall be applicable
to all Extensions of Credit then existing or subsequently made or issued.
 
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
or (ii) the Revolving Credit Commitments are in effect, or (iii) any Extension
of Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the US Borrower shall
immediately deliver to the Administrative Agent a correct Officer’s Compliance
Certificate for such Applicable Period, (y) the Applicable Margin for such
Applicable Period shall be determined as if the Average Total Leverage Ratio in
the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (z) the US Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section
5.4.  Nothing in this paragraph shall limit the rights of the Administrative
Agent and the Lenders with respect to Sections 5.1(c) and Article XIII.
 
4

--------------------------------------------------------------------------------


 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arbitration Rules” has the meaning assigned thereto in Section 15.7(a).
 
“Asset Disposition” means the disposition of any or all of the assets of any
Credit Party or Subsidiary thereof (including, without limitation, the Capital
Stock of a Subsidiary or any ownership interest in a joint venture) whether by
sale, lease, transfer or otherwise.  The term “Asset Disposition” shall not
include any Equity Issuance or Debt Issuance.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 15.11), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.
 
“Average Accounts Securitization Proceeds” means, for any period, as determined
on a Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries, the average for such period of the total amount of borrowings or
issuances of instruments or securities in connection with any Accounts
Securitization as of each calendar month end during such period.


“Average Total Funded Indebtedness” means, for any period, as determined on a
Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries in accordance with GAAP, the average for such period of the Total
Funded Indebtedness as of each calendar month end during such period.


“Average Total Leverage Ratio” means, for any date, the ratio of (a) the sum of
(i) the Average Total Funded Indebtedness for the period of twelve (12)
consecutive months ending on or immediately prior to such date plus (ii) the
Average Accounts Securitization Proceeds for the period of twelve (12)
consecutive months ending on or immediately prior to such date to (b) EBITDA for
the period of twelve (12) consecutive months ending on or immediately prior to
such date.
 
“Bankruptcy Event of Default” means any Event of Default pursuant to Sections
13.1(j) or (k).
 
“Base Rate” means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.
 
5

--------------------------------------------------------------------------------


 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
 
“Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.
 
“Business Day” means:
 
(a) for all purposes other than as set forth in clauses (b) or (c) below, any
day other than a Saturday, Sunday or legal holiday on which banks in Charlotte,
North Carolina and New York, New York, are open for the conduct of their
commercial banking business;
 
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market; and
 
(c) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any Canadian Dollar Loan, any day that is
a Business Day described in clause (a) and on which banks are open for business
in Toronto, Ontario.
 
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
 
“Canadian Base Rate” means at any time, the greater of (a) the rate of interest
publicly announced from time to time by the Canadian Reference Bank as its prime
rate in effect for determining interest rates on Canadian Dollar denominated
commercial loans in Canada (which such rate is not necessarily the most favored
rate of the Canadian Reference Bank and the Canadian Reference Bank may lend to
its customers at rates that are at, above or below such rate) or, if the
Canadian Reference Bank ceases to announce a rate so designated, any similar
successor rate designated by the Canadian Reference Bank and (b) the annual rate
of interest equal to the sum of (i) the CDOR Rate at such time plus (ii) one
percent (1%) per annum.
 
“Canadian Base Rate Loan” means any Canadian Dollar Loan which bears interest at
a rate determined by reference to the Canadian Base Rate.
 
“Canadian Borrower” has the meaning assigned thereto in the introductory
paragraph hereto.
 
“Canadian Dollar” or “C$” means, at any time of determination, the then official
currency of Canada.
 
“Canadian Dollar Commitment” means the lesser of (a) Twenty Million Dollars
($20,000,000) and (b) the Revolving Credit Commitment.
 
“Canadian Dollar Lender” means Wachovia Canada, in its capacity as Canadian
Dollar Lender hereunder, and any successor thereto appointed pursuant to Section
14.9.
 
6

--------------------------------------------------------------------------------


 
“Canadian Dollar Loan” means any revolving credit loan made by the Canadian
Dollar Lender pursuant to Section 2.2.
 
“Canadian Note” means the promissory note made by the Canadian Borrower payable
to the order of the Canadian Dollar Lender, substantially in the form of Exhibit
A-3 hereto, evidencing the Canadian Dollar Loans, and any amendments,
supplements and modifications thereto, any substitutes therefor and any
replacements, restatements, renewals or extensions thereof, in whole or in part.
 
“Canadian Reference Bank” means Bank of Montreal, or its successor and assigns,
or such other bank as the Canadian Dollar Lender may from time to time
designate.
 
“Capital Lease” means any lease of any property by the US Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the US
Borrower and its Subsidiaries.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash Equivalents” means any investments permitted pursuant to Section 11.3(b).
 
“CDOR Rate” means the rate of interest per annum determined on the basis of an
average thirty (30) day rate applicable to Canadian Dollar bankers’ acceptances
appearing on the “Reuters Screen CDOR Page” (as defined in the International
Swap Dealer Association, Inc.’s definitions, as amended, restated, supplemented
or otherwise modified from time to time) as of 10:00 a.m. one (1) Canadian
Business Day prior to the first day of the applicable Interest Period (rounded
upward, if necessary, to the nearest 1/100th of 1%).  If, for any reason, such
rate does not appear on the Reuters Screen CDOR Page, then the “CDOR Rate” shall
be determined by the Canadian Dollar Lender to be the arithmetic average of the
rate per annum at which deposits in Canadian Dollars would be offered by first
class banks in Canada to the Canadian Dollar Lender.  Each calculation by the
Canadian Dollar Lender of the CDOR Rate shall be conclusive and binding for all
purposes, absent manifest error.
 
“Change in Control” means (a) any event or series of events in which any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended) acting in concert obtain beneficial ownership
or control in one or more series of transactions of more than thirty percent
(30%) of the Capital Stock or thirty percent (30%) of the voting power of the US
Borrower entitled to vote in the election of members of the board of directors
of the US Borrower, (b) during any period of twelve (12) consecutive months, a
majority of the members of the board of directors of the US Borrower cease to be
composed of individuals (i) who were members of the board of directors on the
first day of such period, (ii) whose election or nomination to the board of
directors was approved by individuals who comprised a majority of the board of
directors on the first day of such period or (iii) whose election or nomination
to the board of directors was approved by (A) individuals who were members of
the board of directors on the first day of such period or (B) individuals whose
election or nomination to the board of directors was approved by a majority of
the board of directors on the first day of such period; provided that in each
case such individuals constituted a majority of the board of directors at the
time of such election or nomination, or (c) there shall have occurred under any
indenture or other evidence of Indebtedness in excess of $5,000,000 any “change
in control” (as defined in such indenture or other evidence of Indebtedness)
obligating the US Borrower to repurchase, redeem or repay all or any part of the
Indebtedness or Capital Stock provided for therein.
 
7

--------------------------------------------------------------------------------


 
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Closing Date” means December 20, 2007.
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
 
“Commitment” means, as to any Lender, on a collective basis, such Lender’s
Canadian Dollar Commitment, if any, Swingline Commitment, if any, Revolving
Credit Commitment and Term Loan Commitment, in each case as set forth in the
Register, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof.
 
“Commitment Percentage” means, as to any Lender at any time, such Lender’s
Revolving Credit Commitment Percentage or Term Loan Commitment Percentage, as
applicable.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of the US Borrower and its Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.
 
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
 
“Credit Parties” means, collectively, the US Borrower, the Canadian Borrower and
the Subsidiary Guarantors.
 
“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by any Borrower or any of its Subsidiaries, excluding any Equity Issuance or any
Indebtedness of the Borrowers and their Subsidiaries permitted to be incurred
pursuant to Section 11.1 (other than Section 11.1(j)).
 
“Default” means any of the events specified in Section 13.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
8

--------------------------------------------------------------------------------


 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, the Term Loan, participations in Canadian Dollar
Loans, participations in Swingline Loans or participations in L/C Obligations
required to be funded by it hereunder within one (1) Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one (1) Business Day of the date when due, unless
such amount is the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
“Disputes” has the meaning set forth in Section 15.7.
 
“Dollar Amount” means, (a) with respect to each Extension of Credit made or
continued (or to be made or continued) in Dollars, the principal amount thereof
and (b) with respect to each Loan made or continued (or to be made or continued)
in Canadian Dollars, the amount of Dollars which is equivalent to the principal
amount of such Loan at the most favorable spot exchange rate determined by the
Administrative Agent at approximately 11:00 a.m. two (2) Business Days before
such Loan is made or continued (or to be made or continued).  When used with
respect to any other sum expressed in Canadian Dollars, “Dollar Amount” shall
mean the amount of Dollars which is equivalent to the amount so expressed in
Canadian Dollars at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it at the relevant time.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus (b)
the sum of the following to the extent deducted in determining Net Income for
such period: (i) income and franchise taxes, (ii) Interest Expense, (iii)
amortization, (iv) depreciation, (v) non-cash stock option expense and (vi)
extraordinary losses incurred other than in the ordinary course of business less
(c) any extraordinary gains realized during such period other than in the
ordinary course of business.
 
“EBITDAR” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries in accordance with GAAP:  (a) Net Income for such period plus (b)
the sum of the following to the extent deducted in determining Net Income for
such period: (i) income and franchise taxes, (ii) Interest Expense, (iii)
amortization, (iv) depreciation, (v) Rental Expense, (vi) non-cash stock option
expense and (vii) extraordinary losses incurred other than in the ordinary
course of business less (c) any extraordinary gains realized during such period
other than in the ordinary course of business.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the Canadian Dollar Lender, the Swingline Lender
and the Issuing Lender, and, (iii) unless a Default or Event of Default has
occurred and is continuing, the US Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the US Borrower, the Canadian Borrower or
any of their Affiliates or Subsidiaries.
 
9

--------------------------------------------------------------------------------


 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of the US Borrower
or any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of the US Borrower or any current or former
ERISA Affiliate.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
 
“Equity Issuance” means any issuance by either Borrower or any Subsidiary to any
Person which is not a Credit Party of (a) shares of its Capital Stock, (b) any
shares of its Capital Stock pursuant to the exercise of options or warrants or
(c) any shares of its Capital Stock pursuant to the conversion of any debt
securities to equity.  The term “Equity Issuance” shall not include (i) any
Asset Disposition or (ii) any Debt Issuance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
 
“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
10

--------------------------------------------------------------------------------


 
“Event of Default” means any of the events specified in Section 13.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Canadian Dollar Lender, the Issuing Lender or any other recipient of any
payment to be made by or on account of any obligation of any Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which such Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrowers under Section 5.12(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.11(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 5.11(a).  Notwithstanding anything to the contrary contained
in this definition, “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of the Canadian Borrower
(including, without limitation, any payment made to any Lender under Section
2.2(b)(iii)) or any other Foreign Subsidiary to any Lender hereunder or under
any other Loan Document, provided that such Lender shall have complied with the
last paragraph of Section 5.11(e).
 
“Existing Facility” means that certain credit facility established pursuant to
the Existing Credit Agreement.
 
“Existing Credit Agreement” has the meaning set forth in the Statement of
Purpose.
 
“Existing Letters of Credit” means all letters of credit described on Schedule
1.1.
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, (iv) such Lender’s Revolving Credit Commitment Percentage of the
Canadian Dollar Loans then outstanding and (v) the aggregate principal amount of
the Term Loan made by such Lender then outstanding or (b) the making of any Loan
or participation in any Letter of Credit by such Lender, as the context
requires.
 
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
 
11

--------------------------------------------------------------------------------


 
“February 2007 Note Purchase Agreement” means that certain Note Purchase
Agreement dated as of February 1, 2007, as such agreement may be amended,
restated, supplemented or otherwise modified, in each case in accordance with
Section 11.10 of this Agreement.
 
“February 2007 Notes” means the senior unsecured floating rate notes issued by
the US Borrower pursuant to the February 2007 Note Purchase Agreement in an
initial aggregate principal amount of $100,000,000.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal funds brokers of recognized standing selected by the Administrative
Agent.
 
“Fee Letter” means the separate letter agreement executed by the US Borrower and
the Administrative Agent and/or certain of its affiliates dated November 20,
2007, as amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms hereof.
 
“Fiscal Year” means the fiscal year of the US Borrower and its Subsidiaries
ending on December 31.
 
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the US Borrower and its Subsidiaries throughout the period indicated and
(subject to Section 15.10) consistent with the prior financial practice of the
US Borrower and its Subsidiaries.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
12

--------------------------------------------------------------------------------


 
“Guaranty Obligation” means, with respect to the US Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
 
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
 
“Hedging Obligations” means all existing or future payment and other obligations
owing by any Credit Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is executed.
 
“Increase Effective Date” means the date, which shall be a Business Day, on or
before the Revolving Credit Maturity Date, but no earlier than fifteen (15) days
after any Increase Notification Date, on which each of the Increasing Revolving
Credit Lenders increase (or, in the case of New Revolving Credit Lenders,
provide) their respective Revolving Credit Commitments to the US Borrower
pursuant to Section 2.9.
 
13

--------------------------------------------------------------------------------


 
“Increase Notification” means the written notice by the US Borrower of its
desire to increase the Revolving Credit Commitment pursuant to Section 2.9.
 
“Increase Notification Date” means the date on which the Increase Notification
is received by the Administrative Agent.
 
“Increasing Revolving Credit Lenders” has the meaning assigned thereto in
Section 2.9(b).
 
“Indebtedness” means, with respect to the US Borrower and its Subsidiaries at
any date and without duplication, the sum of the following:
 
(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
 
(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due;
 
(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);
 
(d) all indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
 
(e) all Guaranty Obligations of any such Person;
 
(f) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
 
(g) all obligations of any such Person to redeem, repurchase, exchange, defease
or otherwise make payments in respect of Capital Stock of such Person;
 
(h) all net obligations incurred by any such Person pursuant to Hedging
Agreements;
 
(i) the outstanding attributed principal amount under any asset securitization
program; and
 
14

--------------------------------------------------------------------------------


 
(j) all outstanding payment obligations with respect to Synthetic Leases.
 
For all purposes hereof, the indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedging Agreement on any date shall be deemed to be the Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
 
“Insurance and Condemnation Event” means the receipt by either Borrower or any
Subsidiary of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.
 
“Interest Expense” means, with respect to the US Borrower and its Subsidiaries
for any period, the gross interest expense (including, without limitation,
interest expense attributable to Capital Leases and all net payment obligations
pursuant to Hedging Agreements) of the US Borrower and its Subsidiaries, all
determined for such period on a Consolidated basis, without duplication, in
accordance with GAAP.
 
“Interest Period” has the meaning assigned thereto in Section 5.1(b).
 
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wachovia (or any successor thereto), in its capacity as
issuer of any Letter of Credit (including each Existing Letter of Credit) under
this Agreement.
 
“L/C Commitment” means the lesser of (a) Twenty Million Dollars ($20,000,000)
and (b) the Revolving Credit Commitment.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender and the Canadian Dollar Lender.
 
15

--------------------------------------------------------------------------------


 
“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Canadian Dollar Lender, the Issuing Lender and the
Swingline Lender unless the context otherwise requires) set forth on the
signature pages hereto and each Person that hereafter becomes a party to this
Agreement as a Lender pursuant to Section 15.11.
 
“Lender Addition and Acknowledgement Agreement” shall have the meaning assigned
thereto in Section 2.9.
 
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
 
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
 
“Letters of Credit” means the collective reference to the letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.
 
“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to the applicable Interest Period which appears on the Reuters Page
LIBOR01 (or any successor page) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest 1/100th of 1%).  If, for any
reason, such rate does not appear on Reuters Page LIBOR01 (or any successor
page), then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.  Each calculation by
the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.
 
“LIBOR Market Index Rate” means, for any day, the rate of interest per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) determined on the
basis of the rate for deposits in Dollars in minimum amounts of at least
$5,000,000 for a period equal to one (1) month which appears on the Reuters Page
LIBOR01 (or any successor page) at approximately 11:00 a.m. (London time) on
such date (or if such day is not a Business Day, the immediately preceding
Business Day).  If, for any reason, such rate does not appear on Reuters Page
LIBOR01 (or any successor page), then the “LIBOR Market Index Rate” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date for
a period equal to one (1) month.  Each calculation by the Administrative Agent
of the LIBOR Market Index Rate shall be conclusive and binding for all purposes,
absent manifest error.  Each change in the LIBOR Market Index Rate shall be
effective as of the opening of business on the day such change occurs.
 
16

--------------------------------------------------------------------------------


 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 
LIBOR Rate =                                              LIBOR                
 
1.00-Eurodollar Reserve Percentage
 
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, the Fee Letter and each
other document, instrument, certificate and agreement executed and delivered by
each Borrower or any Subsidiary thereof in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Hedging
Agreement), all as may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan, the Canadian Dollar Loans and the Swingline Loans and “Loan” means any of
such Loans.
 
“Material Adverse Effect” means, with respect to the US Borrower or any of its
Subsidiaries, a material adverse effect on (a) the properties, business,
operations or condition (financial or otherwise) of the US Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the US Borrower or any
Subsidiary to perform its obligations under the Loan Documents to which it is a
party or (c) the legality, validity, binding effect or enforceability against
the US Borrower or any Subsidiary thereof of any Loan Document to which it is a
party.
 
“Material Contract” means (a) any contract or other agreement, written or oral,
of the US Borrower or any of its Subsidiaries involving monetary liability of or
to any such Person in an amount in excess of $5,000,000 per annum, or (b) any
other contract or agreement, written or oral, of the US Borrower or any of its
Subsidiaries the failure to comply with which could reasonably be expected to
have a Material Adverse Effect.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the US Borrower or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition by any Credit Party or any of its Subsidiaries, the gross cash
proceeds received by such Credit Party or any of its Subsidiaries from such sale
less the sum of (i) all Taxes assessed as a result of such sale and any other
fees and expenses incurred in connection therewith and (ii) the principal amount
of, premium, if any, and interest on any Indebtedness secured by a Lien on the
asset (or a portion thereof) sold, which Indebtedness is required to be repaid
in connection with such sale, (b) with respect to any Equity Issuance or Debt
Issuance, the gross cash proceeds received by either Borrower or any of its
Subsidiaries from such Equity Issuance or Debt Issuance less all legal,
underwriting and other fees and expenses incurred in connection therewith and
(c) with respect to any Insurance and Condemnation Event, the gross cash
proceeds received by either Borrower or any of its Subsidiaries from an
insurance company or Governmental Authority, as applicable, less the sum of (i)
all fees and expenses in connection therewith and (ii) the principal amount of,
premium, if any, and interest on any Indebtedness secured by a Lien on the asset
(or a portion thereof) subject to such loss or condemnation proceeding, which
Indebtedness is required to be repaid in connection with such loss or
condemnation proceeding.
 
17

--------------------------------------------------------------------------------


 
“Net Income” means, with respect to the US Borrower and its Subsidiaries, for
any period of determination, the net income (or loss) of the US Borrower and its
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded from Net Income (a) the net
income (or loss) of any Person (other than a Subsidiary which shall be subject
to clause (c) below), in which the US Borrower or any of its Subsidiaries has a
joint interest with a third party, except to the extent such net income is
actually paid to the US Borrower or any of its Subsidiaries by dividend or other
distribution during such period, (b) the net income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of such Person or is merged
into or consolidated with such Person or any of its Subsidiaries or that
Person’s assets are acquired by such Person or any of its Subsidiaries except to
the extent included pursuant to the foregoing clause (a), (c) the net income (if
positive) of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the US Borrower or any
of its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions.
 
“New Revolving Credit Lender” has the meaning assigned thereto in Section
2.9(b).
 
“Note” means a Revolving Credit Note, a Term Note, a Canadian Note or a
Swingline Note.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.4(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.4(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
 
“Notice of Repayment” has the meaning assigned thereto in Section 2.5(c).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations and (d) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the US
Borrower or any of its Subsidiaries to the Lenders or the Administrative Agent,
in each case under any Loan Document or otherwise, with respect to any Loan or
Letter of Credit of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.
 
18

--------------------------------------------------------------------------------


 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the US Borrower substantially in the form of Exhibit
F.
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
 
“Original Closing Date” means November 2, 2004.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Participant” has the meaning assigned thereto in Section 15.11(d).
 
“Payment Event of Default” means any Event of Default pursuant to Sections
13.1(a) or (b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the US Borrower or any
ERISA Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the US Borrower or any of its current or former
ERISA Affiliates.
 
“Permitted Acquisition” means any Permitted Domestic Acquisition or any
Permitted Foreign Acquisition.
 
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price (including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
US Borrower, net of the applicable acquired company’s cash (including Cash
Equivalents) balance as shown on its most recent financial statements delivered
in connection with the applicable Permitted Acquisition) to be paid on a
singular basis in connection with any applicable Permitted Acquisition as set
forth in the applicable acquisition documents executed by the US Borrower or any
of its Subsidiaries in order to consummate the applicable Permitted Acquisition.
 
“Permitted Domestic Acquisition” means any acquisition permitted pursuant to
Section 11.3(c).
 
19

--------------------------------------------------------------------------------


 
“Permitted Foreign Acquisition” means any acquisition permitted pursuant to
Section 11.3(d).
 
“Permitted Liens” means the Liens permitted pursuant to Section 11.2.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate.  Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs.  The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
 
“Receivables Sale Agreement” means that certain Receivables Sale Agreement dated
as of March 27, 2003 by and among SCP Distributors LLC, SCP Services LP and
Superior Pool Products LLC, as originators, and Superior Commerce, as buyer (as
amended, restated, supplemented or otherwise modified).
 
“Register” has the meaning assigned thereto in Section 15.11(c).
 
“Reimbursement Obligation” means the obligation of the US Borrower to reimburse
the Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Rental Expense” means, with respect to the US Borrower and its Subsidiaries for
any period, the aggregate fixed amounts payable with respect to Operating Leases
of the US Borrower and its Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP.
 
“Required Lenders” means, at any date, any combination of Lenders having more
than fifty percent (50%) of the sum of (a) the aggregate amount of the Revolving
Credit Commitment plus (b) the aggregate outstanding principal amount of the
Term Loan or, if the Revolving Credit Commitment has been terminated, any
combination of Lenders holding more than fifty percent (50%) of the aggregate
Extensions of Credit (with the aggregate amount of each Lender’s risk
participation and funded participation in Canadian Dollar Loans, Swingline Loans
and L/C Obligations being deemed “held” by such Lender for purposes of this
definition); provided that the Revolving Credit Commitment of, and the portion
of the Extensions of Credit, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Credit Party or any
other officer of a Credit Party reasonably acceptable to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.
 
20

--------------------------------------------------------------------------------


 
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Lender to make Revolving Credit Loans (including, without
limitation, to participate in Canadian Dollar Loans and Swingline Loans) and to
issue or participate in Letters of Credit issued for the account of any Borrower
hereunder, in an aggregate principal or face amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
the Register, as the same may be increased, reduced or modified at any time or
from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be increased, reduced or modified at
any time or from time to time pursuant to the terms hereof.  The Revolving
Credit Commitment of all Revolving Credit Lenders on the Closing Date shall be
Two-Hundred and Forty Million Dollars ($240,000,000).
 
“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all Revolving Credit Lenders.
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
 
“Revolving Credit Lender” means any Lender with a Revolving Credit Commitment.
 
“Revolving Credit Loans” means any revolving credit loan denominated in Dollars
made to the US Borrower pursuant to Section 2.1, and all such revolving credit
loans collectively as the context requires.
 
“Revolving Credit Maturity Date” means the earliest to occur of (a) December 20,
2012, (b) the date of termination by the Borrowers pursuant to Section 2.6, or
(c) the date of termination by the Administrative Agent, on behalf of the
Lenders, pursuant to Section 13.2(a).
 
“Revolving Credit Note” means a promissory note made by the US Borrower in favor
of a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit A-1 hereto, and
any amendments, supplements and modifications thereto, any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
 
“Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
 
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
21

--------------------------------------------------------------------------------


 
“Second Amendment Effective Date” means December 20, 2005.
 
“Solvent” means, as to the US Borrower and its Subsidiaries on a particular
date, that any such Person (a) has capital sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and is able to pay its debts as they mature, (b) has assets having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.
 
“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the US Borrower or any Subsidiary subordinated in right and time of payment
to the Obligations and containing such other terms and conditions, in each case
as are satisfactory to the Required Lenders.
 
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled, directly or indirectly, by such Person
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency).  Unless otherwise qualified references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the US Borrower.
 
“Subsidiary Guarantors” means each Domestic Subsidiary of the US Borrower in
existence on the Closing Date (other than the Superior Commerce) or which
becomes a party to the Subsidiary Guaranty Agreement pursuant to Section 9.11.
 
“Subsidiary Guaranty Agreement” means the amended and restated unconditional
guaranty agreement of even date executed by the Subsidiary Guarantors in favor
of the Administrative Agent for the ratable benefit of itself and the Lenders,
substantially in the form of Exhibit H, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Superior Commerce” means Superior Commerce LLC, a Delaware limited liability
company, and its successors and assigns.
 
“Swingline Commitment” means the lesser of (a) Fifteen Million Dollars
($15,000,000) and (b) the Revolving Credit Commitment.
 
“Swingline Facility” means the swingline facility established pursuant to
Section 2.3.
 
“Swingline Lender” means Wachovia in its capacity as swingline lender hereunder.
 
22

--------------------------------------------------------------------------------


 
“Swingline Loan” means any swingline loan made by the Swingline Lender to the US
Borrower pursuant to Section 2.3, and all such swingline loans collectively as
the context requires.
 
“Swingline Note” means a promissory note made by the US Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2 hereto, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
“Swingline Termination Date” means the first to occur of (a) the resignation of
Wachovia as Administrative Agent in accordance with Section 14.9 and (b) the
Revolving Credit Maturity Date.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Term Loans to the US Borrower
hereunder in an aggregate principal amount not to exceed the amount set forth
opposite such Term Loan Lender’s name on the Register, as such amount may be
increased, reduced or otherwise modified at any time or from time to time
pursuant to the terms hereof  and (b) as to all Term Loan Lenders, the aggregate
commitments of all Term Loan Lenders to make the Term Loans hereunder as such
amount may be increased, reduced or otherwise modified at any time or from time
to time pursuant to the terms hereof.
 
“Term Loan Commitment Percentage” means, as to any Term Loan Lender, the ratio
of (a) the outstanding principal balance of the Term Loan held by such Term Loan
Lender to (b) the aggregate outstanding principal balance of the Term Loan held
by all Term Loan Lenders.
 
“Term Loan Facility” means the term loan facility established pursuant to
Article IV.
 
“Term Loan Lender” means any Lender holding a portion of the Term Loans.
 
“Term Loan Maturity Date” means the first to occur of (a) December 20, 2010, or
(b) the date the Term Loan is declared due and payable by the Administrative
Agent, on behalf of the Lenders, pursuant to Section 13.2(a).
 
“Term Loans” means the term loans made to the US Borrower as referred to in
Section 4.1.
 
“Term Note” means a promissory note made by the US Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans of such Term Loan Lender,
substantially in the form of Exhibit A-4 hereto, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
23

--------------------------------------------------------------------------------


 
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the US Borrower or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (g) the partial or complete
withdrawal of the US Borrower of any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted by such plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.
 
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
 
“Total Funded Indebtedness” means, with respect to the US Borrower and its
Subsidiaries at any date and without duplication, the sum of the following:
 
(a) all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
 
(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements), except trade payables arising
in the ordinary course of business not more than ninety (90) days past due;
 
(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);
 
24

--------------------------------------------------------------------------------


 
(d) all indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;
 
(e) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person; and
 
(f) all Guaranty Obligations of any such Person with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above.
 
For all purposes hereof, the Total Funded Indebtedness of any Person shall
include the indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.
 
“Transferred Assets” has the meaning assigned thereto in the definition of
“Accounts Securitization”.
 
“UCC” means the Uniform Commercial Code as in effect in the State of North
Carolina, as amended or modified from time to time.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 500.
 
“United States” means the United States of America.
 
“US Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
 
“US Borrower Guaranteed Obligations” shall have the meaning set forth in Section
12.1.
 
“US Borrower Guaranty” means the unconditional guaranty of the payment of the
Obligations of the Canadian Borrower by the US Borrower under Article XII
hereof.
 
“Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
 
“Wachovia Canada” means Wachovia Capital Finance Corporation (Canada) and its
successors.
 
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the US Borrower and/or one or more of its Wholly-Owned
Subsidiaries (except for directors’ qualifying shares or other shares required
by Applicable Law to be owned by a Person other than the US Borrower).
 
25

--------------------------------------------------------------------------------


 
SECTION 1.2 Other Definitions and Provisions
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:  (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (f) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (g) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (h) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (i) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, (j) the term
“documents” includes any and all instruments, documents, agreements,
certificates, notices, reports, financial statements and other writings, however
evidenced, whether in physical or electronic form, (k) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”, and (l) Section
headings herein and in the other Loan Documents are included for convenience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document.
 
SECTION 1.3 Accounting Terms
 
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the audited financial statements required by Section 8.1(b),
except as otherwise specifically prescribed herein.
 
SECTION 1.4 UCC Terms
 
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.
 
SECTION 1.5 Rounding
 
.  Any financial ratios required to be maintained by the Borrowers pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
 
SECTION 1.6 References to Agreement and Laws
 
Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Applicable Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Applicable Law.
 
26

--------------------------------------------------------------------------------


 
SECTION 1.7 Times of Day
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
SECTION 1.8 Letter of Credit Amounts
 
Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor, whether or
not such maximum face amount is in effect at such time.
 
ARTICLE II                                
REVOLVING CREDIT FACILITY
SECTION 2.1 Revolving Credit Loans
 
Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the US Borrower in Dollars
from time to time from the Closing Date through, but not including, the
Revolving Credit Maturity Date as requested by the US Borrower in accordance
with the terms of Section 2.4; provided that, based upon the Dollar Amount of
all outstanding Loans and L/C Obligations, (a) the aggregate principal amount of
all outstanding Revolving Credit Loans (after giving effect to any amount
requested) shall not exceed the Revolving Credit Commitment less the sum of all
outstanding Canadian Dollar Loans, Swingline Loans and L/C Obligations and (b)
the aggregate principal amount of all outstanding Revolving Credit Loans from
any Revolving Credit Lender to the US Borrower shall not at any time exceed such
Revolving Credit Lender’s Revolving Credit Commitment less such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of all outstanding Canadian
Dollar Loans, Swingline Loans and L/C Obligations.  Each Revolving Credit Loan
by a Revolving Credit Lender shall be in a principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of Revolving Credit Loans requested on such
occasion.  Subject to the terms and conditions hereof, the US Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.
 
SECTION 2.2 Canadian Dollar Loans
 
 
 
(a) Availability.  Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth herein, the Canadian
Dollar Lender agrees to make Canadian Dollar Loans to the Canadian Borrower in
Canadian Dollars from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date as requested by the US Borrower,
on behalf of the Canadian Borrower, in accordance with the terms of Section 2.4;
provided that, based upon the Dollar Amount of all outstanding Loans and L/C
Obligations, the aggregate principal amount of all outstanding Canadian Dollar
Loans (after giving effect to any amount requested) shall not exceed the lesser
of (i) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans, Swingline Loans and L/C Obligations and (ii) the Canadian Dollar
Commitment.  Subject to the terms and conditions hereof, the Canadian Borrower
may borrow, repay and reborrow Canadian Dollar Loans hereunder until the
Revolving Credit Maturity Date.
 
27

--------------------------------------------------------------------------------


 
(b) Refunding of Canadian Dollar Loans.
 
(i) Upon the occurrence and during the continuance of an Event of Default, each
Canadian Dollar Loan may, at the discretion of the Canadian Dollar Lender, be
converted immediately to a Base Rate Loan funded in Dollars by the Revolving
Credit Lenders in an amount equal to the Dollar Amount of such Canadian Dollar
Loan; provided that the Borrowers shall pay to the Canadian Dollar Lender any
and all costs, fees and other expenses incurred by the Canadian Dollar Lender in
effecting such conversion.  Such Base Rate Loan shall thereafter be reflected as
a Revolving Credit Loan of the Revolving Credit Lenders to the US Borrower on
the books and records of the Administrative Agent and the US Borrower shall lend
the proceeds of such Base Rate Loan to the Canadian Borrower to repay the
applicable Canadian Dollar Loans.  Each Revolving Credit Lender shall fund its
respective Revolving Credit Commitment Percentage of such Revolving Credit Loan
as required to repay Canadian Dollar Loans outstanding to the Canadian Dollar
Lender upon such demand by the Canadian Dollar Lender in no event later than
1:00 p.m. on the next succeeding Business Day after such demand is made.  No
Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of any Revolving Credit Loan required to repay such
Canadian Dollar Loan shall be affected by any other Revolving Credit Lender’s
failure to fund its Revolving Credit Commitment Percentage of such Revolving
Credit Loan, nor shall any Revolving Credit Lender’s Revolving Credit Commitment
Percentage be increased as a result of any such failure of any other Revolving
Credit Lender to fund its Revolving Credit Commitment Percentage of such
Revolving Credit Loan.
 
(ii) The Canadian Borrower shall pay to the Canadian Dollar Lender on demand the
amount of such Canadian Dollar Loans to the extent that the Revolving Credit
Lenders fail to refund in full the outstanding Canadian Dollar Loans requested
or required to be refunded.  In addition, the Canadian Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Canadian Borrower with the Canadian Dollar Lender or any Affiliate thereof (up
to the amount available therein) in order to immediately pay the Canadian Dollar
Lender the amount of such Canadian Dollar Loans to the extent amounts received
from the Revolving Credit Lenders are not sufficient to repay in full the
outstanding Canadian Dollar Loans requested or required to be refunded.  If any
portion of any such amount paid to the Canadian Dollar Lender shall be recovered
by or on behalf of the Canadian Borrower or US Borrower from the Canadian Dollar
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitment Percentages.
 
(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Canadian Dollar Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI.  Further, each Revolving Credit Lender acknowledges and
agrees that if prior to the refunding of any outstanding Canadian Dollar Loans
pursuant to this Section, a Bankruptcy Event of Default shall have occurred,
each Revolving Credit Lender will, on the date the applicable Revolving Credit
Loan would have been made to refund such Canadian Dollar Loans, purchase an
undivided participating interest in such Canadian Dollar Loans in an amount
equal to its Revolving Credit Commitment Percentage of the aggregate amount of
such Canadian Dollar Loans.  Each Revolving Credit Lender will immediately
transfer to the Administrative Agent, for the account of the Canadian Dollar
Lender, in immediately available funds in Canadian Dollars, the amount of its
participation.  Whenever, at any time after the Canadian Dollar Lender has
received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in the refunded Canadian Dollar Loans, the Canadian
Dollar Lender receives any payment on account thereof, the Canadian Dollar
Lender will distribute to such Revolving Credit Lender its participating
interest in such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded).
 
28

--------------------------------------------------------------------------------


 
(iv) In the event that any Revolving Credit Lender fails to make payment to the
Canadian Dollar Lender of any amount due under this Section, the Administrative
Agent, on behalf of the Canadian Dollar Lender, shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Revolving Credit Lender hereunder until the Canadian Dollar
Lender receives such payment from such Lender or such obligation is otherwise
fully satisfied.  In addition to the foregoing, if for any reason any Revolving
Credit Lender fails to make payment to the Canadian Dollar Lender of any amount
due under this Section, such Revolving Credit Lender shall be deemed, at the
option of the Administrative Agent, to have unconditionally and irrevocably
purchased from the Canadian Dollar Lender, without recourse or warranty, an
undivided interest and participation in the applicable Canadian Dollar Loan, and
such interest and participation may be recovered from such Revolving Credit
Lender together with interest thereon at the Federal Funds Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received.
 
SECTION 2.3 Swingline Loans
 
 
(a) Availability.  Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the US Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that (i) all Swingline Loans shall be denominated in Dollars and
(ii) based upon the Dollar Amount of all outstanding Loans and L/C Obligations,
the aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the lesser of (A) the
Revolving Credit Commitment less the sum of all outstanding Revolving Credit
Loans, Canadian Dollar Loans and L/C Obligations and (B) the Swingline
Commitment.  Subject to the terms and conditions hereof, the US Borrower may
borrow, repay and reborrow Swingline Loans hereunder until the Swingline
Termination Date.
 
 
29

--------------------------------------------------------------------------------


(b) Refunding.
 
(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the Swingline Lender.  Such refundings shall be made by the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative
Agent.  Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made.  No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
 
(ii) The US Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.  In addition, the US Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the US
Borrower with the Swingline Lender or any Affiliate thereof (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.  If any portion of any such amount paid to
the Swingline Lender shall be recovered by or on behalf of the US Borrower from
the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages.
 
(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI.  Further, each Revolving Credit Lender acknowledges and
agrees that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, a Bankruptcy Event of Default shall have occurred,
each Revolving Credit Lender will, on the date the applicable Revolving Credit
Loan would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan.  Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Revolving Credit Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount.  Whenever, at any time after the Swingline Lender has
received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded).
 
30

--------------------------------------------------------------------------------


 
(iv) In the event that any Revolving Credit Lender fails to make payment to the
Swingline Lender of any amount due under this Section, the Administrative Agent,
on behalf of the Swingline Lender, shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Revolving Credit Lender hereunder until the Swingline Lender receives such
payment from such Revolving Credit Lender or such obligation is otherwise fully
satisfied.  In addition to the foregoing, if for any reason any Revolving Credit
Lender fails to make payment to the Swingline Lender of any amount due under
this Section, such Revolving Credit Lender shall be deemed, at the option of the
Administrative Agent, to have unconditionally and irrevocably purchased from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation in the applicable Swingline Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Rate for each day during the period commencing on the date
of demand and ending on the date such amount is received.
 
SECTION 2.4 Procedure for Advances of Revolving Credit Loans, Canadian Dollar
Loans and Swingline Loans
 
 
(a) Requests for Borrowing.  The US Borrower, on behalf of itself and the
Canadian Borrower, shall give the Administrative Agent irrevocable prior written
notice substantially in the form attached hereto as Exhibit B (a “Notice of
Borrowing”) not later than (i) 12:00 noon on the same Business Day as each Base
Rate Loan and each Swingline Loan, (ii) 12:00 noon at least three (3) Business
Days before each LIBOR Rate Loan, and (iii) 12:00 noon at least one (1) Business
Day before each Canadian Base Rate Loan, of its intention to borrow, specifying:
 
(A) if the applicable Borrower is the US Borrower or the Canadian Borrower;
 
(B) the date of such borrowing, which shall be a Business Day;
 
(C) whether such Loan is to be a Revolving Credit Loan, Swingline Loan or
Canadian Dollar Loan;
 
(D) if such Loan is a Revolving Credit Loan, whether such Revolving Credit Loan
shall be a LIBOR Rate Loan or a Base Rate Loan;
 
(E) if such Loan is a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto;
 
(F) the amount of such borrowing, which shall be, (1) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of $500,000
or a whole multiple of $100,000 in excess thereof, (2) with respect to LIBOR
Rate Loans in an aggregate principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, (3) with respect to Swingline Loans in an
aggregate principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof and (4) with respect to Canadian Base Rate Loans in an aggregate
principal amount of C$500,000 or a whole multiple of C$100,000 in excess
thereof.
 
31

--------------------------------------------------------------------------------


 
A Notice of Borrowing received after the times set forth above shall be deemed
received on the next Business Day.  The Administrative Agent shall promptly
notify the Revolving Credit Lenders of each Notice of Borrowing.
 
(b) Disbursement of Revolving Credit Loans, Canadian Dollar Loans and Swingline
Loans.
 
(i) Not later than 1:00 p.m. on the proposed borrowing date for any Revolving
Credit Loan, each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the US Borrower, at the office of the
Administrative Agent in Dollars in funds immediately available to the
Administrative Agent, such Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date.
 
(ii) Not later than 12:00 noon on the proposed borrowing date for any Canadian
Base Rate Loan, the Canadian Dollar Lender will make available to the
Administrative Agent, for the account of the Canadian Borrower, at the office of
the Canadian Dollar Lender in Canadian Dollars in funds immediately available to
the Administrative Agent, the Canadian Base Rate Loan to be made on such
borrowing date.
 
(iii) Not later than 1:00 p.m. on the proposed borrowing date for any Swingline
Loan, as applicable, the Swingline Lender will make available to the
Administrative Agent, for the account of the US Borrower, at the office of the
Administrative Agent in Dollars in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date.
 
(iv) The Borrowers hereby irrevocably authorize the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the applicable Borrower identified in the most recent notice
substantially in the form of Exhibit C hereto (a “Notice of Account
Designation”) delivered by the US Borrower, on behalf of itself and the Canadian
Borrower, to the Administrative Agent or as may be otherwise agreed upon by the
US Borrower, on behalf of itself and the Canadian Borrower, and the
Administrative Agent from time to time.  Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse any amount with respect
to any Revolving Credit Loan, Canadian Dollar Loan or Swingline Loan requested
pursuant to this Section to the extent that such amount has not been made
available by the applicable Lenders to the Administrative Agent.
 
(v) Revolving Credit Loans to be made for the purpose of (A) refunding Swingline
Loans shall be made by the Revolving Credit Lenders as provided in Section
2.3(b) and (B) refunding Canadian Dollar Loans shall be made by the Revolving
Credit Lenders as provided in Section 2.2(b).
 
SECTION 2.5 Repayment of Loans
 
(a) Repayment on Revolving Credit Maturity Date or Swingline Termination
Date.  The Borrowers agree to repay the outstanding principal amount of (i) all
Revolving Credit Loans in full in Dollars on the Revolving Credit Maturity Date,
(ii) all Canadian Dollar Loans in full in Canadian Dollars on the Revolving
Credit Maturity Date, and (iii) all Swingline Loans in accordance with Section
2.3(b) or, if earlier, on the Swingline Termination Date, together, in each
case, with all accrued but unpaid interest thereon.
 
32

--------------------------------------------------------------------------------


 
(b) Mandatory Repayment of Revolving Credit Loans.
 
(i) Aggregate Commitment.  If at any time (as determined by the Administrative
Agent under Section 2.5(b)(v)), based upon the Dollar Amount of all outstanding
Revolving Credit Loans, Canadian Dollar Loans, Swingline Loans and L/C
Obligations, (A) solely because of currency fluctuation, the outstanding
principal amount of all Revolving Credit Loans plus the sum of all outstanding
Canadian Dollar Loans, Swingline Loans and L/C Obligations exceeds one hundred
and five percent (105%) of the Revolving Credit Commitment or (B) for any other
reason, the outstanding principal amount of all Revolving Credit Loans plus the
sum of all outstanding Canadian Dollar Loans, Swingline Loans and L/C
Obligations exceeds the Revolving Credit Commitment, then, in each such case,
the Borrowers shall (1) first, if (and to the extent) necessary to eliminate
such excess, immediately repay outstanding Swingline Loans (and/or reduce any
pending request for a borrowing of such Loans submitted in respect of such Loans
on such day) by the Dollar Amount of such excess, (2) second, if (and to the
extent) necessary to eliminate such excess, immediately repay outstanding
Revolving Credit Loans which are Base Rate Loans (and/or reduce any pending
requests for a borrowing or continuation or conversion of such Loans submitted
in respect of such Loans on such day) by the Dollar Amount of such excess, (3)
third, if (and to the extent) necessary to eliminate such excess, immediately
repay outstanding Revolving Credit Loans which are LIBOR Rate Loans (and/or
reduce any pending requests for a borrowing or continuation or conversion of
such Loans submitted in respect of such Loans on such day) by the Dollar Amount
of such excess, (4) fourth, if (and to the extent) necessary to eliminate such
excess, immediately repay outstanding Canadian Dollar Loans (and/or reduce any
pending requests for a borrowing or continuation or conversion of such Loans
submitted in respect of such Loans on such day) by the Dollar Amount of such
excess, and (4) fifth, with respect to any Letters of Credit then outstanding,
make a payment of cash collateral into a cash collateral account opened by the
Administrative Agent for the benefit of the Revolving Credit Lenders in an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit (such cash collateral to be applied in accordance with Section
13.2(b)).
 
(ii) Canadian Dollar Commitment.  If at any time (as determined by the
Administrative Agent under Section 2.5(b)(v)), based upon the Dollar Amount of
all outstanding Revolving Credit Loans, Canadian Dollar Loans, Swingline Loans
and L/C Obligations, (A) solely because of currency fluctuation, the outstanding
principal amount of all Canadian Dollar Loans exceeds one hundred five percent
(105%) of the Canadian Dollar Commitment or (B) for any other reason, the
outstanding principal amount of all Canadian Dollar Loans exceeds the Canadian
Dollar Commitment, then, in each such case, such excess shall be immediately
repaid, in Canadian Dollars, by the Canadian Borrower to the Administrative
Agent for the account of the Canadian Dollar Lender.
 
(iii) Swingline Commitment.  If at any time (as determined by the Administrative
Agent under Section 2.5(b)(v)), based upon the Dollar Amount of all outstanding
Revolving Credit Loans, Canadian Dollar Loans, Swingline Loans and L/C
Obligations, and for any reason, the outstanding principal amount of all
Swingline Loans exceeds the Swingline Commitment, then, in each such case, such
excess shall be immediately repaid, in Dollars, by the US Borrower to the
Administrative Agent for the account of the Swingline Lender.
 
33

--------------------------------------------------------------------------------


 
(iv) Excess L/C Obligations.  If at any time (as determined by the
Administrative Agent under Section 2.5(b)(v)), based upon the Dollar Amount of
all outstanding Revolving Credit Loans, Canadian Dollar Loans, Swingline Loans
and L/C Obligations, and for any reason, the outstanding amount of all L/C
Obligations exceeds the L/C Commitment, then, in each such case, the US Borrower
shall make a payment of cash collateral into a cash collateral account opened by
the Administrative Agent, for the benefit of itself and the Revolving Credit
Lenders, in an amount equal to the aggregate then undrawn and unexpired amount
of such Letters of Credit (such cash collateral to be applied in accordance with
Section 13.2(b)).
 
(v) Compliance and Payments.  The Borrowers’ compliance with this Section 2.5(b)
shall be tested from time to time by the Administrative Agent at its sole
discretion, but in any event shall be tested on the date on which (A) the US
Borrower requests that the applicable Revolving Credit Lenders make a Revolving
Credit Loan, (B) the US Borrower, on behalf of the Canadian Borrower, requests
that the Canadian Dollar Lender make a Canadian Dollar Loan, (C) the US Borrower
requests that the Swingline Lender make a Swingline Loan or (D) the US Borrower
requests that the Issuing Lender issue a Letter of Credit.  Each such repayment
pursuant to this Section 2.5(b) shall be accompanied by any amount required to
be paid pursuant to Section 5.9.
 
(c) Optional Repayments.  The Borrowers may at any time and from time to time
repay the Revolving Credit Loans, Canadian Dollar Loans or Swingline Loans, in
whole or in part, (i) upon at least three (3) Business Days’ irrevocable notice
to the Administrative Agent with respect to LIBOR Rate Loans and (ii) upon
irrevocable notice to the Administrative Agent before 12:00 noon on the same
Business Day with respect to Base Rate Loans, Swingline Loans and Canadian
Dollar Loans, substantially in the form attached hereto as Exhibit D (a “Notice
of Repayment”), specifying (A) the date of repayment, (B) the amount of
repayment, (C) whether the repayment is of Revolving Credit Loans, Canadian
Dollar Loans, Swingline Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each and (D) with respect to Revolving Credit
Loans, whether the repayment is of LIBOR Rate Loans, Base Rate Loans, or a
combination thereof, and, if of a combination thereof, the amount allocable to
each.  Upon receipt of such notice, the Administrative Agent shall promptly
notify each Revolving Credit Lender.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice.  Partial repayments shall be in an aggregate amount of (i) $500,000 or a
whole multiple of $100,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), (ii) $1,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to LIBOR Rate Loans, (iii)  C$500,000 or a whole
multiple of C$100,000 in excess thereof with respect to Canadian Dollar Loans
and (iv) $100,000 or a whole multiple of $100,000 in excess thereof with respect
to Swingline Loans.  A Notice of Repayment received after applicable time set
forth above shall be deemed received on the next Business Day.  Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9.
 
(d) Excess Proceeds.  In the event proceeds remain after the prepayments of the
Term Loan Facility pursuant to Section 4.3, the amount of such excess proceeds
shall, at the option of the US Borrower, either (i) be retained by the US
Borrower or its Subsidiaries or (ii) be used on the date of the required
prepayment under Section 4.3 to prepay the outstanding principal amount of the
Revolving Credit Loans, without a corresponding reduction of the Revolving
Credit Commitment.
 
 
34

--------------------------------------------------------------------------------


 
(e) Limitation on Repayment of LIBOR Rate Loans.  The Borrowers may not repay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such repayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
 
(f) Payment of Interest.  Each repayment pursuant to this Section shall be
accompanied by accrued interest on the amount repaid.
 
(g) Hedging Agreements.  No repayment pursuant to this Section shall affect any
Borrower’s obligations under any Hedging Agreement.
 
SECTION 2.6 Permanent Reduction of the Revolving Credit Commitment
 
 
(a) Voluntary Reduction.  The Borrowers shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty, (i)
the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $5,000,000 or any whole multiple of $1,000,000 in excess
thereof.  Any reduction of the Revolving Credit Commitment shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage.  All fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.
 
(b) Corresponding Payment.  Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce (i)
the aggregate Dollar Amount of all outstanding Revolving Credit Loans, Canadian
Dollar Loans, Swingline Loans and L/C Obligations, as applicable, after such
reduction to the Revolving Credit Commitment as so reduced and (ii) to the
extent that the Canadian Dollar Commitment is reduced, the aggregate Dollar
Amount of all outstanding Canadian Dollar Loans to the Canadian Dollar
Commitment as so reduced.  If the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrowers shall be required to deposit cash collateral in a cash collateral
account opened by the Administrative Agent in an amount equal to the aggregate
then undrawn and unexpired amount of such Letters of Credit.  Such cash
collateral shall be applied in accordance with Section 13.2(b).  Any reduction
of the Revolving Credit Commitment to zero shall be accompanied by payment of
all outstanding Revolving Credit Loans, Swingline Loans and Canadian Dollar
Loans (and furnishing of cash collateral satisfactory to the Administrative
Agent for all L/C Obligations) and shall result in the termination of the
Revolving Credit Commitment, the Swingline Commitment, the Canadian Dollar
Commitment and the Revolving Credit Facility.  Such cash collateral shall be
applied in accordance with Section 13.2(b).  If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof.
 
35

--------------------------------------------------------------------------------


 
SECTION 2.7 Termination of Revolving Credit Facility
 
The Revolving Credit Facility shall terminate on the Revolving Credit Maturity
Date.
 
SECTION 2.8 Nature of Obligations
 
The obligations of the US Borrower hereunder and under the other Loan Documents
shall be joint and several with the Obligations of the Canadian Borrower.  The
obligations of the Canadian Borrower hereunder and under the other Loan
Documents shall not be joint and several.
 
SECTION 2.9 Optional Increase of Revolving Credit Commitment
 
 
(a) Subject to the conditions set forth below, at any time prior to the
Revolving Credit Maturity Date, the US Borrower shall have the right from time
to time to increase the Revolving Credit Commitment in an additional aggregate
principal amount of up to $75,000,000 less the aggregate principal amount of all
prior increases to the Revolving Credit Commitment made pursuant to this
Section.  Pursuant to an Increase Notification, the US Borrower may request that
additional Revolving Credit Loans be made on the Increase Effective Date.
 
(b) Increases in the Revolving Credit Commitment shall be obtained from existing
Revolving Credit Lenders or from other banks, financial institutions or
investment funds that qualify as Eligible Assignees, in each case in accordance
with this Section 2.9.  Participation in any increase in the Revolving Credit
Commitment shall be offered first to each of the existing Revolving Credit
Lenders (who shall promptly, but in no event later than ten (10) days after such
offer, make a determination as to whether to participate in such increase);
provided that no such Revolving Credit Lender shall have any obligation to
provide any portion of such increase.  If the amount of the increase requested
by the US Borrower shall exceed the commitments which the existing Revolving
Credit Lenders are willing to provide with respect to such increase, then the US
Borrower may invite other banks, financial institutions and investment funds
which meet the requirements of an Eligible Assignee to join this Agreement as
Revolving Credit Lenders for the portion of such increase not committed to by
existing Revolving Credit Lenders (each such other bank, financial institution
or investment fund, a “New Revolving Credit Lender” and, collectively with the
existing Revolving Credit Lenders providing increased Revolving Credit
Commitments, the “Increasing Revolving Credit Lenders”). The Administrative
Agent is authorized to enter into, on behalf of the Lenders, any amendment to
this Agreement or any other Loan Document as may be necessary to incorporate the
terms of any increase in the Revolving Credit Commitment herein or therein;
provided that such amendment shall not modify this Agreement or any other Loan
Document in any manner materially adverse to any Lender and shall otherwise be
in accordance with Section 15.2 hereof.
 
36

--------------------------------------------------------------------------------


 
(c) The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment: (i) such increase in the Revolving Credit
Commitment pursuant to this Section 2.9 (and any Extensions of Credit made
thereunder) shall constitute Obligations of the US Borrower and shall be
guaranteed with the other Extensions of Credit on a pari passu basis; (ii) any
New Revolving Credit Lender providing such increase shall be entitled to the
same voting rights as the existing Revolving Credit Lenders under the Revolving
Credit Facility and any Extensions of Credit made in connection with such
increase shall receive proceeds of prepayments on the same basis as the other
Revolving Credit Loans made hereunder; (iii) the US Borrower shall, upon the
request of any Increasing Revolving Credit Lender, execute such Revolving Credit
Notes as are necessary to reflect such Increasing Revolving Credit Lender’s
Revolving Credit Commitment (as increased); (iv) the Administrative Agent and
the Revolving Credit Lenders shall have received from the US Borrower updated
financial projections and an Officer’s Compliance Certificate, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
demonstrating that, based on information contained in the most recent quarterly
or annual financial statements provided to the Administrative Agent and the
Lenders pursuant to Section 8.1(a) or (b) as adjusted to give effect to any such
increase in the Revolving Credit Commitment and any Extensions of Credit made or
to be made in connection therewith, the US Borrower and its Subsidiaries will be
in pro forma compliance with the financial covenants set forth in Article X; (v)
no Default or Event of Default shall have occurred and be continuing as of the
applicable Increase Effective Date or after giving effect to such increase in
the Revolving Credit Commitment pursuant to this Section 2.9 or any Extensions
of Credit made in connection therewith; (vi) the representations and warranties
made by the Borrowers and contained in Article VII shall be true and correct on
and as of the Increase Effective Date with the same effect as if made on and as
of such date (other than those representations and warranties that by their
terms speak as of a particular date, which representations and warranties shall
be true and correct as of such particular date); (vii) the amount of such
increase in the Revolving Credit Commitment shall not be less than a minimum
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof, or if less, the maximum amount permitted pursuant to clause (a) above;
(viii) the Administrative Agent shall have received a resolution duly adopted by
the board of directors (or equivalent governing body) of each Credit Party
authorizing such increase in the Revolving Credit Commitments; (ix) the US
Borrower and each Increasing Revolving Credit Lender shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register, a
written agreement acknowledged by the Administrative Agent and each Subsidiary
Guarantor, in form and substance satisfactory to the Administrative Agent (a
“Lender Addition and Acknowledgement Agreement”); (x) the Administrative Agent
shall have received any documents or information, including any joinder
agreements, in connection with such increase in the Revolving Credit Commitment
as it may request in its reasonable discretion; and (xi) the outstanding
Revolving Credit Loans and Revolving Credit Commitment Percentages of L/C
Obligations and Swingline Loans will be reallocated by the Administrative Agent
on the applicable Increase Effective Date among the Revolving Credit Lenders in
accordance with their revised Revolving Credit Commitment Percentages (and the
Revolving Credit Lenders agree to make all payments and adjustments necessary to
effect such reallocation and the US Borrower shall pay any and all costs
required pursuant to Section 5.9 in connection with such reallocation as if such
reallocation were a repayment).
 
(d) Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgment Agreement, from and after the applicable
Increase Effective Date, each Increasing Revolving Credit Lender shall have a
Revolving Credit Commitment as set forth in the Register and all the rights and
obligations of a Lender with a Revolving Credit Commitment hereunder.
 
(e) The Administrative Agent shall maintain a copy of each Lender Addition and
Acknowledgment Agreement delivered to it in accordance with Section 15.11(c).
 
37

--------------------------------------------------------------------------------


 
(f) Within five (5) Business Days after receipt of notice, the US Borrower shall
execute and deliver to the Administrative Agent, in exchange for any surrendered
Revolving Credit Note or Revolving Credit Notes of any existing Revolving Credit
Lender or with respect to any New Revolving Credit Lender, a new Revolving
Credit Note or Revolving Credit Notes to the order of the applicable Revolving
Credit Lenders in amounts equal to the Revolving Credit Commitment of such
Revolving Credit Lenders as set forth in the Register.  Such new Revolving
Credit Note or Revolving Credit Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such Revolving Credit Commitments,
shall be dated as of the Increase Effective Date and shall otherwise be in
substantially the form of the existing Revolving Credit Notes.  Each surrendered
Revolving Credit Note and/or Revolving Credit Notes shall be canceled and
returned to the US Borrower.
 
(g) All Revolving Credit Loans made on account of any increase in the Revolving
Credit Commitment pursuant to this Section 2.9 shall bear interest at the rate
applicable to the Revolving Credit Loans immediately prior to giving effect to
such increase in the Revolving Credit Commitment pursuant to this Section 2.9.
 
ARTICLE III                                
LETTER OF CREDIT FACILITY
SECTION 3.1 L/C Commitment
 
Subject to the terms and conditions hereof, the Issuing Lender, in reliance on
the agreements of the other Revolving Credit Lenders set forth in Section
3.4(a), agrees to issue Letters of Credit for the account of the US Borrower on
any Business Day from the Closing Date to but not including the fifth (5th)
Business Day prior to the Revolving Credit Maturity Date in such form as may be
approved from time to time by the Issuing Lender; provided, that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, based upon the Dollar Amount of all outstanding Loans
and L/C Obligations, the aggregate amount of all outstanding L/C Obligations
would exceed the lesser of (a) the L/C Commitment or (b) the Revolving Credit
Commitment less the aggregate principal amount of all outstanding Loans.  Each
Letter of Credit (other than the Existing Letters of Credit) shall (i) be
denominated in Dollars in a minimum amount of $30,000 or a lesser amount
acceptable to the Issuing Lender, (ii) be a standby letter of credit or a trade
letter of credit issued to support obligations of the US Borrower or any of its
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date no later than the earlier of (A) five (5)
Business Days prior to the Revolving Credit Maturity Date and (B) one year after
its date of issuance, and (iv) be subject to the Uniform Customs and/or ISP98,
as set forth in the Letter of Credit Application or as determined by the Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
North Carolina.  As of the Closing Date, each of the Existing Letters of Credit
shall constitute, for all purposes of this Agreement and the other Loan
Documents, a Letter of Credit issued and outstanding hereunder.  The Issuing
Lender shall not at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any Applicable
Law.  References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any existing
Letters of Credit, unless the context otherwise requires.
 
38

--------------------------------------------------------------------------------


 
SECTION 3.2 Procedure for Issuance of Letters of Credit
 
The US Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at the Administrative
Agent’s Office a Letter of Credit Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request.  Upon receipt of
any Letter of Credit Application, the Issuing Lender shall process such Letter
of Credit Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article VI, promptly
issue the Letter of Credit requested thereby (but in no event shall the Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by the Issuing Lender and the US Borrower.  The
Issuing Lender shall promptly furnish to the US Borrower a copy of such Letter
of Credit and promptly notify each Revolving Credit Lender of the issuance and
upon request by any Revolving Credit Lender, furnish to such Revolving Credit
Lender a copy of such Letter of Credit and the amount of such Revolving Credit
Lender’s participation therein.
 
SECTION 3.3 Commissions and Other Charges
 
 
(a) Letter of Credit Commissions.  The US Borrower shall pay to the
Administrative Agent, for the account of the Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit in an amount equal to the face amount of such Letter of Credit multiplied
by the Applicable Margin with respect to Revolving Credit Loans that are LIBOR
Rate Loans (determined on a per annum basis).  Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.  The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Issuing Lender and the L/C Participants all commissions
received pursuant to this Section in accordance with their respective Revolving
Credit Commitment Percentages.
 
(b) Issuance Fee.  In addition to the foregoing commission, the US Borrower
shall pay to the Administrative Agent, for the account of the Issuing Lender, an
issuance fee with respect to each Letter of Credit in an amount equal to the
face amount of such Letter of Credit multiplied by one eighth of one percent
(0.125%) per annum.  Such issuance fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the Issuing Lender (through the
Administrative Agent).
 
(c) Other Costs.  In addition to the foregoing fees and commissions, the US
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.
 
39

--------------------------------------------------------------------------------


 
SECTION 3.4 L/C Participations
 
 
(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the US Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
which is not so reimbursed.
 
(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date.  If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of the Issuing Lender with respect
to any amounts owing under this Section shall be conclusive in the absence of
manifest error.  With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section, if the L/C Participants receive
notice that any such payment is due (A) prior to 1:00 p.m. on any Business Day,
such payment shall be due that Business Day, and (B) after 1:00 p.m. on any
Business Day, such payment shall be due on the following Business Day.
 
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the US Borrower or otherwise), or any payment of interest on
account thereof, the Issuing Lender will distribute to such L/C Participant its
pro rata share thereof; provided, that in the event that any such payment
received by the Issuing Lender shall be required to be returned by the Issuing
Lender, such L/C Participant shall return to the Issuing Lender the portion
thereof previously distributed by the Issuing Lender to it.
 
40

--------------------------------------------------------------------------------


 
SECTION 3.5 Reimbursement Obligation of the US Borrower
 
In the event of any drawing under any Letter of Credit, the US Borrower agrees
to reimburse (either with the proceeds of a Revolving Credit Loan as provided
for in this Section or with funds from other sources), in same day funds, the
Issuing Lender on each date on which the Issuing Lender notifies the US Borrower
of the date and amount of a draft paid under any Letter of Credit for the amount
of (a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by the Issuing Lender in connection with such payment.  Unless the US
Borrower shall immediately notify the Issuing Lender that the US Borrower
intends to reimburse the Issuing Lender for such drawing from other sources or
funds, the US Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan bearing interest at the Base Rate on such
date in the amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan bearing
interest at the Base Rate in such amount, the proceeds of which shall be applied
to reimburse the Issuing Lender for the amount of the related drawing and costs
and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.4(a) or Article VI.  If the US Borrower has elected to
pay the amount of such drawing with funds from other sources and shall fail to
reimburse the Issuing Lender as provided above, the unreimbursed amount of such
drawing shall bear interest at the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.
 
SECTION 3.6 Obligations Absolute
 
The US Borrower’s obligations under this Article III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment which the US Borrower may have or have had against the
Issuing Lender or any beneficiary of a Letter of Credit or any other
Person.  The US Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the US Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the US Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the US Borrower against any beneficiary of such Letter
of Credit or any such transferee.  The Issuing Lender shall not be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions caused by the Issuing Lender’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment.  The US Borrower agrees that any
action taken or omitted by the Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct, shall be binding on the US Borrower and
shall not result in any liability of the Issuing Lender or any L/C Participant
to the US Borrower.  The responsibility of the Issuing Lender to the US Borrower
in connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.
 
41

--------------------------------------------------------------------------------


 
SECTION 3.7 Effect of Letter of Credit Application
 
To the extent that any provision of any Letter of Credit Application related to
any Letter of Credit is inconsistent with the provisions of this Article III,
the provisions of this Article III shall apply.
 
ARTICLE IV                                
TERM LOAN FACILITY


           SECTION 4.1                                Term Loan
 
On the Second Amendment Effective Date, the Term Loan was made to the US
Borrower in an aggregate principal amount equal to $60,000,000. After giving
effect to all prior repayments of the Term Loan prior to the Closing Date, the
aggregate amount of the Term Loan on the Closing Date is $57,750,000.
 
           SECTION 4.2                                Repayment of Term Loan
 
The US Borrower shall repay the aggregate outstanding principal amount of the
Term Loan, in consecutive quarterly installments on the last Business Day of
each of March, June, September and December commencing on December 31, 2007 as
set forth below, except as the amounts of individual installments may be
adjusted pursuant to Section 4.3:
 
YEAR
PAYMENT DATE
PRINCIPAL INSTALLMENT
REMAINING PRINCIPAL AMOUNT OF TERM LOAN
2007
12/31/2007
$750,000
$57,000,000
2008
3/31/2008
$750,000
$56,250,000
6/30/2008
$750,000
$55,500,000
9/30/2008
$750,000
$54,750,000
12/31/2008
$750,000
$54,000,000
2009
3/31/2009
$1,500,000
$52,500,000
6/30/2009
$1,500,000
$51,000,000
9/30/2009
$1,500,000
$49,500,000
12/31/2009
$1,500,000
$48,000,000
2010
3/31/2010
$12,000,000
$36,000,000
6/30/2010
$12,000,000
$24,000,000
9/30/2010
$12,000,000
$12,000,000
Term Loan Maturity Date
$12,000,000
$0



 
If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date.  Amounts repaid pursuant to
this Section 4.2 may not be reborrowed.
 
42

--------------------------------------------------------------------------------


 
           SECTION 4.3                                Prepayments of Term Loan
 
 
(a) Optional Prepayments of Term Loans.  The US Borrower shall have the right at
any time and from time to time, without premium or penalty, to prepay the Term
Loans in whole or in part, upon delivery to the Administrative Agent of a Notice
of Repayment not later than 12:00 noon (i) on the same Business Day as such
prepayment with respect to Base Rate Loans and (ii) at least three (3) Business
Days prior to such prepayment with respect to LIBOR Rate Loans, specifying the
date and amount of repayment, whether the repayment is of LIBOR Rate Loans or
Base Rate Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each.  Each optional prepayment pursuant to this Section 4.3
shall be in an aggregate principal amount of at least $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and shall be applied to reduce, on a
pro rata basis, the outstanding scheduled principal installments of the Term
Loans with respect to any such outstanding Term Loans, pro rata on the basis of
the original aggregate funded amount thereof, among the Term Loans.  Each
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9.  The Administrative Agent shall promptly notify the Term Loan
Lenders of each such Notice of Repayment.
 
(b) Mandatory Prepayments.
 
(i) Debt Issuances.  The US Borrower shall make mandatory principal prepayments
of the Loans, in the manner set forth in clause (v) below, in an amount equal to
100% of the aggregate Net Cash Proceeds from any Debt Issuance by the US
Borrower or any of its Subsidiaries.  Such prepayments shall be made within
three (3) Business Days after receipt of such Net Cash Proceeds.
 
(ii) Equity Issuances.  The US Borrower shall make mandatory principal
prepayments of the Loans, in the manner set forth in clause (v) below, in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Equity Issuance by the US Borrower or any of its Subsidiaries (other
than the exercise price on stock options issued as part of employee
compensation); provided, that so long as no Event of Default has occurred and is
continuing, no prepayments shall be required from the Net Cash Proceeds from
Equity Issuances the proceeds of which are used to finance a Permitted
Acquisition.  Such prepayment shall be made within three (3) Business Days after
the date of receipt of such Net Cash Proceeds.
 
(iii) Asset Dispositions.  The US Borrower shall make mandatory principal
prepayments of Loans, in the manner set forth in clause (v) below, in an amount
equal to one hundred percent (100%) of the aggregate Net Cash Proceeds from any
Asset Disposition by the US Borrower or any of its Subsidiaries.  Such
prepayments shall be made within three (3) Business Days after receipt of such
Net Cash Proceeds; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayments shall be required hereunder:
 
(A) to the extent that the Net Cash Proceeds from Asset Dispositions by the US
Borrower or any of its Subsidiaries have been committed to be reinvested in
similar replacement assets within one hundred eighty (180) days after receipt
thereof and are thereafter actually reinvested in similar replacement assets
within two hundred seventy (270) days after receipt of such Net Cash Proceeds;
provided further that any portion of such Net Cash Proceeds not reinvested
within such two hundred seventy (270) day period shall be prepaid in accordance
with this Section; or
 
43

--------------------------------------------------------------------------------


 
(B) in connection with Asset Dispositions permitted pursuant to Section 11.5.
 
(iv) Insurance and Condemnation Events. The US Borrower shall make mandatory
principal prepayment of the Loans, in the manner set forth in clause (v) below,
in an amount equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Insurance and Condemnation Event by the US Borrower or any of
its Subsidiaries.  Such prepayments shall be made within three (3) Business Days
after receipt of such Net Cash Proceeds; provided that, so long as no Default or
Event of Default has occurred and is continuing, no prepayments shall be
required hereunder:
 
(A) to the extent that the Net Cash Proceeds from Insurance and Condemnation
Events by the US Borrower or any of its Subsidiaries have been committed to be
reinvested in similar replacement assets within one hundred eighty (180) days
after receipt thereof (it being understood that the amount of any expenditures
committed to be reinvested in similar replacement assets during the period
commencing on the date of the circumstance giving rise to the applicable
Insurance and Condemnation Event and ending on the date of receipt of the Net
Cash Proceeds from such Insurance and Condemnation Event, but in anticipation of
such receipt, shall be deemed to have been committed for reinvestment within
such 180 day period) and are thereafter actually reinvested in similar
replacement assets within two hundred seventy (270) days after receipt of such
Net Cash Proceeds (it being understood that the amount of any expenditures made
to reinvest in similar replacement assets during the period commencing on the
date of the circumstance giving rise to the applicable Insurance and
Condemnation Event and ending on the date of receipt of the Net Cash Proceeds
from such Insurance and Condemnation Event, but in anticipation of such receipt,
shall be deemed to have been reinvested within such 270 day period); provided
further that any portion of such Net Cash Proceeds not reinvested within such
two hundred seventy (270) day period shall be prepaid in accordance with this
Section; or
 
(B) in connection with any Insurance or Condemnation Event to the extent that:
 
(1)           the Net Cash Proceeds from such individual Insurance and
Condemnation Event together with all related Insurance and Condemnation Events
(if any) is equal to or less than $10,000,000; and


(2)           the Net Cash Proceeds of any Insurance and Condemnation Event
together with all related Insurance and Condemnation Events (if any) when
aggregated with all other Insurance and Condemnation Events for which a
prepayment was not required pursuant to this clause (B) of this Section
4.3(b)(iv) is equal to or less than $25,000,000 in the aggregate during the
period from the Original Closing Date through and including the later to occur
of the Revolving Credit Maturity Date or the Term Loan Maturity Date.
 
44

--------------------------------------------------------------------------------




For the purposes of this Section 4.3(b)(iv), any Net Cash Proceeds reinvested
pursuant to and in accordance with clause (A) shall be excluded for purposes of
determining the amounts of Net Cash Proceeds under clause (B).
 
(v) Notice; Manner of Payment.  Upon the occurrence of any event requiring a
prepayment under clauses (i) through (iv) above, the US Borrower shall promptly
deliver a Notice of Repayment to the Administrative Agent and, upon receipt of
such notice, the Administrative Agent shall promptly so notify the
Lenders.  Each prepayment of the Loans under this Section shall be applied as
follows:  first, to prepay, on a pro rata basis, the outstanding scheduled
principal installments of the Term Loans with respect to such outstanding Term
Loans and second, to the extent of any excess, to prepay the outstanding
principal of the Revolving Credit Loans pursuant to Section 2.5(d).
 
Amounts prepaid under the Term Loan pursuant to this Section may not be
reborrowed.  Each prepayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9.
 
ARTICLE V                                
GENERAL LOAN PROVISIONS
SECTION 5.1 Interest
 
 
(a) Interest Rate Options.  Subject to the provisions of this Section, at the
election of the US Borrower, on behalf of itself and the Canadian Borrower:
 
(i) Revolving Credit Loans and the Term Loan shall bear interest at (A) the Base
Rate plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin
(provided that the LIBOR Rate shall not be available with respect to Revolving
Credit Loans until three (3) Business Days after the Closing Date unless the US
Borrower has delivered to the Administrative Agent a letter in form and
substance satisfactory to the Administrative Agent indemnifying the Revolving
Credit Lenders in the manner set forth in Section 5.9 of this Agreement);
 
(ii) Canadian Dollar Loans shall bear interest at the Canadian Base Rate plus
the Applicable Margin; and
 
(iii) Swingline Loans shall bear interest at the LIBOR Market Index Rate plus
the Applicable Margin.
 
The US Borrower, on behalf of itself and the Canadian Borrower, shall select the
rate of interest and Interest Period, if any, applicable to any Loan at the time
a Notice of Borrowing is given pursuant to Section 2.4 or at the time a Notice
of Conversion/Continuation is given pursuant to Section 5.2.  Any Revolving
Credit Loan or Term Loan or any portion thereof as to which the US Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan.  Any LIBOR Rate Loan or any portion thereof as to which the US
Borrower has not duly specified an Interest Period as provided herein shall be
deemed a LIBOR Rate Loan with an Interest Period of one (1) month.
 
45

--------------------------------------------------------------------------------


 
(b) Interest Periods.  In connection with each LIBOR Rate Loan, the US Borrower,
on behalf of itself and the Canadian Borrower, by giving notice at the times
described in Section 2.4 or 5.2, as applicable, shall elect an interest period
(each, an “Interest Period”) to be applicable to such LIBOR Rate Loan, which
Interest Period shall be a period of one (1), two (2), three (3), or six (6)
months; provided that:
 
(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
 
(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
 
(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
 
(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable, and the quarterly principal
installment payments pursuant to Section 4.2 without payment of any amounts
pursuant to Section 5.9; and
 
(v) there shall be no more than eight (8) Interest Periods in effect at any
time.
 
(c) Default Rate.  Subject to Section 13.3, upon the occurrence and during the
continuance of a Payment Event of Default or a Bankruptcy Event of Default or,
at the discretion of the Administrative Agent or as directed by the Required
Lenders, upon the occurrence and during the continuance of an Event of Default
other than a Payment Event of Default or Bankruptcy Event of Default, (i) the
Borrowers shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (ii) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, (iii) all outstanding Canadian Base Rate Loans
shall bear interest at a rate per annum equal to two percent (2%) in excess of
the rate then applicable to Canadian Base Rate Loans and (iv) all outstanding
Base Rate Loans, Swingline Loans and other Obligations arising hereunder or
under any other Loan Document shall bear interest at a rate per annum equal to
two percent (2%) in excess of the rate then applicable to Base Rate
Loans.  Interest shall continue to accrue on the Obligations after the filing by
or against any Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.  The interest accrued pursuant to this Section 5.1(c) shall
be payable by the applicable Borrower on demand of the Administrative Agent.
 
46

--------------------------------------------------------------------------------


 
(d) Interest Payment and Computation.
 
(i) Interest on each Base Rate Loan, each Canadian Base Rate Loan and each
Swingline Loan shall be due and payable in arrears on the last Business Day of
each calendar quarter commencing March 31, 2008; and interest on each LIBOR Rate
Loan shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period.  All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate and Canadian Base Rate Loans shall be made on the basis of a year of 365 or
366 days, as the case may be, and assessed for the actual days elapsed.  All
other computations of fees and interest provided hereunder shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).
 
(ii) For greater certainty, whenever any amount is payable under this Agreement
or any other Loan Document by the Canadian Borrower as interest or as a fee
which requires the calculation of an amount using a percentage per annum, each
party to this Agreement acknowledges and agrees that such amount shall be
calculated as of the date payment is due without application of the “deemed
reinvestment principle” or the “effective yield method” (e.g., when interest is
calculated and payable monthly, the rate of interest payable per month is 1/12
of the stated rate of interest per annum).
 
(e) Maximum Rate.
 
(i) In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (A) promptly refund to the Borrowers any interest received by the
Lenders in excess of the maximum lawful rate or (B) apply such excess to the
principal balance of the Obligations on a pro rata basis.  It is the intent
hereof that the Borrowers not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrowers under Applicable Law.
 
(ii) Notwithstanding the provisions of this Section 5.1 or any other provision
of this Agreement, in no event shall the aggregate “interest” (as such term is
defined in Section 347 of the Criminal Code (Canada)) exceed the effective
annual rate of interest on the “credit advanced” (as such term is defined in
Section 347 of the Criminal Code (Canada)) lawfully permitted under Section 347
of the Criminal Code (Canada).  The effective annual rate of interest shall be
determined in accordance with generally accepted actuarial practices and
principles over the term of the applicable Loan, and in the event of a dispute,
a certificate of a Fellow of the Canadian Institute of Actuaries qualified for a
period of ten (10) years and appointed by the Canadian Dollar Lender will be
conclusive for the purposes of such determination.  A certificate of an
authorized signing officer of the Canadian Dollar Lender as to each amount
and/or each rate of interest payable hereunder from time to time shall be
conclusive evidence of such amount and of such rate, absent manifest error.
 
47

--------------------------------------------------------------------------------


 
SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans
 
Provided that no Default or Event of Default has occurred and is then
continuing, the US Borrower, on behalf of itself and the Canadian Borrower,
shall have the option to (a) convert all or any portion of any outstanding Base
Rate Loans in a principal amount equal to $1,000,000 or any whole multiple of
$1,000,000 in excess thereof into one or more LIBOR Rate Loans (provided however
that no Revolving Credit Loan may be so converted until the third (3rd) Business
Day after the Closing Date unless the US Borrower has delivered to the
Administrative Agent a letter in form and substance satisfactory to the
Administrative Agent indemnifying the Revolving Credit Lenders in the manner set
forth in Section 5.9 of this Agreement) and (b) upon the expiration of any
Interest Period, (i) convert all or any part of its outstanding LIBOR Rate Loans
in a principal amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof into Base Rate Loans or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans.  Whenever the US Borrower desires to convert or continue
Revolving Credit Loans or Term Loans, as applicable, as provided above, the US
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit E (a “Notice of Conversion/Continuation”) not later
than 12:00 noon three (3) Business Days before the day on which a proposed
conversion or continuation of such Revolving Credit Loan or such Term Loan, as
applicable, is to be effective specifying (A) the Revolving Credit Loans or Term
Loans, as applicable, to be converted or continued, and, in the case of any
LIBOR Rate Loan to be converted or continued, the last day of the Interest
Period therefor, (B) the effective date of such conversion or continuation
(which shall be a Business Day), (C) the principal amount of such Revolving
Credit Loans or Term Loans, as applicable, to be converted or continued, and (D)
the Interest Period to be applicable to such converted or continued LIBOR Rate
Loan.  The Administrative Agent shall promptly notify the applicable Lenders of
such Notice of Conversion/Continuation.
 
SECTION 5.3 Fees
 
 
(a) Facility Fee.  Commencing on the Closing Date, the Borrowers shall pay to
the Administrative Agent, for the account of the Revolving Credit Lenders, a
non-refundable facility fee at a rate per annum equal to the Applicable Margin
on the Revolving Credit Commitment (regardless of usage).  The facility fee
shall be payable in arrears on the last Business Day of each calendar quarter
during the term of this Agreement commencing March 31, 2008, and on the
Revolving Credit Maturity Date.  Such facility fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders pro rata in accordance with
such Lenders’ respective Revolving Credit Commitment Percentages.
 
(b) Administrative Agent’s and Other Fees.  In order to compensate the
Administrative Agent for structuring and syndicating the Loans and for its
obligations hereunder, the Borrowers agree to pay to the Administrative Agent
and its affiliates, for their own account, the fees set forth in the Fee Letter.
 
 
48

--------------------------------------------------------------------------------


 
SECTION 5.4 Manner of Payment
 
 
(a) Loans Denominated in Dollars.  Each payment by the US Borrower on account of
the principal of or interest on any Loan or Letter of Credit denominated in
Dollars or of any fee, commission or other amounts (including the Reimbursement
Obligation) payable to the Lenders under this Agreement or any Note (except as
set forth in Section 5.4(b)) shall be made in Dollars not later than 2:00 p.m.
on the date specified for payment under this Agreement to the Administrative
Agent at the Administrative Agent’s Office for the account of the Lenders (other
than as set forth below) pro rata in accordance with their respective Commitment
Percentages (except as specified below) in immediately available funds and shall
be made without any set-off, counterclaim or deduction whatsoever.  Any payment
received after such time but before 3:00 p.m. on such day shall be deemed a
payment on such date for the purposes of Section 13.1, but for all other
purposes shall be deemed to have been made on the next succeeding Business
Day.  Any payment received after 3:00 p.m. shall be deemed to have been made on
the next succeeding Business Day for all purposes.
 
(b) Canadian Dollar Loans.  Each payment by the Borrowers on account of the
principal of or interest on the Canadian Dollar Loans shall be made in Canadian
Dollars not later than 2:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent’s account with the Canadian Dollar Lender
for the account of the Canadian Dollar Lender (other than as set forth below) in
immediately available funds, and shall be made without any set-off, counterclaim
or deduction whatsoever.  Any payment received after such time but before 3:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 13.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day.  Any payment received after 3:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
 
(c) General Payment Provisions.  Upon receipt by the Administrative Agent of
each such payment, the Administrative Agent shall distribute to each Lender at
its address for notices set forth herein its pro rata share of such payment in
accordance with such Lender’s Commitment Percentage (except as specified below)
and shall wire advice of the amount of such credit to each Lender.  Each payment
to the Administrative Agent of the Issuing Lender’s fees or L/C Participants’
commissions shall be made in like manner, but for the account of the Issuing
Lender or the L/C Participants, as the case may be.  Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.9, 5.10, 5.11 or 15.2 shall be paid to the Administrative Agent
for the account of the applicable Lender.  Each payment to the Administrative
Agent with respect to Swingline Loans (including, without limitation, the
Swingline Lender’s fees or expenses) shall be made for the account of the
Swingline Lender.  Each payment to the Administrative Agent with respect to the
Canadian Dollar Loans (including, without limitation, the Canadian Dollar
Lender’s fees or expenses) shall be made for the account of the Canadian Dollar
Lender.  Subject to Section 5.1(b)(ii) if any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding day which is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment.
 
49

--------------------------------------------------------------------------------


 
SECTION 5.5 Evidence of Indebtedness
 
 
(a) Extensions of Credit.  The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, a Term Loan Note, a Canadian Note and/or a Swingline
Note, as applicable, which shall evidence such Lender’s Revolving Credit Loans,
Term Loans, Canadian Dollar Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records.  Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
 
(b) Participations.  In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Canadian Dollar
Loans, Swingline Loans and Letters of Credit.  In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Revolving Credit Lender in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.
 
SECTION 5.6 Adjustments
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 5.9,
5.10, 5.11 or 15.3 hereof) greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that
 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Canadian Dollar Loans, Swingline Loans and Letters of Credit
to any assignee or participant, other than to a Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
 
50

--------------------------------------------------------------------------------


 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
SECTION 5.7 Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent
 
The obligations of the Lenders under this Agreement to make, to issue or to
participate in Loans and Letters of Credit, as applicable, are several and are
not joint or joint and several.  Unless the Administrative Agent shall have
received notice from a Lender prior to a proposed borrowing date that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of the amount to be borrowed on such date (which notice shall not
release such Lender of its obligations hereunder), the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the proposed borrowing date in accordance with Section 2.4(b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrowers on such date a corresponding amount.  If such amount is made
available to the Administrative Agent on a date after such borrowing date, such
Lender shall pay to the Administrative Agent on demand an amount, until paid,
equal to the product of (a) the amount not made available by such Lender in
accordance with the terms hereof, times (b) the daily average Federal Funds Rate
during such period as determined by the Administrative Agent, times (c) a
fraction the numerator of which is the number of days that elapse from and
including such borrowing date to the date on which such amount not made
available by such Lender in accordance with the terms hereof shall have become
immediately available to the Administrative Agent and the denominator of which
is 360.  A certificate of the Administrative Agent with respect to any amounts
owing under this Section shall be conclusive, absent manifest error.  If such
Lender’s Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to Base Rate Loans hereunder, on demand, from the
Borrowers.  The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrowers shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.  Notwithstanding
anything set forth herein to the contrary, any Lender that fails to make
available its Commitment Percentage of any Loan shall not (a) have any voting or
consent rights under or with respect to any Loan Document (except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender) or (b) constitute a “Lender” (or be included in the calculation
of Required Lenders hereunder) for any voting or consent rights under or with
respect to any Loan Document.
 
51

--------------------------------------------------------------------------------


 
SECTION 5.8 Changed Circumstances
 
 
(a) Circumstances Affecting LIBOR Rate and Canadian Dollar Availability.  If (i)
with respect to any Interest Period for any LIBOR Rate Loan the Administrative
Agent or any Lender (after consultation with the Administrative Agent) shall
determine that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in eurodollars, in the applicable amounts
are not being quoted via the Reuters Page LIBOR01 (or any successor page) or
offered to the Administrative Agent or such Lender for such Interest Period,
(ii) a fundamental change has occurred in the foreign exchange or interbank
markets with respect to Canadian Dollars (including, without limitation, changes
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls) or (iii) it has become otherwise
materially impractical for the Canadian Dollar Lender to make any Canadian
Dollar Loans, then the Administrative Agent shall forthwith give notice thereof
to the Borrowers.  Thereafter, until the Administrative Agent notifies the
Borrowers that such circumstances no longer exist, the obligation of the Lenders
or the Canadian Dollar Lender, as applicable, to make LIBOR Rate Loans or
Canadian Dollar Loans, as applicable, and the right of the US Borrower to
convert any Revolving Credit Loan or Term Loan to or continue any Revolving
Credit Loan or Term Loan as a LIBOR Rate Loan shall be suspended, and (i) the US
Borrower or the Canadian Borrower, as applicable, shall repay in full (or cause
to be repaid in full) the then outstanding principal amount of each such LIBOR
Rate Loan or Canadian Dollar Loan, as applicable, together with accrued interest
thereon, (A) with respect to any LIBOR Rate Loan, on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan or (B) with respect
to any Canadian Dollar Loan, immediately upon the request of the Administrative
Agent or (ii) with respect to any LIBOR Rate Loan, convert the then outstanding
principal amount of such LIBOR Rate Loan to a Base Rate Loan as of the last day
of such Interest Period.
 
(b) Laws Affecting LIBOR Rate and Canadian Dollar Availability.  If, after the
date hereof, the introduction of, or any change in, any Applicable Law or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or Canadian Dollar Loan, such Lender shall promptly
give notice thereof to the Administrative Agent and the Administrative Agent
shall promptly give notice to the Borrowers and the other Lenders.  Thereafter,
until the Administrative Agent notifies the Borrowers that such circumstances no
longer exist, (i) the obligations of the Lenders or the Canadian Dollar Lender,
as applicable, to make LIBOR Rate Loans or Canadian Dollar Loans, as applicable,
and the right of the US Borrower to convert any Revolving Credit Loan or Term
Loan or continue any Revolving Credit Loan or Term Loan as a LIBOR Rate Loan
shall be suspended and thereafter the US Borrower may select only Base Rate
Loans hereunder, (ii) if any of the Lenders may not lawfully continue to
maintain a LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto as a LIBOR Rate Loan, the applicable LIBOR Rate Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period and (iii) if the Canadian Dollar Lender may not lawfully continue to
maintain a Canadian Dollar Loan, the applicable Canadian Dollar Loan shall
immediately be repaid in full (together with accrued interest thereon).
 
52

--------------------------------------------------------------------------------


 
SECTION 5.9 Indemnity
 
The US Borrower hereby indemnifies each of the Lenders against any loss or
expense which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Revolving Credit Loan or Term Loan (a) as a consequence of any
failure by the US Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure of the US
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor.  The amount of such loss or expense shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical.  A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the US
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.
 
SECTION 5.10 Increased Costs
 
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate), the Canadian Dollar Lender or the Issuing Lender (or any of their
respective Lending Offices);
 
(ii) subject any Lender, the Canadian Dollar Lender or the Issuing Lender to any
tax of any kind whatsoever with respect to this Agreement, any Canadian Dollar
Loan, any Letter of Credit, any participation in a Canadian Dollar Loan or a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender, the Canadian Dollar Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 5.11 and the imposition of, or any change in the rate of any Excluded
Tax payable by such Lender, the Canadian Dollar Lender or the Issuing Lender);
or
 
(iii) impose on any Lender, the Canadian Dollar Lender or the Issuing Lender (or
any of their respective Lending Offices) or the London interbank market any
other condition, cost or expense affecting this Agreement, any Canadian Dollar
Loan, any Letter of Credit, any participation in a Canadian Dollar Loan or a
Letter of Credit or any LIBOR Rate Loan made by it;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Canadian Dollar Lender or the Issuing Lender of making, converting
into or maintaining any LIBOR Rate Loan or Canadian Dollar Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, the Canadian Dollar Lender or the Issuing Lender of participating
in, issuing or maintaining any Canadian Dollar Loan or Letter of Credit (or of
maintaining its obligation to participate in or to issue any Canadian Dollar
Loan or Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, the Canadian Dollar Lender or the Issuing Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Canadian Dollar Lender or the Issuing Lender, the
Borrowers shall promptly pay to any such Lender, the Canadian Dollar Lender or
the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender, the Canadian Dollar Lender or the Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered.
 
53

--------------------------------------------------------------------------------


 
(b) Capital Requirements.  If any Lender, the Canadian Dollar Lender or the
Issuing Lender determines that any Change in Law affecting such Lender, the
Canadian Dollar Lender or the Issuing Lender or any Lending Office of such
Lender, the Canadian Dollar Lender or such Lender’s, the Canadian Dollar
Lender’s or the Issuing Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s, the Canadian Dollar Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s, the Canadian Dollar Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender, the Canadian Lender or the Issuing Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, the Canadian Dollar
Lender or the Issuing Lender or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender, the Canadian Dollar or the
Issuing Lender or such Lender’s, the Canadian Dollar Lender’s or the Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s, the Canadian Dollar Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s, the Canadian Dollar
Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrowers shall promptly pay to such
Lender, the Canadian Dollar Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender, the Canadian
Dollar Lender or the Issuing Lender or such Lender’s, the Canadian Dollar
Lender’s or the Issuing Lender’s holding company for any such reduction
suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender, the Canadian
Dollar Lender or the Issuing Lender setting forth the amount or amounts
necessary to compensate such Lender, the Canadian Dollar Lender or the Issuing
Lender or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrowers shall be conclusive
absent manifest error.  The Borrowers shall pay such Lender, the Canadian Dollar
Lender or the Issuing Lender, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender, the Canadian
Dollar Lender or the Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, the Canadian Dollar
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender, the Canadian
Dollar Lender or the Issuing Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender, the Canadian Dollar Lender or the Issuing Lender, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s, the Canadian Dollar Lender’s
or the Issuing Lender’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
54

--------------------------------------------------------------------------------


 
SECTION 5.11 Taxes
 
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
Lenders or the Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.
 
(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
 
(c) Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the US Borrower by a Lender
or the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the applicable Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the applicable Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the applicable Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the applicable Borrower or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Without limiting the
generality of the foregoing, in the event that the applicable Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the applicable Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the applicable Borrower or the Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:
 
55

--------------------------------------------------------------------------------


 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit applicable Borrower to determine the withholding or
deduction required to be made.
 
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the US Borrower, on behalf of itself and the Canadian
Borrower, as the Administrative Agent or the US Borrower, on behalf of itself
and the Canadian Borrower, shall reasonably request, on or prior to the Closing
Date, and in a timely fashion thereafter, such other documents and forms
required by any relevant taxing authorities under Applicable Law of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Applicable Law to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the United States by the Borrowers
pursuant to this Agreement or otherwise to establish such Lender’s status for
withholding tax purposes in such other jurisdiction.  Each Lender shall promptly
(i) notify the Administrative Agent of any change in circumstances which would
modify or render invalid any such claimed exemption or reduction, and (ii) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of Applicable Law
of any such jurisdiction that any Borrower make any deduction or withholding for
taxes from amounts payable to such Lender.  Additionally, each Borrower shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Applicable Law of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Applicable
Law in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction
 
56

--------------------------------------------------------------------------------


 
(f) Treatment of Certain Refunds.  If the Administrative Agent, a Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrowers
or with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the Borrowers an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrowers, upon the request of
the Administrative Agent, such Lender or the Issuing Lender, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent, any Lender or the Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.
 
(g) Survival.  Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Commitments.
 
SECTION 5.12 Mitigation Obligations; Replacement of Lenders
 
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.10, or requires the Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.10 or Section 5.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under Section
5.10, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrowers may, at their sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 15.11), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
 
57

--------------------------------------------------------------------------------


 
(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 15.11;
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter; and
 
(iv) such assignment does not conflict with Applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
SECTION 5.13 Redenomination of Canadian Dollar Loans
 
.  If any Canadian Dollar Loan is required to bear interest based at the Base
Rate rather than the Canadian Base Rate pursuant to any applicable provision
hereof, such Loan shall be funded in Dollars in an amount equal to the Dollar
Amount of such Canadian Dollar Loan, all subject to the provisions of Section
2.4(b).  The Borrowers shall reimburse the Lenders upon any such conversion for
any amounts required to be paid under Section 5.9.
 
SECTION 5.14 US Borrower as Agent for the Canadian Borrower
 
The Canadian Borrower hereby irrevocably appoints and authorizes the US Borrower
(a) to provide the Administrative Agent with all notices with respect to
Extensions of Credit obtained for the benefit of either Borrower and all other
notices and instructions under this Agreement, (b) to take such action on behalf
of the Borrowers as the US Borrower deems appropriate on its behalf to obtain
Extensions of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and (c) to act as
its agent for service of process and notices required to be delivered under this
Agreement or the other Loan Documents, it being understood and agreed that
receipt by the US Borrower of any summons, notice or other similar item shall be
deemed effective receipt by the Borrowers and their Subsidiaries.
 
58

--------------------------------------------------------------------------------


 
ARTICLE VI                                
CLOSING; CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1 Closing
 
The closing shall take place at the offices of Kennedy Covington Lobdell &
Hickman, L.L.P. at 10:00 a.m. on December 20, 2007, or on such other place, date
and time as the parties hereto shall mutually agree.
 
SECTION 6.2 Conditions to Closing and Initial Extensions of Credit
 
The obligation of the Lenders to close this Agreement and to make the initial
Loan or issue or participate in the initial Letter of Credit, if any, is subject
to the satisfaction of each of the following conditions:
 
(a) Executed Loan Documents.  This Agreement, a Revolving Credit Note in favor
of each Lender requesting a Revolving Credit Note, a Canadian Note in favor of
the Canadian Dollar Lender (if requested thereby), a Swingline Note in favor of
the Swingline Lender (if requested thereby), the Subsidiary Guaranty Agreement,
together with any other applicable Loan Documents, shall have been duly
authorized, executed and delivered to the Administrative Agent by the parties
thereto, shall be in full force and effect and no Default or Event of Default
shall exist hereunder or thereunder.
 
(b) Closing Certificates; Etc.  The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i) Officer’s Certificate of the US Borrower.  A certificate from a Responsible
Officer of the US Borrower to the effect that all representations and warranties
of the Credit Parties contained in this Agreement and the other Loan Documents
are true, correct and complete in all material respects as of the Closing Date,
except for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date; provided that any representation and warranty that is qualified by
materiality or by reference to Material Adverse Effect shall be true, correct
and complete in all respects as of the Closing Date; that none of the Credit
Parties are in violation of any of the covenants contained in this Agreement and
the other Loan Documents; that, after giving effect to the transactions
contemplated by this Agreement, no Default or Event of Default has occurred and
is continuing; and that each of the Credit Parties, as applicable, has satisfied
each of the conditions set forth in Section 6.2 and Section 6.3.
 
(ii) Certificate of Responsible Officer of each Credit Party.  A certificate of
a Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles of incorporation (or equivalent
documentation) of such Credit Party and all amendments thereto, certified as of
a recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws (or equivalent documentation) of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors (or equivalent governing body) of such Credit Party
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to Section
6.2(b)(iii).
 
59

--------------------------------------------------------------------------------


 
(iii) Certificates of Good Standing.  Certificates as of a recent date of the
good standing or status of each Credit Party under the laws of its jurisdiction
of organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business and, to
the extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed required tax returns
and owes no delinquent taxes.
 
(iv) Opinions of Counsel.  Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request,
each in form and substance satisfactory to the Administrative Agent (including,
without limitation, favorable opinions of foreign counsel to the Credit
Parties), which such opinions shall expressly permit reliance by successors and
assigns of the Administrative Agent and the Lenders.
 
(v) Tax Forms.  Copies of the United States Internal Revenue Service forms
required by Section 5.11(e).
 
(vi) Liability Insurance.  The Administrative Agent shall have received
certificates evidencing the insurance required to be maintained pursuant to
Section 9.3, evidence of payment of all insurance premiums for the current
policy year of each insurance policy and, if requested by the Administrative
Agent, copies (certified by a Responsible Officer) of each insurance policy in
form and substance reasonably satisfactory to the Administrative Agent.
 
(c) Consents; Defaults.
 
(i) Governmental and Third Party Approvals.  The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
 
(ii) No Injunction, Etc.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.
 
60

--------------------------------------------------------------------------------


 
(d) Financial Matters.
 
(i) Financial Statements.  The Administrative Agent and the Lenders shall have
received the following financial statements of the US Borrower and its
Subsidiaries, all in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders and prepared in accordance with GAAP (and,
with respect to all audited financial statements, to be audited by an
independent certified public accounting firm reasonably satisfactory to the
Administrative Agent):
 
(A)           the audited consolidated financial statements of the US Borrower
and its Subsidiaries for the Fiscal Years ended December 31, 2004, December 31,
2005 and December 31, 2006; and
 
(B)           the unaudited consolidated financial statements of the US Borrower
and its Subsidiaries for each interim quarterly period ended after the date of
the last audited financial statements for which financial statements are
available.
 
(ii) Financial Projections.  The Administrative Agent shall have received
financial projections with respect to the US Borrower and its Subsidiaries
prepared by a Responsible Officer of the US Borrower, in form reasonably
satisfactory to the Administrative Agent, of balance sheets, income statements
and cash flow statements on a quarterly basis for the first year following the
Closing Date and an annual basis for the next five (5) years thereafter.
 
(iii) Financial Condition Certificate.  The US Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance satisfactory to
the Administrative Agent, and certified as accurate by a Responsible Officer of
the US Borrower, that (A) the US Borrower and each of its Subsidiaries are each
Solvent, (B) the payables of each Borrower and each of its Subsidiaries are
current and not past due (except to the extent consistent with the past practice
of the Borrowers and their respective Subsidiaries), (C) attached thereto are
calculations evidencing compliance on a pro forma basis with the covenants
contained in Article X hereof, (D) the financial projections previously
delivered to the Administrative Agent represent the good faith estimates
(utilizing reasonable assumptions) of the financial condition and operations of
the Borrowers and their respective Subsidiaries; and (E) attached thereto is a
calculation of the Applicable Margin.
 
(iv) Payment at Closing; Fee Letters. The Borrowers shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in Section
5.3 and any other accrued and unpaid fees or commissions due hereunder
(including, without limitation, legal fees and expenses) and to any other Person
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.
 
(e) Miscellaneous.
 
(i) Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing from the applicable Borrower in accordance with Section 2.4(a) and
a Notice of Account Designation from the US Borrower specifying the account or
accounts to which the proceeds of any Loans made after the Closing Date are to
be disbursed.
 
 
61

--------------------------------------------------------------------------------


 
(ii) Due Diligence.  The Administrative Agent shall have completed, to its
satisfaction, all legal and other due diligence with respect to the business,
assets, liabilities, operations and condition (financial or otherwise) of the US
Borrower and its Subsidiaries in scope and determination satisfactory to the
Administrative Agent in its sole discretion.  In connection therewith, the
Administrative Agent may request the results of a Lien search (including a
search as to judgments, pending litigation and tax matters), in form and
substance reasonably satisfactory thereto, made against the Credit Parties under
the Uniform Commercial Code (or applicable judicial docket) as in effect in any
state or comparable legislation in other jurisdictions in which any of the
assets of such Credit Party are located, indicating among other things that its
assets are free and clear of any Lien except for Permitted Liens.
 
(iii) Existing Facility.  All indebtedness (including, without limitation, all
accrued interest and fees) under the Existing Credit Agreement (other than
indebtedness with respect to the Term Loans under the Existing Credit Agreement
and Existing Letters of Credit) shall be refinanced and replaced by the
Revolving Credit Facility and the Administrative Agent shall make such transfers
of funds as are necessary in order that the outstanding balance of such Loans,
together with any Loans funded on the Closing Date, reflect the respective
Revolving Credit Commitment of the Lenders hereunder.
 
(iv) Other Documents.  All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent.  The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.
 
SECTION 6.3 Conditions to All Extensions of Credit
 
The obligations of the Lenders to make any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
 
(a) Continuation of Representations and Warranties.  The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.
 
(b) No Existing Default.  No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
 
62

--------------------------------------------------------------------------------


 
(c) Notices.  The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the US Borrower in
accordance with Section 2.4(a) and Section 5.2.
 
(d) Additional Documents.  The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.
 
ARTICLE VII                                           
REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
SECTION 7.1 Representations and Warranties
 
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, each Borrower hereby
represents and warrants to the Administrative Agent and Lenders both before and
after giving effect to the transactions contemplated hereunder that:
 
(a) Organization; Power; Qualification.  Each of the US Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except
where the failure to be qualified or authorized, individually or in the
aggregate could not reasonably be expected to have a Material Adverse
Effect.  The jurisdictions in which the US Borrower and its Subsidiaries are
organized and qualified to do business as of the Closing Date are described on
Schedule 7.1(a).
 
(b) Ownership.  Each Subsidiary of the US Borrower as of the Closing Date is
listed on Schedule 7.1(b).  As of the Closing Date, the capitalization of the US
Borrower and its Subsidiaries consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 7.1(b).  All outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable, with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights.  The shareholders of the Subsidiaries of the US Borrower and
the number of shares owned by each as of the Closing Date are described on
Schedule 7.1(b).  As of the Closing Date, there are no outstanding stock
purchase warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the US Borrower or its Subsidiaries, except as described on Schedule
7.1(b).
 
(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the US
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms.  This Agreement and
each of the other Loan Documents has been duly executed and delivered by the
duly authorized officers of the US Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the US Borrower or its Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
 
63

--------------------------------------------------------------------------------


 
(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.  The
execution, delivery and performance by the US Borrower and its Subsidiaries of
the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to the US Borrower or any of its Subsidiaries, (ii)
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of the US Borrower or
any of its Subsidiaries or any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (iv) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement.
 
(e) Compliance with Law; Governmental Approvals.  Each of the US Borrower and
its Subsidiaries (i) has all Governmental Approvals required by any Applicable
Law for it to conduct its business, each of which is in full force and effect,
is final and not subject to review on appeal and is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
(ii) is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Law relating to it or any of its respective
properties, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (iii) has timely filed all material reports, documents and other materials
required to be filed by it under all Applicable Law with any Governmental
Authority and has retained all material records and documents required to be
retained by it under Applicable Law, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
(f) Tax Returns and Payments.  Each of the US Borrower and its Subsidiaries has
duly filed or caused to be filed all federal, state, provincial, local and other
material tax returns required by Applicable Law to be filed, and has paid, or
made adequate provision for the payment of, all federal, state, provincial,
local and other material taxes, assessments and governmental charges or levies
upon it and its property, income, profits and assets which are due and payable
(other than any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves in conformity with GAAP have been provided for on the books of the US
Borrower and its Subsidiaries and no Lien exists).  Such returns accurately
reflect in all material respects all liability for taxes of the US Borrower and
its Subsidiaries for the periods covered thereby.  There is no ongoing audit or
examination or other investigation by any Governmental Authority of the tax
liability of the US Borrower and its Subsidiaries in each case, except as could
not reasonably be expected to have a liability in excess of $5,000,000. No
Governmental Authority has asserted any Lien or other claim against the US
Borrower or any Subsidiary thereof with respect to unpaid taxes which has not
been discharged, resolved or adequately reserved for on the books of the US
Borrower and its Subsidiaries.  The charges, accruals and reserves on the books
of the US Borrower and any of its Subsidiaries in respect of federal, state,
provincial, local and other taxes for all Fiscal Years and portions thereof
since the organization of the US Borrower and any of its Subsidiaries are in the
judgment of the Borrowers adequate, and the Borrowers do not anticipate any
additional taxes or assessments for any of such years beyond those for which
such reserves have been made.
 
64

--------------------------------------------------------------------------------


 
(g) Intellectual Property Matters.  Each of the US Borrower and its Subsidiaries
owns or possesses rights to use all franchises, licenses, copyrights, copyright
applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, service mark, service mark rights, trade names,
trade name rights, copyrights and other rights with respect to the foregoing
which are required to conduct its business, except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse
Effect.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and
neither the US Borrower nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations, except any such revocation, termination or liability as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
 
(h) Environmental Matters.
 
(i) The properties owned, leased or operated by the US Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws, except
where such violation or liability could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;
 
(ii) The US Borrower, each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof, except for any such noncompliance or contamination, that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;
 
(iii) Neither the US Borrower nor any Subsidiary thereof has received any notice
of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does the US Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened, except where such violation, alleged violation, noncompliance,
liability or potential liability which is the subject of such notice could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
 
65

--------------------------------------------------------------------------------


 
(iv) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by the US Borrower and its Subsidiaries in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws, except where such violation or liability could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
 
(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrowers, threatened, under any Environmental Law
to which the US Borrower or any Subsidiary thereof is or will be named as a
potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to US Borrower, any Subsidiary or such properties or such
operations; except where such proceeding, action, degree, order or other
requirement could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect; and
 
(vi) There has been no release, or to the best of the Borrowers’ knowledge,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by the US Borrower or any Subsidiary, now or in the past, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws, except where such violation or liability could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
(i) ERISA.
 
(i) As of the Closing Date, neither the US Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified on Schedule 7.1(i);
 
(ii) The US Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all Employee Benefit Plans except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
of the Code has not yet expired and except where a failure to so comply could
not reasonably be expected to have a Material Adverse Effect.  Each Employee
Benefit Plan that is intended to be qualified under Section 401(a) of the Code
has been determined by the Internal Revenue Service to be so qualified, and each
trust related to such plan has been determined to be exempt under Section 501(a)
of the Code except for such plans that have not yet received determination
letters but for which the remedial amendment period for submitting a
determination letter has not yet expired.  No liability has been incurred by the
US Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
 
66

--------------------------------------------------------------------------------


 
(iii) As of the Closing Date, no Pension Plan has been terminated, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has the US Borrower or any ERISA
Affiliate failed to make any contributions or to pay any amounts due and owing
as required by Section 412 of the Code, Section 302 of ERISA or the terms of any
Pension Plan prior to the due dates of such contributions under Section 412 of
the Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan;
 
(iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the US Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code;
 
(v) No Termination Event has occurred or is reasonably expected to occur; and
 
(vi) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrowers after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the US Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.
 
(j) Margin Stock.  Neither the US Borrower nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System).  No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors.
 
(k) Government Regulation.  Neither the US Borrower nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the US Borrower nor any Subsidiary thereof is, or after
giving effect to any Extension of Credit will be, subject to regulation under
the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.
 
(l) Material Contracts.  Schedule 7.1(l) sets forth a complete and accurate list
of all Material Contracts of the US Borrower and its Subsidiaries in effect as
of the Closing Date not listed on any other Schedule hereto; other than as set
forth in Schedule 7.1(l), each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof.  To the extent requested by the Administrative Agent, the US Borrower
and its Subsidiaries have delivered to the Administrative Agent a true and
complete copy of each Material Contract required to be listed on Schedule 7.1(l)
or any other Schedule hereto.  Neither the US Borrower nor any Subsidiary (nor,
to the knowledge of the Borrowers, any other party thereto) is in breach of or
in default under any Material Contract in any material respect.
 
67

--------------------------------------------------------------------------------


 
(m) Employee Relations. Each of the US Borrower and its Subsidiaries has a
stable work force in place and is not, as of the Closing Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.1(m).  The
Borrowers know of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries.
 
(n) Burdensome Provisions.  Neither the US Borrower nor any Subsidiary thereof
is a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or Applicable
Law which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect.  The US Borrower and its
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect.  No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the US
Borrower or any Subsidiary or to transfer any of its assets or properties to the
US Borrower or any other Subsidiary in each case other than existing under or by
reason of the Loan Documents or Applicable Law.
 
(o) Financial Statements.  The (i) audited Consolidated balance sheet of the US
Borrower and its Subsidiaries as of December 31, 2006 and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
then ended and (ii) unaudited Consolidated balance sheet of the US Borrower and
its Subsidiaries as of September 30, 2007 and related unaudited interim
statements of income and retained earnings, copies of which have been furnished
to the Administrative Agent and each Lender, are complete and correct and fairly
present on a Consolidated basis the assets, liabilities and financial position
of the US Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments and the absence of footnotes for unaudited
financial statements).  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP.  The US
Borrower and its Subsidiaries have no Indebtedness, obligation or other unusual
forward or long-term commitment which is not fairly reflected in the foregoing
financial statements or in the notes thereto.
 
(p) No Material Adverse Change.  Since December 31, 2006, there has been no
material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the US Borrower and its Subsidiaries, taken as a
whole, and no event has occurred or condition arisen that could reasonably be
expected to have a Material Adverse Effect.
 
68

--------------------------------------------------------------------------------


 
(q) Solvency.  As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the US Borrower and each of its Subsidiaries will be
Solvent.
 
(r) Titles to Properties.  Each of the US Borrower and its Subsidiaries has such
title to the real property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title to all of its personal
property and assets, including, but not limited to, those reflected on the
balance sheets of the US Borrower and its Subsidiaries delivered pursuant to
Section 7.1(o), except those which have been disposed of by the US Borrower or
its Subsidiaries subsequent to the date of such balance sheets pursuant to
dispositions in the ordinary course of business or as otherwise expressly
permitted hereunder.
 
(s) Liens.  None of the properties and assets of the US Borrower or any
Subsidiary thereof is subject to any Lien, except Permitted Liens.  No financing
statement under the Uniform Commercial Code of any state or comparable
legislation in other jurisdictions which names the US Borrower or any Subsidiary
thereof or any of their respective trade names or divisions as debtor and which
has not been terminated, has been filed in any state or other jurisdiction and
neither the US Borrower nor any Subsidiary thereof has signed any such financing
statement or any security agreement authorizing any secured party thereunder to
file any such financing statement, except to perfect those Permitted Liens.
 
(t) Indebtedness and Guaranty Obligations.  Schedule 7.1(t) is a complete and
correct listing of all Indebtedness and Guaranty Obligations of the US Borrower
and its Subsidiaries as of the Closing Date in excess of $5,000,000.  The US
Borrower and its Subsidiaries have performed and are in compliance with all of
the terms of such Indebtedness and Guaranty Obligations and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with notice or lapse of time or both would constitute such a
default or event of default on the part of the US Borrower or any of its
Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.
 
(u) Litigation. Except for matters existing on the Closing Date and set forth on
Schedule 7.1(u), there are no actions, suits or proceedings pending nor, to the
knowledge of the Borrowers, threatened against or in any other way relating
adversely to or affecting the US Borrower or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that (i) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the transactions provided
for herein or therein, or (ii) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.
 
(v) Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the US Borrower or any Subsidiary thereof under any
Material Contract or judgment, decree or order to which the US Borrower or its
Subsidiaries is a party or by which the US Borrower or its Subsidiaries or any
of their respective properties may be bound or which would require the US
Borrower or its Subsidiaries to make any payment thereunder prior to the
scheduled maturity date therefor.
 
69

--------------------------------------------------------------------------------


 
(w) Senior Indebtedness Status.  The Obligations of the US Borrower and each of
its Subsidiaries under this Agreement and each of the other Loan Documents ranks
and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness and at least equal to all senior unsecured
Indebtedness of each such Person and is designated as “Senior Indebtedness” (or
the equivalent term) under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness and all senior unsecured Indebtedness
of such Person.
 
(x) Accuracy and Completeness of Information.  All written information, reports
and other papers and data produced by or on behalf of the US Borrower or any
Subsidiary thereof (other than financial projections, which shall be subject to
the standard set forth in Section 8.1(c)) and furnished to the Lenders were, at
the time the same were so furnished, complete and correct in all respects to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter.
 
(y) OFAC.  None of the Borrowers, any Subsidiary of the Borrowers or any
Affiliate of the Borrowers: (i) is a Sanctioned Person, (ii) has more than ten
percent (10%) of its assets in Sanctioned Entities, or (iii) derives more than
ten percent (10%) of its operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Entities.  None of the proceeds of any
Loan will be used, nor have they been used, to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity.
 
(z) Disclosure.  The Borrowers have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any of the Credit Parties are subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any of the Credit Parties to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
SECTION 7.2 Survival of Representations and Warranties, Etc.
 
All representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
 
70

--------------------------------------------------------------------------------


 
ARTICLE VIII                                           
FINANCIAL INFORMATION AND NOTICES
Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 15.2, the Borrowers will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 15.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:
 
SECTION 8.1 Financial Statements and Projections
 
 
(a) Quarterly Financial Statements.  As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter of each Fiscal Year, an
unaudited Consolidated balance sheet of the US Borrower and its Subsidiaries as
of the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows for the fiscal quarter then ended and
that portion of the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the corresponding period in the preceding Fiscal Year and
prepared by the US Borrower in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by the chief financial officer of the
US Borrower to present fairly in all material respects the financial condition
of the US Borrower and its Subsidiaries on a Consolidated basis as of their
respective dates and the results of operations of the US Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments and the absence of footnotes.  Delivery by the Borrowers to the
Administrative Agent and the Lenders of the US Borrower’s quarterly report to
the SEC on Form 10-Q with respect to any fiscal quarter, or the availability of
such report on EDGAR Online, within the period specified above shall be deemed
to be compliance by the Borrowers with this Section 8.1(a).
 
(b) Annual Financial Statements.  As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year, an audited Consolidated balance
sheet of the US Borrower and its Subsidiaries as of the close of such Fiscal
Year and audited Consolidated statements of income, retained earnings and cash
flows for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year.  Such annual financial statements
shall be audited by Ernst & Young LLP or such other independent certified public
accounting firm acceptable to the Administrative Agent, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the US Borrower or any of its
Subsidiaries or with respect to accounting principles followed by the US
Borrower or any of its Subsidiaries not in accordance with GAAP.  Delivery by
the US Borrower to the Administrative Agent and the Lenders of the US Borrower’s
annual report to the SEC on Form 10-K with respect to any fiscal year, or the
availability of such report on EDGAR Online, within the period specified above
shall be deemed to be compliance by the US Borrower with this Section 8.1(b).
 
 
71

--------------------------------------------------------------------------------


 
(c) Annual Business Plan and Financial Projections.  As soon as practicable and
in any event within forty-five (45) days prior to the beginning of each Fiscal
Year, a business plan of the US Borrower and its Subsidiaries for the ensuing
four (4) fiscal quarters, such plan to be prepared in accordance with GAAP and
to include, on a quarterly basis, the following:  a quarterly operating and
capital budget, a projected income statement, statement of cash flows and
balance sheet and a report containing management’s discussion and analysis of
such projections, accompanied by a certificate from the chief financial officer
of the US Borrower to the effect that, to the best of such officer’s knowledge,
such projections are good faith estimates (utilizing reasonable assumptions) of
the financial condition and operations of the US Borrower and its Subsidiaries
for such four (4) quarter period.
 
SECTION 8.2 Officer’s Compliance Certificate
 
At each time financial statements are delivered pursuant to Sections 8.1(a) or
(b) and at such other times as the Administrative Agent shall reasonably
request, an Officer’s Compliance Certificate.
 
SECTION 8.3 Accountants’ Certificate
 
At each time financial statements are delivered pursuant to Section 8.1(b), a
certificate of the independent public accountants certifying such financial
statements that in connection with their audit, nothing came to their attention
that caused them to believe that the Borrowers failed to comply with the terms,
covenants, provisions or conditions of Articles X and XI, insofar as they relate
to financial and accounting matters or, if such is not the case, specifying such
non-compliance and its nature and period of existence.
 
SECTION 8.4 Other Reports
 
 
(a) Promptly after becoming available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the US Borrower generally, and copies of all annual, regular, periodic and
special reports and registration statements which the US Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; provided that, delivery of the foregoing
shall be deemed to have been made if made available on EDGAR Online or the
website of the US Borrower and the US Borrower shall have given notice thereof
to Administrative Agent;
 
(b) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the US Borrower or its board of directors by its independent public accountants
in connection with their auditing function, including, without limitation, any
management report and any management responses thereto; and
 
72

--------------------------------------------------------------------------------


 
(c) Such other information regarding the operations, business affairs and
financial condition of the US Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.
 
The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the Issuing Lender materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”).  The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Issuing Lender and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrowers or their securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 15.12);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”


SECTION 8.5 Notice of Litigation and Other Matters
 
Prompt telephonic and written notice of:
 
(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the US Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses which individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect;
 
(b) any notice of any violation received by the US Borrower or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
 
(c) any labor controversy that (i) has resulted in a strike or other work
stoppage or slow down against the US Borrower or any Subsidiary thereof, or (ii)
threatens to result in, a strike or other work stoppage or slow down against the
US Borrower or any Subsidiary thereof which could reasonably be expected to,
individually or in the aggregate with any other labor controversy, work stoppage
or slow down, have a Material Adverse Effect;
 
(d) any attachment, judgment, lien, levy or order exceeding $1,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) that may be assessed against or threatened against
the US Borrower or any Subsidiary thereof;
 
73

--------------------------------------------------------------------------------


 
(e) (i) any Default or Event of Default or (ii) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the US Borrower
or any of its Subsidiaries is a party or by which the US Borrower or any
Subsidiary thereof or any of their respective properties may be bound;
 
(f) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by the US
Borrower or any ERISA Affiliate of the PBGC’s intent to terminate any Pension
Plan or to have a trustee appointed to administer any Pension Plan, (iii) all
notices received by the US Borrower or any ERISA Affiliate from a Multiemployer
Plan sponsor concerning the imposition or amount of withdrawal liability
pursuant to Section 4202 of ERISA and (iv) the Borrowers obtaining knowledge or
reason to know that the US Borrower or any ERISA Affiliate has filed or intends
to file a notice of intent to terminate any Pension Plan under a distress
termination within the meaning of Section 4041(c) of ERISA; and
 
(g) any event which makes any of the representations set forth in Section 7.1
inaccurate in any respect.
 
Each notice pursuant to this Section 8.5 shall be accompanied by a statement of
a Responsible Officer of the US Borrower setting forth details of the occurrence
referred to therein and stating what action the US Borrower or any Subsidiary
thereof, as applicable, has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 8.5(e)(i) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached; provided that, delivery of the foregoing
notices shall be deemed to have been made if made available on EDGAR Online or
the website of the US Borrower and the US Borrower shall have given notice
thereof to Administrative Agent.
 
SECTION 8.6 Accuracy of Information
 
All written information, reports, statements and other papers and data furnished
by or on behalf of the Borrowers to the Administrative Agent or any Lender
whether pursuant to this Article VIII or any other provision of this Agreement,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.1(x).
 
ARTICLE IX                                
AFFIRMATIVE COVENANTS
Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 15.2, the Borrowers will, and will cause each of their
Subsidiaries to:
 
74

--------------------------------------------------------------------------------


 
SECTION 9.1 Preservation of Corporate Existence and Related Matters
 
Except as permitted by Section 11.4, preserve and maintain its separate
corporate existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation and authorized to do business in each jurisdiction in which
the failure to so qualify could reasonably be expected to have a Material
Adverse Effect.
 
SECTION 9.2 Maintenance of Property
 
Protect and preserve all properties useful in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner.
 
SECTION 9.3 Insurance
 
Maintain insurance with financially sound and reputable insurance companies
against such risks and in such amounts as are customarily maintained by similar
businesses and as may be required by Applicable Law (including, without
limitation, hazard and business interruption insurance), and on the Closing Date
and from time to time thereafter deliver to the Administrative Agent upon its
request a detailed list of the insurance then in effect, stating the names of
the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby.
 
SECTION 9.4 Accounting Methods and Financial Records
 
Maintain a system of accounting, and keep such books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with GAAP and in compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its properties.
 
SECTION 9.5 Payment and Performance of Obligations
 
Pay and perform all Obligations under this Agreement and the other Loan
Documents, and pay or perform (a) all taxes, assessments and other governmental
charges that may be levied or assessed upon it or any of its property, and (b)
all other indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the US Borrower or such Subsidiary may contest
any item described in clauses (a) or (b) of this Section in good faith so long
as adequate reserves are maintained with respect thereto in accordance with
GAAP.
 
SECTION 9.6 Compliance With Laws and Approvals
 
Observe and remain in compliance in all material respects with all Applicable
Law and maintain in full force and effect all Governmental Approvals, in each
case applicable to the conduct of its business, except where the failure to so
comply or maintain such Governmental Approval could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
SECTION 9.7 Environmental Laws
 
In addition to and without limiting the generality of Section 9.6, (a) comply
with, and ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except where the failure to
do so could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws,
except where the failure to conduct or complete such actions, or comply with
such orders or directions, could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, and (c) defend, indemnify and
hold harmless the Administrative Agent and the Lenders, and their respective
parents, Subsidiaries, Affiliates, employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the US
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing directly result from the gross negligence or willful
misconduct of the party seeking indemnification therefor, as determined by a
court of competent jurisdiction by final nonappealable judgment.
 
75

--------------------------------------------------------------------------------


 
SECTION 9.8 Compliance with ERISA
 
In addition to and without limiting the generality of Section 9.6, (a) except
where the failure to so comply could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) comply with all
material applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans, (ii) not
take any action or fail to take action the result of which could be a liability
to the PBGC or to a Multiemployer Plan, (iii) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (iv) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (b) furnish to
the Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
 
SECTION 9.9 Compliance With Agreements
 
Comply in all respects with each term, condition and provision of all leases,
agreements and other instruments entered into in the conduct of its business
including, without limitation, any Material Contract; provided, that the
Borrowers or any Subsidiary thereof may contest any such lease, agreement or
other instrument in good faith through applicable proceedings so long as
adequate reserves are maintained in accordance with GAAP.
 
SECTION 9.10 Visits and Inspections
 
Permit representatives of the Administrative Agent or any Lender, from time to
time, to visit and inspect its properties; inspect, audit and make extracts from
its books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects; provided that so long
as no Default or Event of Default has occurred and is continuing, the
Administrative Agent or applicable Lender shall give reasonable prior to notice
to the US Borrower of its intention to visit and inspect the properties and
records pursuant to this Section.
 
76

--------------------------------------------------------------------------------


 
SECTION 9.11 Additional Subsidiaries
 
Notify the Administrative Agent of the creation or acquisition of any Domestic
Subsidiary and promptly thereafter (and in any event within thirty (30) days),
cause such Person to (a) become a Subsidiary Guarantor by delivering to the
Administrative Agent a duly executed supplement to the Subsidiary Guaranty
Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (b) deliver to the Administrative Agent such
documents and certificates referred to in Section 6.2 as may be reasonably
requested by the Administrative Agent, (c) deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with respect to such Person, and (d) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.
 
SECTION 9.12 Use of Proceeds
 
 
(a) The Borrowers shall use the proceeds of the Extensions of Credit under the
Revolving Credit Facility (i) to refinance the existing indebtedness of the
Borrowers under the Existing Credit Agreement (other than the Existing Letters
of Credit and the Term Loans), and (ii) for general corporate purposes of the
Borrowers and their Subsidiaries (including, without limitation, working
capital, capital expenditures in the ordinary course of business, Permitted
Acquisitions, dividends and stock repurchases) and (iii) to pay fees and
expenses related to the Credit Facility.
 
(b) The US Borrower shall use the proceeds of the Term Loans for working capital
and general corporate requirements of the US Borrower and its Subsidiaries,
including, but not limited to, Permitted Acquisitions, dividends, stock
repurchases and the payment of certain fees and expenses incurred in connection
with the Term Loan Facility.
 
SECTION 9.13 Further Assurances
 
Make, execute and deliver all such additional and further acts, things, deeds
and instruments as the Administrative Agent or the Required Lenders (through the
Administrative Agent) may reasonably require to document and consummate the
transactions contemplated hereby and to vest completely in and insure the
Administrative Agent and the Lenders their respective rights under this
Agreement, the Letters of Credit and the other Loan Documents.
 
ARTICLE X                                
FINANCIAL COVENANTS
Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 15.2, the US Borrower and its Subsidiaries on a Consolidated basis
will not:
 
SECTION 10.1 Average Total Leverage Ratio
 
As of any fiscal quarter end, permit the Average Total Leverage Ratio to be
greater than or equal to 3.25 to 1.00.
 
77

--------------------------------------------------------------------------------


 
SECTION 10.2 Fixed Charge Coverage Ratio
 
As of any fiscal quarter end, permit the ratio of (a) EBITDAR for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such date
to (b) the sum of (i) Interest Expense paid or payable in cash for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such date
plus (ii) Rental Expense for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date to be less than 2.25 to 1.00.
 
ARTICLE XI                                
NEGATIVE COVENANTS
Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 15.2, the Borrowers have not and will not and will not permit any of
their Subsidiaries to:
 
SECTION 11.1 Limitations on Indebtedness
 
Create, incur, assume or suffer to exist any Indebtedness except:
 
(a) the Obligations (excluding Hedging Obligations permitted pursuant to Section
11.1(b));
 
(b) Indebtedness incurred in connection with a Hedging Agreement, in each case,
incurred in the ordinary course of business and not for speculative purposes;
 
(c) Indebtedness existing on the Closing Date and not otherwise permitted under
this Section, as set forth on Schedule 7.1(t), and the renewal, refinancing,
extension and replacement (but not the increase in the aggregate principal
amount) thereof;
 
(d) Indebtedness of the US Borrower and its Subsidiaries incurred in connection
with Capital Leases in an aggregate amount not to exceed $10,000,000 on any date
of determination;
 
(e) purchase money Indebtedness of the US Borrower and its Subsidiaries in an
aggregate amount not to exceed $10,000,000 on any date of determination;
 
(f) Guaranty Obligations in favor of the Administrative Agent for the benefit of
the Administrative Agent and the Lenders;
 
(g) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (e) or subsection (p) of this Section;
 
(h) Indebtedness owed (i) by the US Borrower to any Subsidiary Guarantor, (ii)
by any Subsidiary Guarantor to the US Borrower, (iii) by any Subsidiary
Guarantor to any other Subsidiary Guarantor, or (iv) by any Subsidiary that is
not a Subsidiary Guarantor to any other Subsidiary that is not a Subsidiary
Guarantor;
 
(i) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Indebtedness owed by the US Borrower and any Subsidiary
Guarantor to any Foreign Subsidiary or Indebtedness owed by any Foreign
Subsidiary to the US Borrower and any Subsidiary Guarantor which, together with
the Permitted Acquisition Consideration payable in connection with all Permitted
Foreign Acquisitions and the total amount of any transactions permitted under
Sections 11.3(i) and 11.5(f), does not exceed $60,000,000 in the aggregate
during the period from the Closing Date through and including the later to occur
of the Revolving Credit Maturity Date or the Term Loan Maturity Date;
 
78

--------------------------------------------------------------------------------


 
(j) Subordinated Indebtedness; provided that in the case of each issuance of
Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness and (ii) the Administrative Agent shall have received
satisfactory written evidence that the US Borrower and its Subsidiaries would be
in compliance with all covenants contained in this Agreement on a pro forma
basis after giving effect to the issuance of any such Subordinated Indebtedness;
 
(k) additional Indebtedness of the US Borrower and the Subsidiary Guarantors not
otherwise permitted pursuant to this Section in an aggregate amount outstanding
not to exceed $5,000,000;
 
(l) so long as no Default or Event of Default has occurred and is continuing or
would occur as a result therefrom, Indebtedness arising in connection with an
Accounts Securitization;
 
(m) endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;
 
(n) unsecured Indebtedness in respect of performance bonds, worker’s
compensation claims, surety or appeal bonds and payment obligations in
connection with self insurance or similar obligations, in each case to the
extent incurred in the ordinary course of business;
 
(o) Guaranty Obligations consisting of an unsecured limited guaranty of certain
of the obligations of Northpark Corporate Center, L.L.C. pursuant to that
certain $9,400,000 loan agreement by and between Northpark Corporate Center,
L.L.C. and Wells Fargo Bank, National Association; provided that such Guaranty
Obligations shall be (i) in an aggregate principal amount not to exceed
$9,400,000 and (ii) evidenced by a guaranty agreement in form and substance
satisfactory to the Administrative Agent; and
 
(p) (i) Indebtedness in connection with the February 2007 Notes and (ii) any
refinance of the February 2007 Notes or any additional unsecured Indebtedness
issued under, or by a supplement to, the February 2007 Note Purchase Agreement
or any similar note purchase agreement or other debt instrument; provided that
such refinancing or additional unsecured Indebtedness shall be on terms and
conditions that are, taken as a whole, (A) consistent with the then-current
market terms and conditions of such type of unsecured debt (as reasonably
determined in good faith by the board of directors of the US Borrower) and (B)
no less favorable to the Lenders than the terms of the February 2007 Notes (as
reasonably determined by the Administrative Agent); provided further that with
respect to any Indebtedness incurred pursuant to clause (ii), (1) no Default or
Event of Default shall have occurred and be continuing or would be caused by the
issuance thereof, (2) the Administrative Agent shall have received satisfactory
written evidence that the US Borrower and its Subsidiaries would be in
compliance with all covenants in this Agreement on a pro forma basis after
giving effect to the issuance thereof, and (3) the maturity date of such senior
Indebtedness shall be no earlier than the Indebtedness (if any) being refinanced
and in any event shall be at least six (6) months after each of the Revolving
Credit Maturity Date and the Term Loan Maturity Date;
 
79

--------------------------------------------------------------------------------


 
provided, that no agreement or instrument with respect to Indebtedness permitted
to be incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of any Borrower to make any
payment to such Borrower or any of its Subsidiaries (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling such Borrower to
pay the Obligations.
 
SECTION 11.2 Limitations on Liens
 
Create, incur, assume or suffer to exist, any Lien on or with respect to any of
its assets or properties (including, without limitation, shares of Capital
Stock), real or personal, whether now owned or hereafter acquired, except:
 
(a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
 
(b) the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than thirty
(30) days or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
 
(c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;
 
(d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property as
are of a nature generally existing with respect to properties of a similar
character, which in the aggregate are not substantial in amount and which do
not, in any case, materially detract from the value of such property or
materially impair the use thereof in the ordinary conduct of business;
 
(e) Liens securing the Obligations;
 
(f) Liens not otherwise permitted hereunder securing obligations not at any time
exceeding in the aggregate $5,000,000;
 
(g) (i) Liens not otherwise permitted by this Section and in existence on the
Closing Date and described on Schedule 11.2 and (ii) Liens incurred in
connection with any refinancing, refunding, renewal or extension of Indebtedness
pursuant to Section 11.1(c); provided that such Liens (A) were not created in
contemplation of such refinancing, refunding, renewal or extension and (B) do
not extend to cover any other property or assets of the Borrowers and their
Subsidiaries;
 
80

--------------------------------------------------------------------------------


 
(h) Liens securing Indebtedness permitted under Sections 11.1(d) and (e);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;
 
(i) Liens incurred in connection with any Accounts Securitization (which Liens
shall attach solely to the Transferred Assets sold or transferred in connection
with such Accounts Securitization); and
 
(j) Liens securing Indebtedness permitted under Section 11.1(k).
 
SECTION 11.3 Limitations on Loans, Advances, Investments and Acquisitions
 
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Person except:
 
(a) (i) investments existing on the Closing Date in Subsidiaries, and (ii) the
other loans, advances and investments existing on the Closing Date which are
described on Schedule 11.3;
 
(b) investments in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States or any agency thereof maturing within one
hundred twenty (120) days from the date of acquisition thereof, (ii) commercial
paper maturing no more than one hundred twenty (120) days from the date of
creation thereof and currently having the highest rating obtainable from either
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or Moody’s Investors Service, Inc., (iii) certificates of deposit maturing
no more than one hundred twenty (120) days from the date of creation thereof
issued by commercial banks incorporated under the laws of the United States,
each having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; provided, that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for any one such bank, (iv) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder, (v) demand
deposit accounts maintained in the ordinary course of business or (vi) any
Eurodollar deposits maturing no more than seven (7) days from the date of
creation thereof issued by a Lender, an Affiliate of a Lender or commercial
banks, each having combined capital, surplus and undivided profits of not less
than $500,000,000 in an aggregate amount invested at any one time not to exceed
$10,000,000;
 
81

--------------------------------------------------------------------------------


 
(c) investments by the US Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements (such acquisition being referred to herein as a “Permitted Domestic
Acquisition”):
 
(i) the Person to be acquired shall be organized under the laws of the United
States of America, or the assets to be acquired shall be located in the
continental United States of America, and such Person shall be engaged in a
business, or such assets shall be used in a business, permitted pursuant to
Section 11.12;
 
(ii) the US Borrower or any Subsidiary (including any entity being acquired that
becomes a Subsidiary) shall be the surviving Person and no Change of Control
shall have been effected thereby;
 
(iii) the Person to be acquired shall not be subject to any material pending
litigation which could reasonably be expected to have a Material Adverse Effect;
 
(iv) prior to the closing of such acquisition, the acquisition is approved by
the board of directors (or a majority of the holders of the Capital Stock of
such Person) of the Person whose assets or Capital Stock are being acquired
pursuant to such acquisition;
 
(v) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such proposed acquisition;
 
(vi) if the aggregate amount of Permitted Acquisition Consideration payable in
cash with respect to such proposed acquisition or series of related acquisitions
exceeds $50,000,000, the US Borrower shall have (A) demonstrated to the
Administrative Agent pro forma compliance (as of the date of the proposed
acquisition and after giving effect thereto and any Extensions of Credit made or
to be made in connection therewith) with each covenant contained in, and in the
manner set forth in, Article X, (B) delivered to the Administrative Agent
evidence of the approval referred to in clause (iv) above, and (C) delivered
written notice of such proposed acquisition to the Administrative Agent and the
Lenders, which notice shall include the proposed closing date of such proposed
acquisition and a description of the acquisition in the form customarily
prepared by the US Borrower, not less than five (5) Business Days prior to such
proposed closing date;  and
 
(vii) the US Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 9.11 to be
delivered at the time required pursuant to Section 9.11.
 
(d) investments by the US Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements (such acquisition being referred to herein as a “Permitted Foreign
Acquisition”):
 
82

--------------------------------------------------------------------------------


 
(i) the Person to be acquired shall be organized under the laws of a
jurisdiction other than the United States of America, or the assets to be
acquired shall be located outside of the continental United States of America,
and such Person shall be engaged in a business, or such assets shall be used in
a business, permitted pursuant to Section 11.12;
 
(ii) the US Borrower or any Subsidiary (including any entity being acquired that
becomes a Subsidiary) shall be the surviving Person and no Change of Control
shall have been effected thereby;
 
(iii) the Person to be acquired shall not be subject to any material pending
litigation which could reasonably be expected to have a Material Adverse Effect;
 
(iv) prior to the closing of such acquisition, the acquisition is approved by
the board of directors (or a majority of the holders of the Capital Stock of
such Person) of the Person whose assets or Capital Stock are being acquired
pursuant to such acquisition;
 
(v) no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such proposed acquisition;
 
(vi) the aggregate amount of Permitted Acquisition Consideration payable (A)
with respect to any Permitted Foreign Acquisition or series of related Permitted
Foreign Acquisitions does not exceed $35,000,000 in cash and (B) with respect to
all Permitted Foreign Acquisitions and the total amount of any transactions
permitted under Sections 11.1(i), 11.3(i) and 11.5(f) does not exceed
$60,000,000 in the aggregate during the period from the Closing Date through and
including the later to occur of the Revolving Credit Maturity Date or the Term
Loan Maturity Date; and
 
(vii) if the aggregate amount of Permitted Acquisition Consideration payable in
cash with respect to such proposed acquisition or series of related acquisitions
exceeds $20,000,000, the US Borrower shall have (A) demonstrated to the
Administrative Agent pro forma compliance (as of the date of the proposed
acquisition and after giving effect thereto and any Extensions of Credit made or
to be made in connection therewith) with each covenant contained in, and in the
manner set forth in, Article X, (B) delivered to the Administrative Agent
evidence of the approval referred to in clause (iv) above, and (C) delivered
written notice of such proposed acquisition to the Administrative Agent and the
Lenders, which notice shall include the proposed closing date of such proposed
acquisition and a description of the acquisition in the form customarily
prepared by the US Borrower, not less than five (5) Business Days prior to such
proposed closing date.
 
(e) Hedging Agreements permitted pursuant to Section 11.1;
 
(f) purchases of assets in the ordinary course of business;
 
(g) investments in the form of loans and advances to employees in the ordinary
course of business, which, in the aggregate, do not exceed at any time $500,000;
 
(h) intercompany Indebtedness permitted pursuant to Section 11.1(h);
 
83

--------------------------------------------------------------------------------


 
(i) the creation of new Foreign Subsidiaries or additional investments in
existing Foreign Subsidiaries, the investment in which, together with the
Permitted Acquisition Consideration payable in connection with all Permitted
Foreign Acquisitions and the total amount of any transactions permitted under
Sections 11.1(i) and 11.5(f), does not exceed $60,000,000 in the aggregate
during the period from the Closing Date through and including the later to occur
of the Revolving Credit Maturity Date or the Term Loan Maturity Date;
 
(j) the creation of Domestic Subsidiaries after the Closing Date so long as (i)
each such Domestic Subsidiary shall comply with Section 9.11 and (ii) the
creation of such Domestic Subsidiary is otherwise made in accordance with the
terms and conditions of this Agreement (including, without limitation, this
Section 11.3);
 
(k) equity investments (i) by the US Borrower in any Subsidiary Guarantor, (ii)
by any Subsidiary in the US Borrower, (iii) by any Subsidiary in any Subsidiary
Guarantor or (iv) by any Subsidiary that is not a Subsidiary Guarantor in any
other Subsidiary that is not a Subsidiary Guarantor;
 
(i) so long as no Default or Event of Default has occurred or would result
therefrom, the additional investment by the US Borrower and its Subsidiaries in
Latham International, Inc. in an aggregate amount not to exceed $20,000,000
during the period from the Closing Date through and including the later to occur
of the Revolving Credit Maturity Date or the Term Loan Maturity Date, provided
that the US Borrower’s and its Subsidiaries’ interest in Latham International,
Inc. shall not at any time exceed forty percent (40%) of the Capital Stock of
Latham International, Inc.; and
 
(l) other additional domestic investments not otherwise permitted pursuant to
this Section not exceeding $7,500,000 in the aggregate in any Fiscal Year.
 
SECTION 11.4 Limitations on Mergers and Liquidation
 
Merge, consolidate, amalgamate or enter into any similar combination with any
other Person or liquidate, wind-up or dissolve itself (or suffer any liquidation
or dissolution) except:
 
(a) any Wholly-Owned Subsidiary of the US Borrower may be merged or consolidated
with or into the US Borrower (provided that the US Borrower shall be the
continuing or surviving Person) or with or into any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
Person);
 
(b) any Wholly Owned Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the US
Borrower or any other Wholly-Owned Subsidiary; provided that if the transferor
in such a transaction is a Subsidiary Guarantor, then the transferee must either
be the US Borrower or a Subsidiary Guarantor;
 
(c) any Wholly-Owned Subsidiary of the US Borrower may merge into the Person
such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition; and
 
(d) any Subsidiary of the US Borrower may wind-up or dissolve into the US
Borrower or any Wholly-Owned Subsidiary of the US Borrower (provided that if the
Subsidiary subject to such winding up or dissolution is a Subsidiary Guarantor,
such Subsidiary shall wind-up or dissolve into the US Borrower or another
Subsidiary Guarantor).
 
84

--------------------------------------------------------------------------------


 
SECTION 11.5 Limitations on Sale of Assets
 
Convey, sell, lease, assign, transfer or otherwise dispose of any of its
property, business or assets (including, without limitation, the sale of any
receivables and leasehold interests and any sale-leaseback or similar
transaction), whether now owned or hereafter acquired except:
 
(a) the sale of inventory in the ordinary course of business;
 
(b) the sale of obsolete assets no longer used or usable in the business of
the  US Borrower or any of its Subsidiaries;
 
(c) the transfer of assets pursuant to Section 11.4;
 
(d) the Borrowers or any of their Subsidiaries may write-off, discount, sell or
otherwise dispose of defaulted or past due receivables and similar obligations
in the ordinary course of business and not as part of an accounts receivable
financing transaction;
 
(e) the disposition of any Hedging Agreement;
 
(f) sales of assets to Foreign Subsidiaries the fair market value with respect
to which, together with the Permitted Acquisition Consideration payable in
connection with all Permitted Foreign Acquisitions and the total amount of any
transactions permitted under Sections 11.1(i) and 11.3(i), does not exceed
$60,000,000 in the aggregate during the period from the Closing Date through and
including the later to occur of the Revolving Credit Maturity Date or the Term
Loan Maturity Date;
 
(g) so long as no Default or Event of Default has occurred and is continuing or
would occur as a result therefrom, transfers of an interest in the Transferred
Assets in connection with an Account Securitization; and
 
(h) additional dispositions of assets not otherwise permitted pursuant to this
Section the fair market value with respect to which does not exceed
$7,500,000 in the aggregate in any Fiscal Year.
 
SECTION 11.6 Limitations on Dividends and Distributions
 
Declare or pay any dividends upon any of its Capital Stock; purchase, redeem,
retire or otherwise acquire, directly or indirectly, any shares of its Capital
Stock, or make any distribution of cash, property or assets among the holders of
shares of its Capital Stock, or make any change in its capital structure which
such change in its capital structure could reasonably be expected to have a
Material Adverse Effect; provided that:
 
(a) the US Borrower or any Subsidiary may pay dividends in shares of its own
Capital Stock;
 
(b) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the US Borrower may declare and pay dividends in a
manner consistent with the past practice of the US Borrower in an amount
reasonably determined by the board of directors of the US Borrower; provided
that such amount shall not exceed fifty percent (50%) of Net Income for the
preceding Fiscal Year;
 
85

--------------------------------------------------------------------------------


 
(c) any Subsidiary may declare and pay dividends of any type (cash or non-cash)
to the US Borrower or any other Wholly-Owned Subsidiary, provided that if the
Subsidiary paying the dividend is a Subsidiary Guarantor then the recipient of
the dividend must be either the US Borrower or another Subsidiary Guarantor; and
 
(d) the US Borrower may repurchase shares of its Capital Stock, so long as:
 
(i) no Default or Event of Default has occurred and is continuing at the time of
such repurchase or would result therefrom; and
 
(ii) the US Borrower and its Subsidiaries shall have demonstrated to the
Administrative Agent that the Average Total Leverage Ratio (as of the date of
the proposed share repurchase, based on the most recent financial statements
delivered to the Administrative Agent pursuant to Section 8.1, and, on a pro
forma basis, after giving effect to such share repurchase and any Indebtedness
incurred in connection therewith) is less than 3.00 to 1.00.
 
SECTION 11.7 Limitations on Exchange and Issuance of Capital Stock
 
Issue, sell or otherwise dispose of any class or series of Capital Stock that,
by its terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Indebtedness or (b) required to be redeemed
or repurchased, including at the option of the holder, in whole or in part, or
has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.
 
SECTION 11.8 Transactions with Affiliates
 
Except for transactions permitted by Sections 11.3, 11.6 and 11.7, directly or
indirectly (a) make any loan or advance to, or purchase or assume any note or
other obligation to or from, any of its officers, directors, shareholders or
other Affiliates, or to or from any member of the immediate family of any of its
officers, directors, shareholders or other Affiliates, or subcontract any
operations to any of its Affiliates or (b) enter into, or be a party to, any
other transaction not described in clause (a) above with any of its Affiliates,
except pursuant to the reasonable requirements of its business and upon fair and
reasonable terms that are no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not its Affiliate.
 
SECTION 11.9 Certain Accounting Changes; Organizational Documents
 
(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP or (b) amend, modify or
change its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders.
 
SECTION 11.10 Amendments; Payments and Prepayments of Certain Indebtedness.
 
86

--------------------------------------------------------------------------------


 
(a) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness.
 
(b) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Indebtedness permitted pursuant to Section 11.1(p) of
this Agreement in any respect which would materially adversely affect the rights
or interests of the Administrative Agent or any Lender hereunder.
 
(c) Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (i) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (ii) subject to clause (C) below, at the maturity thereof) any
Subordinated Indebtedness or any Indebtedness permitted pursuant to Section
11.1(p) of this Agreement, except:
 
(A)           refinancings, refundings, renewals, extensions or exchange of any
such Indebtedness to the extent permitted by Section 11.1(j) (in the case of
Subordinated Indebtedness) or Section 11.1(p) (in the case of Indebtedness
permitted by Section 11.1(p));
 
(B)           so long as no Default or Event of Default has occurred or would
result therefrom regularly scheduled payments of interest on Indebtedness issued
pursuant to Section 11.1(p); or
 
(C)           repayments of Indebtedness issued pursuant to Section 11.1(p) at
the stated maturity thereof, so long as:
 
(1)           no Default or Event of Default shall have occurred and be
continuing at the time of such repayment or would result therefrom;
 
(2)           the US Borrower and its Subsidiaries shall have demonstrated to
the Administrative Agent that the Average Total Leverage Ratio (as of the date
of such repayment, based on the most recent financial statements delivered to
the Administrative Agent pursuant to Section 8.1), and, on a pro forma basis,
after giving effect to such repayment and any Indebtedness incurred in
connection therewith) is less than 3.00 to 1.00.
 
SECTION 11.11 Restrictive Agreements
 
 
(a) Enter into any Indebtedness which contains any negative pledge on assets or
any covenants more restrictive than the provisions of Articles IX, X and XI
hereof, or which restricts, limits or otherwise encumbers its ability to incur
Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness (other than (i) Indebtedness
permitted pursuant to Section 11.1(p) of this Agreement (provided that any such
negative pledge, restriction, limitation or encumbrance is no more restrictive
than the February 2007 Notes) and (ii) Superior Commerce solely in connection
with an Accounts Securitization).
 
87

--------------------------------------------------------------------------------


 
(b) Enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of a Borrower (other than Superior Commerce solely in
connection with an Accounts Securitization) to pay dividends to such Borrower.
 
SECTION 11.12 Nature of Business
 
Substantively alter in any material respect the character or conduct of the
business conducted by the US Borrower and its Subsidiaries as of the Closing
Date.
 
ARTICLE XII                                           
UNCONDITIONAL US BORROWER GUARANTY
SECTION 12.1 Guaranty of Obligations
 
The US Borrower hereby unconditionally guarantees to the Administrative Agent
for the ratable benefit of the Administrative Agent and the Lenders, and their
respective successors, endorsees, transferees and assigns, the prompt payment of
all Obligations of the Canadian Borrower, whether primary or secondary (whether
by way of endorsement or otherwise), whether now existing or hereafter arising,
whether or not from time to time reduced or extinguished (except by payment
thereof) or hereafter increased or incurred, whether or not recovery may be or
hereafter become barred by the statute of limitations, whether enforceable or
unenforceable as against the Canadian Borrower, whether or not discharged,
stayed or otherwise affected by any bankruptcy, insolvency or other similar law
or proceeding, whether created directly with the Administrative Agent or any
Lender or acquired by the Administrative Agent or any Lender through assignment,
endorsement or otherwise, whether matured or unmatured, whether joint or
several, as and when the same become due and payable (whether at maturity or
earlier, by reason of acceleration, mandatory repayment or otherwise), in
accordance with the terms of any such instruments evidencing any such
obligations, including all renewals, extensions or modifications thereof (all
Obligations of the Canadian Borrower to the Administrative Agent and the
Lenders, including all of the foregoing, being hereinafter collectively referred
to as the “US Borrower Guaranteed Obligations”).
 
SECTION 12.2 Nature of Guaranty
 
The US Borrower agrees that this US Borrower Guaranty is a continuing,
unconditional guaranty of payment and not of collection, and that its
obligations under this US Borrower Guaranty shall be primary, absolute and
unconditional, irrespective of, and unaffected by (a) the genuineness, validity,
regularity, enforceability or any future amendment of, or change in, this
Agreement or any other Loan Document or any other agreement, document or
instrument to which the Canadian Borrower is or may become a party, (b) the
absence of any action to enforce this US Borrower Guaranty, this Agreement or
any other Loan Document or the waiver or consent by the Administrative Agent or
any Lender with respect to any of the provisions of this US Borrower Guaranty,
this Agreement or any other Loan Document, (c) the existence, value or condition
of, or failure to perfect a Lien, if any, against, any security for or other
guaranty of the US Borrower Guaranteed Obligations or any action, or the absence
of any action, by the Administrative Agent or any Lender in respect of such
security or guaranty (including, without limitation, the release of any such
security or guaranty), (d) any structural change in, restructuring of or other
similar change of the Canadian Borrower or any of its Subsidiaries or (e) any
other action or circumstances which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor; it being agreed by the
US Borrower that its obligations under this US Borrower Guaranty shall not be
discharged until the final and indefeasible payment, in full, of the US Borrower
Guaranteed Obligations and the termination of the Commitments.  To the extent
permitted by law, the US Borrower expressly waives all rights it may now or in
the future have under any statute (including, without limitation, North Carolina
General Statutes Section 26-7, et seq. or similar law), or at law or in equity,
or otherwise, to compel the Administrative Agent or any Lender to proceed in
respect of the US Borrower Guaranteed Obligations against the Canadian Borrower,
any other guarantor or any other party or against any security for or other
guaranty of the payment of the US Borrower Guaranteed Obligations before
proceeding against, or as a condition to proceeding against, the US
Borrower.  To the extent permitted by law, the US Borrower further expressly
waives and agrees not to assert or take advantage of any defense based upon the
failure of the Administrative Agent or any Lender to commence an action in
respect of the US Borrower Guaranteed Obligations against the Canadian Borrower,
the US Borrower, any other guarantor or any other party or any security for the
payment of the US Borrower Guaranteed Obligations.  The US Borrower agrees that
any notice or directive given at any time to the Administrative Agent or any
Lender which is inconsistent with the waivers in the preceding two sentences
shall be null and void and may be ignored by the Administrative Agent or such
Lender, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this US Borrower Guaranty for the reason that such
pleading or introduction would be at variance with the written terms of this US
Borrower Guaranty, unless the Administrative Agent and the Required Lenders have
specifically agreed otherwise in writing.  The foregoing waivers are of the
essence of the transaction contemplated by the Loan Documents and, but for this
US Borrower Guaranty and such waivers, the Administrative Agent and the Lenders
would decline to enter into this Agreement.
 
88

--------------------------------------------------------------------------------


 
SECTION 12.3 Demand by the Administrative Agent
 
In addition to the terms set forth in Section 12.2, and in no manner imposing
any limitation on such terms, if all or any portion of the then outstanding US
Borrower Guaranteed Obligations under this Agreement are declared to be
immediately due and payable in accordance with the terms of this Agreement, then
the US Borrower shall, upon demand in writing therefor by the Administrative
Agent to the US Borrower, pay all or such portion of the outstanding US Borrower
Guaranteed Obligations then declared due and payable.  Payment by the US
Borrower shall be made to the Administrative Agent, to be credited and applied
upon the US Borrower Guaranteed Obligations, in immediately available funds to
an account designated by the Administrative Agent or at the Administrative
Agent’s Office or at any other address that may be specified in writing from
time to time by the Administrative Agent.
 
SECTION 12.4 Waivers
 
In addition to the waivers contained in Section 12.2, the US Borrower waives,
and agrees that it shall not at any time insist upon, plead or in any manner
whatever claim or take the benefit or advantage of, any appraisal, valuation,
stay, extension, marshalling of assets or redemption laws, or exemption, whether
now or at any time hereafter in force, which may delay, prevent or otherwise
affect the performance by the US Borrower of its obligations under, or the
enforcement by the Administrative Agent or the Lenders of, this US Borrower
Guaranty.  The US Borrower further hereby waives diligence, presentment, demand,
protest and notice of whatever kind or nature with respect to any of the US
Borrower Guaranteed Obligations and waives the benefit of all provisions of law
which are or might be in conflict with the terms of this US Borrower
Guaranty.  The US Borrower represents, warrants and agrees that its obligations
under this US Borrower Guaranty are not and shall not be subject to any
counterclaims, offsets or defenses of any kind against the Administrative Agent,
the Lenders or the Canadian Borrower whether now existing or which may arise in
the future.
 
89

--------------------------------------------------------------------------------


 
SECTION 12.5 Modification of Loan Documents etc.
 
If the Administrative Agent or the Lenders shall at any time or from time to
time, with or without the consent of, or notice to, the US Borrower (a) change
or extend the manner, place or terms of payment of, or renew or alter all or any
portion of, the US Borrower Guaranteed Obligations, (b) take any action under or
in respect of the Loan Documents in the exercise of any remedy, power or
privilege contained therein or available to it at law, in equity or otherwise,
or waive or refrain from exercising any such remedies, powers or privileges, (c)
amend or modify, in any manner whatsoever, the Loan Documents, (d) extend or
waive the time for performance by the US Borrower, any other guarantor, the
Canadian Borrower or any other Person of, or compliance with, any term, covenant
or agreement on its part to be performed or observed under a Loan Document
(other than this US Borrower Guaranty), or waive such performance or compliance
or consent to a failure of, or departure from, such performance or compliance,
(e) take and hold security or collateral for the payment of the US Borrower
Guaranteed Obligations or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or any Lender has been granted a Lien, to secure any
Indebtedness of the US Borrower, any other guarantor or the Canadian Borrower to
the Administrative Agent or any Lender, (f) release anyone who may be liable in
any manner for the payment of any amounts owed by the US Borrower, any other
guarantor or the Canadian Borrower to the Administrative Agent or any Lender,
(g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of the US Borrower, any
other guarantor or the Canadian Borrower are subordinated to the claims of the
Administrative Agent or any Lender or (h) apply any sums by whomever paid or
however realized to any US Borrower Guaranteed Obligations owing by the US
Borrower, any other guarantor or the Canadian Borrower to the Administrative
Agent or any Lender in such manner as the Administrative Agent or any Lender
shall determine in its reasonable discretion; then neither the Administrative
Agent nor any Lender shall incur any liability to the US Borrower as a result
thereof, and no such action shall impair or release the obligations of the US
Borrower under this US Borrower Guaranty.
 
SECTION 12.6 Reinstatement
 
The US Borrower agrees that, if any payment made by the Canadian Borrower or any
other Person applied to the Obligations is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid, or the proceeds of any collateral are
required to be returned by the Administrative Agent or any Lender to the
Canadian Borrower, its estate, trustee, receiver, liquidator, administrator or
any other party, including, without limitation, the US Borrower, under any
Applicable Law or equitable cause, then, to the extent of such payment or
repayment, the US Borrower’s liability hereunder shall be and remain in full
force and effect, as fully as if such payment had never been made, and, if prior
thereto, this US Borrower Guaranty shall have been canceled or surrendered, this
US Borrower Guaranty shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect the obligations of the US Borrower in respect of the amount
of such payment.
 
SECTION 12.7 No Subrogation
 
Notwithstanding any payment or payments by the US Borrower hereunder, or any
set-off or application of funds of the US Borrower by the Administrative Agent
or any Lender, or the receipt of any amounts by the Administrative Agent or any
Lender with respect to any of the US Borrower Guaranteed Obligations, the US
Borrower shall not be entitled to be subrogated to any of the rights of the
Administrative Agent or any Lender against the Canadian Borrower or any other
guarantor or against any collateral security held by the Administrative Agent or
any Lender for the payment of the US Borrower Guaranteed Obligations nor shall
the US Borrower seek any reimbursement from the Canadian Borrower or any of the
other guarantors in respect of payments made by the US Borrower in connection
with the US Borrower Guaranteed Obligations, until all amounts owing to the
Administrative Agent and the Lenders on account of the US Borrower Guaranteed
Obligations are paid in full and the Commitments are terminated.  If any amount
shall be paid to the US Borrower on account of such subrogation rights at any
time when all of the US Borrower Guaranteed Obligations shall not have been paid
in full, such amount shall be held by the US Borrower in trust for the
Administrative Agent, segregated from other funds of the US Borrower, and shall,
forthwith upon receipt by the US Borrower, be turned over to the Administrative
Agent in the exact form received by the US Borrower (duly endorsed by the US
Borrower to the Administrative Agent, if required) to be applied against the US
Borrower Guaranteed Obligations, whether matured or unmatured, in such order as
set forth herein.
 
90

--------------------------------------------------------------------------------


ARTICLE XIII                                
DEFAULT AND REMEDIES
SECTION 13.1 Events of Default
 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment or order of any court or any
order, rule or regulation of any Governmental Authority or otherwise:
 
(a) Default in Payment of Principal of Loans and Reimbursement Obligations.  The
Borrowers shall default in any payment of principal of any Loan when due or in
any payment of a Reimbursement Obligation (whether at maturity, by reason of
acceleration or otherwise).
 
(b) Other Payment Default.  The Borrowers or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of five (5) days.
 
(c) Misrepresentation.  Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Borrower or any other Credit
Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be incorrect or misleading in any respect
when made or deemed made or any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Borrower or any
other Credit Party herein, any other Loan Document, or in any document delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.
 
91

--------------------------------------------------------------------------------


 
(d) Default in Performance of Certain Covenants.  The US Borrower or any other
Credit Party shall:
 
(i)  default in the performance or observance of any covenant or agreement
contained in Sections 8.1(a), 8.1(b), or 8.5(e)(i) or Articles X or XI of this
Agreement; or
 
(ii)  default in the performance or observance of any covenant or agreement
contained in Section 8.2 and such default shall continue for a period of five
(5) days.
 
(e) Default in Performance of Other Covenants and Conditions.  The US Borrower
or any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the US Borrower by the Administrative
Agent.
 
(f) Hedging Agreement.  The US Borrower or any other Credit Party shall default
in the performance or observance of any terms, covenant, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement and
the Termination Value owned by such Credit Party as a result thereof exceeds
$5,000,000.
 
(g) Indebtedness Cross-Default.  The US Borrower or any other Credit Party shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Indebtedness
is in excess of $7,500,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding amount of which Indebtedness is in excess
of $7,500,000 or contained in any instrument or agreement evidencing, securing
or relating thereto or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice if required, any
such Indebtedness to become due prior to its stated maturity (any applicable
grace period having expired).
 
(h) Other Cross-Defaults.  The US Borrower or any other Credit Party shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract unless, but only as long as,
the existence of any such default is being contested by the US Borrower or any
such Subsidiary in good faith by appropriate proceedings and adequate reserves
in respect thereof have been established on the books of the US Borrower or such
Credit Party to the extent required by GAAP.
 
(i) Change in Control.  A Change in Control shall occur.
 
(j) Voluntary Bankruptcy Proceeding.  The US Borrower or any Subsidiary thereof
shall (i) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (ii) file a petition seeking to take advantage of any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws, (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors, or
(vii) take any corporate action for the purpose of authorizing any of the
foregoing.
 
92

--------------------------------------------------------------------------------


 
(k) Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against the US Borrower or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the US Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
 
(l) Failure of Agreements.  Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the US Borrower or any Subsidiary thereof party thereto or any such Person shall
so state in writing.
 
(m) Termination Event.  The occurrence of any of the following events:  (i) the
US Borrower or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Section 412 of the
Code, the US Borrower or any ERISA Affiliate is required to pay as contributions
thereto, (ii) an accumulated funding deficiency in excess of $5,000,000 occurs
or exists, whether or not waived, with respect to any Pension Plan, (iii) a
Termination Event or (iv) the US Borrower or any ERISA Affiliate as employers
under one or more Multiemployer Plans makes a complete or partial withdrawal
from any such Multiemployer Plan and the plan sponsor of such Multiemployer
Plans notifies such withdrawing employer that such employer has incurred a
withdrawal liability requiring payments in an amount exceeding $5,000,000 in the
aggregate or $2,000,000 per annum.
 
(n) Judgment.  A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $7,500,000 in any Fiscal Year
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), shall be entered against the US Borrower or
any Subsidiary thereof by any court and such judgment or order shall continue
without having been discharged, vacated or stayed for a period of thirty (30)
days after the entry thereof.
 
(o) Environmental.  Any one or more Environmental Claims shall have been
asserted against the US Borrower or any Subsidiary thereof; the US Borrower and
any Subsidiary thereof would be reasonable likely to incur liability as a result
thereof; and such liability would be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect.
 
93

--------------------------------------------------------------------------------


 
SECTION 13.2 Remedies
 
Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the US Borrower:
 
(a) Acceleration; Termination of Facilities.  Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or the other Loan Documents to
the contrary notwithstanding, and terminate the Credit Facility and any right of
the Borrowers to request borrowings or Letters of Credit thereunder; provided,
that upon the occurrence of an Event of Default specified in Section 13.1(j) or
(k), the Credit Facility shall be automatically terminated and all Obligations
(other than Hedging Obligations) shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by each Credit Party, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.
 
(b) Letters of Credit.  With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding subsection, the Borrowers shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis.  After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrowers.
 
(c) Rights of Collection.  Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers’ Obligations.
 
SECTION 13.3 Rights and Remedies Cumulative; Non-Waiver; etc.
 
Neither the Administrative Agent nor any Lender shall by any act (except by a
written instrument pursuant to Section 15.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No delay or failure to take
action on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default.  No
course of dealing between the  Borrowers, the Administrative Agent and the
Lenders or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any of the other Loan
Documents or to constitute a waiver of any Event of Default.  The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise.
 
94

--------------------------------------------------------------------------------


 
SECTION 13.4 Crediting of Payments and Proceeds
 
In the event that the Borrowers shall fail to pay any of the Obligations when
due and the Obligations have been accelerated pursuant to Section 13.2, all
payments received by the Lenders upon the Obligations and all net proceeds from
the enforcement of the Obligations shall be applied:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and the Issuing Lender in its
capacity as such (ratably among the Administrative Agent and the Issuing Lender
in proportion to the respective amounts described in this clause First payable
to them);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Applicable Law.
 
SECTION 13.5 Administrative Agent May File Proofs of Claim
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
95

--------------------------------------------------------------------------------


 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 5.3 and 15.3) allowed in such
judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5.3 and 15.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
SECTION 13.6 Judgment Currency
 
 
(a) The obligation of the Borrowers to make payments of the principal of and
interest on the Notes and the obligation of any such Person to make payments of
any other amounts payable hereunder or pursuant to any other Loan Document in
the currency specified for such payment shall not be discharged or satisfied by
any tender, or any recovery pursuant to any judgment, which is expressed in or
converted into any other currency, except to the extent that such tender or
recovery shall result in the actual receipt by each of the Administrative Agent
and Lenders of the full amount of the particular currency expressed to be
payable pursuant to the applicable Loan Document.  The Administrative Agent
shall, using all amounts obtained or received from the Borrowers pursuant to any
such tender or recovery in payment of principal of and interest on the
Obligations, promptly purchase the applicable currency at the most favorable
spot exchange rate determined by the Administrative Agent to be available to
it.  The obligation of the Borrowers to make payments in the applicable currency
shall be enforceable as an alternative or additional cause of action solely for
the purpose of recovering in the applicable currency the amount, if any, by
which such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Loan Document.
 
(b) Without limiting Section 13.6(a), the Borrowers shall indemnify and hold
harmless the Administrative Agent, the Lenders and the Issuing Lender, as
applicable, against any loss incurred by the Administrative Agent, any Lender or
the Issuing Lender as a result of any payment or recovery described in Section
13.6(a) and as a result of any variation having occurred in rates of exchange
between the date of any such amount becoming due under this Agreement or any
other Loan Document and the date of actual payment thereof.  The foregoing
indemnity shall constitute a separate and independent obligation of the
Borrowers and shall continue in full force and effect notwithstanding any such
payment or recovery.
 
96

--------------------------------------------------------------------------------


 
ARTICLE XIV                                           
THE ADMINISTRATIVE AGENT
SECTION 14.1 Appointment and Authority
 
Each of the Lenders hereby irrevocably designates and appoints Wachovia to act
on its behalf as the Administrative Agent of such Lender under this Agreement
and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes Wachovia, as Administrative Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement or such other Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents or otherwise exist
against the Administrative Agent.  Any reference to the Administrative Agent in
this Article XIV shall be deemed to refer to the Administrative Agent solely in
its capacity as Administrative Agent and not in its capacity as a Lender.
 
SECTION 14.2 Delegation of Duties
 
The Administrative Agent may execute any of its respective duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by the
Administrative Agent with reasonable care.
 
SECTION 14.3 Exculpatory Provisions
 
Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or Affiliates shall be (a) liable for
any action lawfully taken or omitted to be taken by it or such Person under or
in connection with this Agreement or the other Loan Documents (except for
actions occasioned solely by its or such Person’s own gross negligence or
willful misconduct), or (b) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrowers or
any of the Credit Parties or any officer thereof contained in this Agreement or
the other Loan Documents or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or the other Loan Documents or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or the other Loan Documents or for any failure of the
Borrowers or any of the Credit Parties to perform their respective obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Borrowers or
any of the Credit Parties.
 
97

--------------------------------------------------------------------------------


 
SECTION 14.4 Reliance by the Administrative Agent
 
 
(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrowers), independent accountants and other experts
selected by the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement and the
other Loan Documents unless it shall first receive such advice or concurrence of
the Required Lenders (or, when expressly required hereby or by the relevant
other Loan Documents, all the Lenders) as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action except for its own gross negligence or willful
misconduct.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Required Lenders (or, when expressly required hereby, all the
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.
 
(b) For purposes of determining compliance with the conditions specified in
Section 6.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
SECTION 14.5 Notice of Default
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless it has received notice from
a Lender or the Borrowers referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default”.  In
the event that the Administrative Agent receives such a notice, it shall
promptly give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, when expressly required hereby,
all the Lenders); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders, except to the extent that other provisions of this
Agreement expressly require that any such action be taken or not be taken only
with the consent and authorization or the request of the Lenders or Required
Lenders, as applicable.
 
SECTION 14.6 Non-Reliance on the Administrative Agent and Other Lenders
 
Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereafter taken, including any review of
the affairs of the  Borrowers or any Credit Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrowers and its
Subsidiaries and made its own decision to make its Loans and issue or
participate in Letters of Credit hereunder and enter into this Agreement.  Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers or any
Credit Party.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder or
by the other Loan Documents, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrowers or any of the Credit Parties which may come
into the possession of the Administrative Agent or any of its respective
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates.
 
98

--------------------------------------------------------------------------------


 
SECTION 14.7 Indemnification
 
The Lenders agree to indemnify the Administrative Agent in its capacity as such
and (to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), ratably according to the respective
amounts of their Commitment Percentages from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans
or any Reimbursement Obligation) be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of this Agreement
or the other Loan Documents, or any documents, reports or other information
provided to the Administrative Agent or any Lender or contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the Administrative Agent’s bad faith, gross negligence or
willful misconduct.  The agreements in this Section shall survive the payment of
the Obligations and the termination of this Agreement.
 
SECTION 14.8 The Administrative Agent in Its Individual Capacity
 
The Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrowers as though the Administrative Agent were not the Administrative
Agent hereunder.  With respect to any Loans made or renewed by it and with
respect to any Letter of Credit issued by it or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
 
99

--------------------------------------------------------------------------------


 
SECTION 14.9 Resignation of the Administrative Agent; Swingline Lender, Issuing
Lender and Canadian Dollar Lender; Successor Administrative Agent, Swingline
Lender, Issuing Lender and Canadian Dollar Lender
 
 
(a) Subject to the appointment and acceptance of a successor as provided below,
Wachovia may resign as the Administrative Agent at any time by giving notice
thereof to the Lenders and the US Borrower.  Upon any such resignation, the
Required Lenders shall appoint from among the Lenders a successor administrative
agent for the Lenders, which successor administrative agent shall be consented
to by the Borrowers at all times other than during the existence of an Event of
Default (which consent of the Borrowers shall not be unreasonably withheld or
delayed).  If no successor administrative agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
administrative agent.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor administrative agent, such successor
administrative agent shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder without any other or further act or deed on the part of
such retiring Administrative Agent or any other Lender.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XIV and Section 15.3 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.  If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
 
(b) Notwithstanding anything to the contrary contained herein, Wachovia may, (i)
upon thirty (30) days’ notice to the US Borrower and the Revolving Credit
Lenders, resign as Issuing Lender and/or (ii) upon thirty (30) days’ notice to
the US Borrower, resign as Swingline Lender.  In the event of any such
resignation as Issuing Lender or Swingline Lender, the US Borrower shall be
entitled to appoint from among the Revolving Credit Lenders a successor Issuing
Lender or Swingline Lender hereunder; provided that no failure by the US
Borrower to appoint any such successor shall affect the resignation of Wachovia
as Issuing Lender or Swingline Lender, as the case may be.  If Wachovia resigns
as Issuing Lender, it shall retain all the rights and obligations of the Issuing
Lender hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Lender and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Revolving
Credit Loans or fund risk participations for unreimbursed amounts of Letters of
Credit pursuant to Section 3.4.  If Wachovia resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Credit Lenders
to make Revolving Credit Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.3(b).
 
100

--------------------------------------------------------------------------------


 
(c) Notwithstanding anything to the contrary contained herein, Wachovia Canada
may, upon thirty (30) days’ notice to the US Borrower and the Revolving Credit
Lenders, resign as Canadian Dollar Lender.  In the event of any such resignation
as Canadian Dollar Lender, the US Borrower shall be entitled to appoint from
among the Revolving Credit Lenders or an Eligible Assignee, a successor Canadian
Dollar Lender hereunder; provided that (i) no Revolving Credit Lender shall be
required to accept such appointment as successor Canadian Dollar Lender; (ii)
any successor Canadian Dollar Lender shall be approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed); and (iii)
until a Revolving Credit Lender or an Eligible Assignee shall have notified the
Administrative Agent and the current Canadian Dollar Lender in writing that it
has agreed to act as a successor Canadian Dollar Lender, the current Canadian
Dollar Lender shall continue as Canadian Dollar Lender hereunder.  If no
successor Canadian Dollar Lender shall have been so appointed and accepted such
appointment within thirty (30) days after the Canadian Dollar Lender’s giving of
notice of resignation, then the Canadian Dollar Lender, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
may, on behalf of the Lenders, appoint an Eligible Assignee as a successor
Canadian Dollar Lender. Upon the acceptance of any appointment as Canadian
Dollar Lender hereunder by a successor, such successor Canadian Dollar Lender
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the replaced Canadian Dollar Lender, and the replaced Canadian
Dollar Lender shall be discharged from its duties and obligations in its
capacity as Canadian Dollar Lender without any other or further act or deed on
the part of such replaced Canadian Dollar Lender, the Administrative Agent  or
any other Lender.  If Wachovia Canada resigns as Canadian Dollar Lender, it
shall retain all the rights of the Canadian Dollar Lender provided for hereunder
with respect to Canadian Dollar Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Revolving
Credit Lenders to make Revolving Credit Loans or fund risk participations in
outstanding Canadian Dollar Loans pursuant to Section 2.2(b).
 


SECTION 14.10 Guaranty Matters
 
The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty Agreement if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
Agreement pursuant to this Section.
 
SECTION 14.11 Other Agents, Arrangers and Managers
 
None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such.  Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender.  Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders or other Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
 
101

--------------------------------------------------------------------------------


 
ARTICLE XV                                
MISCELLANEOUS
SECTION 15.1 Notices
 
 
(a) Method of Communication.  Except as otherwise provided in this Agreement,
all notices and communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages), or by telephone subsequently
confirmed in writing.  Any notice shall be effective if delivered by hand
delivery or sent via electronic mail, posting on an internet web page, telecopy,
recognized overnight courier service or certified mail, return receipt
requested, and shall be presumed to be received by a party hereto (i) on the
date of delivery if delivered by hand or sent by electronic mail, posting on an
internet web page, telecopy, (ii) on the next Business Day if sent by recognized
overnight courier service and (iii) on the third (3rd) Business Day following
the date sent by certified mail, return receipt requested.  A telephonic notice
to the Administrative Agent as understood by the Administrative Agent will be
deemed to be the controlling and proper notice in the event of a discrepancy
with or failure to receive a confirming written notice.
 
(b) Addresses for Notices.  Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.
 


If to the Borrowers:                              Pool Corporation
109 Northpark Boulevard
Covington, Louisiana 70433
Attention: Mark Joslin, Chief Financial Officer
Telephone No.: (985) 801-5702
Telecopy No.: (985) 801-8302


With copies to:                                     Pool Corporation
109 Northpark Blvd
Covington, Louisiana 70433
Attention:  Jennifer Neil, General Counsel
Telephone No.:  (985) 801-5269
Telecopy No.:  (985) 801-8269


If to Wachovia as
 Administrative Agent:                       Wachovia Bank, National Association
NC0680
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention of: Syndication Agency Services
Telephone No.:  (704) 590-2703
Telecopy No.: (704) 590-3481
 
102

--------------------------------------------------------------------------------


 
With copies to:                                    Wachovia Bank, National
Association
1 South Broad Street
PA4843
Philadelphia, PA 19107
Attention: Mark Supple
Telephone No.: (267) 321-6634
Telecopy No.: (267) 321-6700
 
If to any Lender:                   To the address set forth on the Register
 
(c) Administrative Agent’s Office.  The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrowers and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
 
(d) Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
 
SECTION 15.2 Amendments, Waivers and Consents
 
Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrowers; provided, that no amendment,
waiver or consent shall:
 
(a) waive any condition set forth in Section 6.2 without the written consent of
each Revolving Credit Lender;
 
(b) amend, modify or waive Section 6.3 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders to make Revolving Credit Loans when such Revolving
Credit Lenders would not otherwise be required to do so without the prior
written consent of any combination of Revolving Credit Lenders whose Revolving
Credit Commitments aggregate more than fifty percent (50%) of the Revolving
Credit Commitment;
 
(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 13.2) or the amount of Loans of any Lender
without the written consent of each Lender directly affected thereby;
 
(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory repayment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
 
(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (v) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrowers to pay interest at the
rate set forth in Section 5.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
 
103

--------------------------------------------------------------------------------


 
(f) change Section 5.4 or Section 13.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby;
 
(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or
 
(h) release all of the Subsidiary Guarantors or release Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 14.10), without the written consent of each Lender;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Canadian Dollar Lender in addition to the Lenders required above, affect the
rights or duties of the Canadian Dollar Lender under this Agreement; (iv) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, (x) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender and (y) each Lender
hereby irrevocably authorizes the Administrative Agent, on its behalf, and
without further consent to enter into amendments or modifications to this
Agreement or any other Loan Document as the Administrative Agent reasonably
deems appropriate in order to effectuate the terms of Section 2.9; provided that
such amendment or modification shall not modify this Agreement or any other Loan
Document in a manner materially adverse to any Lender.
 
104

--------------------------------------------------------------------------------


 
SECTION 15.3 Expenses; Indemnity
 
The Borrowers will (a) pay all out-of-pocket expenses (including, without
limitation, all costs of electronic or internet distribution of any information
hereunder) of the Administrative Agent in connection with (i) the preparation,
execution and delivery of this Agreement and each other Loan Document, whenever
the same shall be executed and delivered, including, without limitation, all
out-of-pocket syndication and due diligence expenses and reasonable fees,
disbursements and other charges of counsel for the Administrative Agent and (ii)
the preparation, execution and delivery of any waiver, amendment or consent by
the Administrative Agent or the Lenders relating to this Agreement or any other
Loan Document, including, without limitation, reasonable fees and disbursements
of counsel for the Administrative Agent, (b) pay all reasonable out-of-pocket
expenses of the Administrative Agent and each Lender actually incurred in
connection with the administration and enforcement of any rights and remedies of
the Administrative Agent and Lenders under the Credit Facility, including,
without limitation, in connection with any workout, restructuring, bankruptcy or
other similar proceeding, creating and perfecting Liens in favor of  the
Administrative Agent on behalf of Lenders, enforcing any Obligations of, or
collecting any payments due from, the Borrowers or any Subsidiary Guarantor by
reason of an Event of Default (including in connection with the sale of,
collection from, or other realization upon any collateral or the enforcement of
the Subsidiary Guaranty Agreement); consulting with appraisers, accountants,
engineers, attorneys and other Persons concerning the nature, scope or value of
any right or remedy of the Administrative Agent or any Lender hereunder or under
any other Loan Document or any factual matters in connection therewith, which
expenses shall include without limitation the reasonable fees and disbursements
of such Persons, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
partners, employees, agents, officers, advisors and directors, from and against
any losses, penalties, fines, liabilities, settlements, damages, costs and
expenses, suffered by any such Person in connection with any claim (including,
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents, reports or other information provided to the Administrative Agent or
any Lender or contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby, including, without limitation,
reasonable attorney’s and consultant’s fees, except to the extent that any of
the foregoing (i) are determined by a court of competent jurisdiction by a final
and nonappealable judgment to have resulted directly from the gross negligence
or willful misconduct of the party seeking indemnification therefor or (ii)
result from a claim brought by any Credit Party against an indemnitee for breach
in bad faith of the  obligations under this Agreement or the other Loan
Documents of the party seeking indemnification if such Credit Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
 
SECTION 15.4 Set-off
 
If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, the Canadian Dollar Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Canadian
Dollar Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrowers or any other Credit Party against any and all of
the obligations of the Borrowers or such Credit Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the Issuing
Lender, the Canadian Dollar Lender or the Swingline Lender, irrespective of
whether or not such Lender, the Issuing Lender, the Canadian Dollar Lender or
the Swingline Lender shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrowers or such
Credit Party may be contingent or unmatured or are owed to a branch or office of
such Lender, the Issuing Lender, the Canadian Dollar Lender or the Swingline
Lender different from the branch or office holding such deposit or obligated on
such indebtedness.  The rights of each Lender, the Issuing Lender, the Canadian
Dollar Lender, the Swingline Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender, the Canadian Dollar Lender, the
Swingline Lender or their respective Affiliates may have.  Each Lender, the
Issuing Lender, the Canadian Dollar Lender and the Swingline Lender agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
 
105

--------------------------------------------------------------------------------


SECTION 15.5 Governing Law
 
This Agreement and the other Loan Documents, unless otherwise expressly set
forth therein, shall be governed by, construed and enforced in  accordance with
the laws of the State of North Carolina, without reference to the conflicts or
choice of law principles thereof.
 
SECTION 15.6 Jurisdiction and Venue
 
 
(a) Jurisdiction.  The Borrowers hereby irrevocably consent to the personal
jurisdiction of the state and federal courts located in Mecklenburg County,
North Carolina (and any courts from which an appeal from any of such courts must
or may be taken), in any action, claim or other proceeding arising out of any
dispute in connection with this Agreement and the other Loan Documents, any
rights or obligations hereunder or thereunder, or the performance of such rights
and obligations.  The Borrowers hereby irrevocably consent to the service of a
summons and complaint and other process in any action, claim or proceeding
brought by the Administrative Agent or any Lender in connection with this
Agreement or the other Loan Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, in the manner specified in Section 15.1.  Nothing in
this Section shall affect the right of the Administrative Agent or any Lender to
serve legal process in any other manner permitted by Applicable Law or affect
the right of the Administrative Agent or any Lender to bring any action or
proceeding against the Borrowers or their respective properties in the courts of
any other jurisdictions.
 
(b) Venue
 
.  The Borrowers hereby irrevocably waive any objection they may have now or in
the future to the laying of venue in the aforesaid jurisdiction in any action,
claim or other proceeding arising out of or in connection with this Agreement,
any other Loan Document or the rights and obligations of the parties hereunder
or thereunder.  The Borrowers irrevocably waive, in connection with such action,
claim or proceeding, any plea or claim that the action, claim or proceeding has
been brought in an inconvenient forum.
 
SECTION 15.7 Binding Arbitration; Waiver of Jury Trial
 
 
106

--------------------------------------------------------------------------------


 
(a) Binding Arbitration.  Upon demand of any party, whether made before or after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Agreement or any other Loan
Document (“Disputes”), between or among parties hereto and to the other Loan
Documents shall be resolved by binding arbitration as provided
herein.  Institution of a judicial proceeding by a party does not waive the
right of that party to demand arbitration hereunder.  Disputes may include,
without limitation, tort claims, counterclaims, claims brought as class actions,
claims arising from Loan Documents executed in the future, disputes as to
whether a matter is subject to arbitration, or claims concerning any aspect of
the past, present or future relationships arising out of or connected with the
Loan Documents.  Arbitration shall be conducted under and governed by the
Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the
American Arbitration Association (the “AAA”) and the Federal Arbitration
Act.  All arbitration hearings shall be conducted in Charlotte, North
Carolina.  The expedited procedures set forth in Rule 51, et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000.  All
applicable statutes of limitations shall apply to any Dispute.  A judgment upon
the award may be entered in any court having jurisdiction.  Notwithstanding
anything foregoing to the contrary, any arbitration proceeding demanded
hereunder shall begin within ninety (90) days after such demand thereof and
shall be concluded within one hundred twenty (120) days after such
demand.  These time limitations may not be extended unless a party hereto shows
cause for extension and then such extension shall not exceed a total of sixty
(60) days.  The panel from which all arbitrators are selected shall be comprised
of licensed attorneys selected from the Commercial Financial Dispute Arbitration
Panel of the AAA.  The single arbitrator selected for expedited procedure shall
be a retired judge from the highest court of general jurisdiction, state or
federal, of the state where the hearing will be conducted.  The parties hereto
do not waive any applicable Federal or state substantive law except as provided
herein.  Notwithstanding the foregoing, this subsection shall not apply to any
Hedging Agreement.
 
(b) Jury Trial.  THE ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWERS HEREBY
ACKNOWLEDGE THAT BY AGREEING TO BINDING ARBITRATION THEY HAVE IRREVOCABLY WAIVED
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR
OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT,
THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
 
(c) Preservation of Certain Remedies.  Notwithstanding the preceding binding
arbitration provisions, the parties hereto and the other Loan Documents
preserve, without diminution, certain remedies that such Persons may employ or
exercise freely, either alone, in conjunction with or during a Dispute.  Each
such Person shall have and hereby reserves the right to proceed in any court of
proper jurisdiction or by self help to exercise or prosecute the following
remedies, as applicable:  (i) all rights to foreclose against any real or
personal property or other security by exercising a power of sale granted in the
Loan Documents or under Applicable Law or by judicial foreclosure and sale,
including a proceeding to confirm the sale, (ii) all rights of self help
including peaceful occupation of property and collection of rents, set off, and
peaceful possession of property, (iii) obtaining provisional or ancillary
remedies including injunctive relief, sequestration, garnishment, attachment,
appointment of receiver and in filing an involuntary bankruptcy proceeding, and
(iv) when applicable, a judgment by confession of judgment.  Preservation of
these remedies does not limit the power of an arbitrator to grant similar
remedies that may be requested by a party in a Dispute.
 
107

--------------------------------------------------------------------------------


 
SECTION 15.8 Reversal of Payments
 
To the extent a Borrower makes a payment or payments to the Administrative Agent
for the ratable benefit of the Lenders or the Administrative Agent receives any
payment or proceeds of the collateral which payments or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state, provincial or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent.
 
SECTION 15.9 Injunctive Relief; Punitive Damages
 
 
(a) The Borrowers recognize that, in the event the Borrowers fail to perform,
observe or discharge any of their obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the
Administrative and the Lenders. Therefore, the Borrowers agree that the
Administrative Agent and the Lenders, at the Administrative Agent’s or the
Required Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
 
(b) The Administrative Agent, the Lenders and the US Borrower (on behalf of
itself and the Credit Parties) hereby agree that no such Person shall have a
remedy of punitive, exemplary or consequential damages against any other party
to a Loan Document and each such Person hereby waives any right or claim to
punitive or exemplary damages that they may now have or may arise in the future
in connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
 
SECTION 15.10 Accounting Matters
 
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrowers or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrowers shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended, (a)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (b) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
 
108

--------------------------------------------------------------------------------


 
SECTION 15.11 Successors and Assigns; Participations
 
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower nor any other
Credit Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment, unless such assignment is made to an existing Lender, to
an Affiliate thereof, or to an Approved Fund, in which case no minimum amount
shall apply, unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the US Borrower otherwise
consent (each such consent not to be unreasonably withheld or delayed); provided
that the US Borrower shall be deemed to have given its consent ten (10) Business
Days after the date written notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by the US Borrower prior to such tenth (10th) Business Day;
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned;
 
(iii) any assignment of a Revolving Credit Commitment must be approved by the
Administrative Agent, the Canadian Dollar Lender, the Swingline Lender and the
Issuing Lender unless the Person that is the proposed assignee is itself a
Lender with a Revolving Credit Commitment (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee); and
 
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
109

--------------------------------------------------------------------------------


 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 15.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the US Borrower, shall maintain at one of its offices in Charlotte,
North Carolina, a copy of each Assignment and Assumption and each Lender
Addition and Acknowledgement Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the US Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
US Borrower and any Lender, solely to the extent of any entries applicable to
such Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or a Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the Section 15.2 that
directly affects such Participant and could not be effected by a vote of the
Required Lenders.  Subject to subsection (e) of this Section, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 5.8,
5.9, 5.10 and 5.11 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 15.4 as though it were a Lender, provided such Participant agrees to
be subject to Section 5.6 as though it were a Lender.
 
110

--------------------------------------------------------------------------------


 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 5.10 and 5.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the US Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 5.11 unless the US Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the US
Borrower, to comply with Section 5.11(e) as though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 15.12 Confidentiality
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Law or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document (or any Hedging Agreement with a Lender or the
Administrative Agent) or any action or proceeding relating to this Agreement or
any other Loan Document (or any Hedging Agreement with a Lender or the
Administrative Agent) or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, Participant or proposed Participant or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the US Borrower, (h)
to Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent or any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the
Borrowers.  For purposes of this Section, “Information” means all information
received from any Credit Party relating to any Credit Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of information
received from a Credit Party after the Closing Date, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
111

--------------------------------------------------------------------------------


 
SECTION 15.13 Performance of Duties
 
Each of the Credit Party’s obligations under this Agreement and each of the
other Loan Documents shall be performed by such Credit Party at its sole cost
and expense.
 
SECTION 15.14 All Powers Coupled with Interest
 
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.
 
SECTION 15.15 Survival of Indemnities
 
Notwithstanding any termination of this Agreement, the indemnities to which the
Administrative Agent and the Lenders are entitled under the provisions of this
Article XV and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
 
SECTION 15.16 Titles and Captions
 
Titles and captions of Articles, Sections and subsections in, and the table of
contents of, this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.
 
SECTION 15.17 Severability of Provisions
 
Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
SECTION 15.18 Counterparts
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and shall be binding upon all parties, their successors
and assigns, and all of which taken together shall constitute one and the same
agreement.
 
SECTION 15.19 Integration
 
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject
matter.  In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement.  Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
 
112

--------------------------------------------------------------------------------


 
SECTION 15.20 Term of Agreement
 
This Agreement shall remain in effect from the Closing Date through and
including the date upon which all Obligations arising hereunder or under any
other Loan Document shall have been indefeasibly and irrevocably paid and
satisfied in full and all Commitments have been terminated.  No termination of
this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.
 
SECTION 15.21 Advice of Counsel, No Strict Construction
 
Each of the parties represents to each other party hereto that it has discussed
this Agreement with its counsel.  The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
SECTION 15.22 Inconsistencies with Other Documents; Independent Effect of
Covenants
 
 
(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the Security Documents which imposes additional burdens on
any Borrower or its Subsidiaries or further restricts the rights of any Borrower
or its Subsidiaries or gives the Administrative Agent or Lenders additional
rights shall not be deemed to be in conflict or inconsistent with this Agreement
and shall be given full force and effect.
 
(b) The Borrowers expressly acknowledge and agree that each covenant contained
in Articles IX, X or XI hereof shall be given independent effect.  Accordingly,
the Borrowers shall not engage in any transaction or other act otherwise
permitted under any covenant contained in Articles IX, X or XI if, before or
after giving effect to such transaction or act, the Borrowers shall or would be
in breach of any other covenant contained in Articles IX, X or XI.
 
SECTION 15.23 USA Patriot Act
 
The Administrative Agent and each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers and Subsidiary
Guarantors, which information includes the name and address of each Borrower and
Subsidiary Guarantor and other information that will allow such Lender to
identify such Borrower or Subsidiary Guarantor in accordance with the Act.
 
SECTION 15.24 Amendment and Restatement; No Novation
 
This Agreement constitutes an amendment and restatement of the Existing Credit
Agreement, as amended, effective from and after the Closing Date.  The execution
and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.


[Signature Pages Follow]
 

                                                                                                                                        
 
113

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.




                              POOL CORPORATION, as US Borrower




                              By:             /s/ Mark W.
Joslin                                                                           
                             Name: Mark W.
Joslin                                                                    
                             Title:   Vice President and
CFO                                                                    




                              SCP DISTRIBUTORS INC., as Canadian Borrower




                              By:             /s/ Mark W.
Joslin                                                                           
                             Name: Mark W.
Joslin                                                                    
                             Title:   Secretary/Treasurer                                                                    















 
 
 

--------------------------------------------------------------------------------

 

 
 


                                                              AGENTS AND
LENDERS:
 
                                                              WACHOVIA BANK,
NATIONAL ASSOCIATION,
                                                              as Administrative
Agent, Swingline Lender, Issuing Lender and Lender

                              By:             /s/ Mark S.
Supple                                                                           
                             Name: Mark S.
Supple                                                                    
                             Title:   Vice
President                                                                    















 
 

--------------------------------------------------------------------------------

 

                              WACHOVIA CAPITAL FINANCE CORPORATION (CANADA),
                              as Canadian Dollar Lender




                              By:             /s/ Raymond Eghobamien
                             Name: Raymond
Eghobamien                                                                    
                             Title:   Vice
President                                                                    





 
 

--------------------------------------------------------------------------------

 

 
                                                              JPMORGAN CHASE
BANK, N.A., as Lender



                              By:             /s/ John A.
Horst                                                                           
                             Name: John A.
Horst                                                                    
                             Title:   Vice
President                                                                    

 
 

--------------------------------------------------------------------------------

 

                              WELLS FARGO BANK, N.A., as Lender




                              By:             /s/ Warren R.
Ross                                                                           
                             Name: Warren R.
Ross                                                                    
                             Title:   Vice
President                                                                    

 
 

--------------------------------------------------------------------------------

 

                              REGIONS BANK, as Lender




                              By:             /s/ Jorge E.
Goris                                                                           
                             Name: Jorge E.
Goris                                                                    
                             Title:   Senior Vice
President                                                                    

 
 

--------------------------------------------------------------------------------

 

                              CAPITAL ONE, N.A., as Lender




                              By:             /s/ Katharine G.
Kay                                                                           
                             Name: Katharine G.
Kay                                                                    
                             Title:   Senior Vice
President                                                                    



 
 

--------------------------------------------------------------------------------

 

                              BANK OF AMERICA, N.A., as Lender




                              By:             /s/ Gary L.
Mingle                                                                           
                             Name: Gary L.
Mingle                                                                    
                             Title:   Senior Vice
President                                                                    



 
 

--------------------------------------------------------------------------------

 

                              COMERICA BANK, as Lender




                              By:             /s/ De Von
Lang                                                                           
                             Name: De Von
Lang                                                                    
                             Title:   Corporate Banking
Officer                                                                    



 
 

--------------------------------------------------------------------------------

 
